 

 

EXECUTION VERSION

 

Exhibit 10.1

 

 

TERM LOAN CREDIT AND GUARANTY AGREEMENT

dated as of March 20, 2020

among

UNITED AIRLINES, INC.,

as Borrower,

 

UNITED AIRLINES HOLDINGS, INC.,

as Parent and a Guarantor,

 

THE SUBSIDIARIES OF THE PARENT PARTY HERETO
OTHER THAN THE BORROWER,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

GOLDMAN SACHS BANK USA,

as Administrative Agent,

 

 

GOLDMAN SACHS BANK USA,
as Lead Arranger

 

 

 

 

Table of Contents

 

TABLE OF CONTENTS

PAGE

SECTION 1.       DEFINITIONS 1 Section 1.01. Defined Terms. 1 Section 1.02.
Terms Generally 38 Section 1.03. Accounting Terms; GAAP 39 Section 1.04.
Divisions 39     SECTION 2.       AMOUNT AND TERMS OF CREDIT 39 Section 2.01.
Commitments of the Lenders; Term Loans. 39 Section 2.02. [Intentionally
Omitted]. 40 Section 2.03. Requests for Loans. 40 Section 2.04. Funding of
Loans. 41 Section 2.05. Interest Elections. 42 Section 2.06. Limitation on
Eurodollar Tranches 43 Section 2.07. Interest on Loans. 43 Section 2.08. Default
Interest 43 Section 2.09. Alternate Rate of Interest 44 Section 2.10. Repayment
of Loans; Evidence of Debt. 44 Section 2.11. [Intentionally Omitted]. 45 Section
2.12. Mandatory Prepayment of Loans. 45 Section 2.13. Optional Prepayment of
Loans. 46 Section 2.14. Increased Costs. 47 Section 2.15. Break Funding Payments
49 Section 2.16. Taxes. 49 Section 2.17. Payments Generally; Pro Rata Treatment.
53 Section 2.18. Mitigation Obligations; Replacement of Lenders. 54 Section
2.19. Certain Fees 55 Section 2.20. [Intentionally Omitted] 55 Section 2.21.
[Intentionally Omitted] 55 Section 2.22. Nature of Fees 55 Section 2.23. Right
of Set-Off 55 Section 2.24. [Intentionally Omitted] 55 Section 2.25. Payment of
Obligations 55 Section 2.26. Defaulting Lenders. 56 Section 2.27. [Intentionally
Omitted] 58 Section 2.28. Extension of Term Loans 58

 

i  

Table of Contents

 

SECTION 3.       REPRESENTATIONS AND WARRANTIES 60 Section 3.01. Organization
and Authority 60 Section 3.02. Air Carrier Status 60 Section 3.03. Due Execution
60 Section 3.04. Statements Made. 61 Section 3.05. Financial Statements;
Material Adverse Change. 61 Section 3.06. Ownership of Subsidiaries 62 Section
3.07. Liens 62 Section 3.08. Use of Proceeds 62 Section 3.09. Litigation and
Compliance with Laws. 62 Section 3.10. [Intentionally Omitted]. 62 Section 3.11.
[Intentionally Omitted]. 62 Section 3.12. [Intentionally Omitted]. 62 Section
3.13. Margin Regulations; Investment Company Act. 62 Section 3.14. Ownership of
Collateral 63 Section 3.15. Perfected Security Interests 63 Section 3.16.
Payment of Taxes 63 Section 3.17. Anti-Corruption Laws and Sanctions 63    
SECTION 4.       CONDITIONS OF LENDING 64 Section 4.01. Conditions Precedent to
Closing 64 Section 4.02. Conditions Precedent to Each Loan 66     SECTION 5.    
  AFFIRMATIVE COVENANTS 67 Section 5.01. Financial Statements, Reports, etc. 68
Section 5.02. Taxes 69 Section 5.03. Stay, Extension and Usury Laws 69 Section
5.04. Corporate Existence 70 Section 5.05. Compliance with Laws 70 Section 5.06.
Designation of Restricted and Unrestricted Subsidiaries. 70 Section 5.07.
Delivery of Appraisals 70 Section 5.08. Regulatory Cooperation 71 Section 5.09.
Regulatory Matters; Citizenship; Utilization; Collateral Requirements 71 Section
5.10. Collateral Ownership 72 Section 5.11. [Intentionally Omitted]. 72 Section
5.12. Additional Guarantors; Grantors; Collateral. 72 Section 5.13. Access to
Books and Records. 73 Section 5.14. Further Assurances 74

 

ii  

Table of Contents

 

SECTION 6.       NEGATIVE COVENANTS 74 Section 6.01. Restricted Payments. 74
Section 6.02. [Intentionally Omitted]. 79 Section 6.03. [Intentionally Omitted].
79 Section 6.04. Disposition of Collateral 79 Section 6.05. Transactions with
Affiliates. 80 Section 6.06. Liens 82 Section 6.07. Business Activities 82
Section 6.08. Liquidity 82 Section 6.09. Collateral Coverage Ratio. 82 Section
6.10. Merger, Consolidation, or Sale of Assets. 83 Section 6.11. Use of Proceeds
84       SECTION 7.           EVENTS OF DEFAULT 85 Section 7.01. Events of
Default 85       SECTION 8.           THE AGENTS 88 Section 8.01. Administration
by Agents. 88 Section 8.02. Rights of Administrative Agent 88 Section 8.03.
Liability of Agents. 89 Section 8.04. Reimbursement and Indemnification 90
Section 8.05. Successor Agents 90 Section 8.06. Independent Lenders 91 Section
8.07. Advances and Payments. 91 Section 8.08. Sharing of Setoffs 91 Section
8.09. Withholding Taxes 92 Section 8.10. Appointment by Secured Parties 92      
SECTION 9.           GUARANTY 92 Section 9.01. Guaranty. 92 Section 9.02. No
Impairment of Guaranty 93 Section 9.03. Continuation and Reinstatement, etc. 94
Section 9.04. Subrogation 94 Section 9.05. Discharge of Guaranty. 94      
SECTION 10.           MISCELLANEOUS 95 Section 10.01. Notices. 95

 

iii  

Table of Contents

 

Section 10.02. Successors and Assigns. 96 Section 10.03. Confidentiality 100
Section 10.04. Expenses; Indemnity; Damage Waiver. 101 Section 10.05. Governing
Law; Jurisdiction; Consent to Service of Process. 103 Section 10.06. No Waiver
104 Section 10.07. Extension of Maturity 104 Section 10.08. Amendments, etc. 104
Section 10.09. Severability 106 Section 10.10. Headings 106 Section 10.11.
Survival 106 Section 10.12. Execution in Counterparts; Integration;
Effectiveness 107 Section 10.13. USA Patriot Act 107 Section 10.14. New Value
107 Section 10.15. WAIVER OF JURY TRIAL 107 Section 10.16. No Fiduciary Duty 107
Section 10.17. [Intentionally Omitted]. 108 Section 10.18. [Intentionally
Omitted]. 108 Section 10.19. Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 108 Section 10.20. Certain ERISA Matters. 109

 

ANNEX A LENDERS AND COMMITMENTS ANNEX B LIST OF AIRCRAFT AND SPARE ENGINE
APPRAISERS ANNEX C CLOSING DATE DESIGNATED LOCATIONS EXHIBIT A FORM OF SPARE
PARTS Mortgage EXHIBIT B FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE EXHIBIT D FORM OF LOAN REQUEST SCHEDULE 3.06
SUBSIDIARIES OF United AIRLINES Holdings, Inc.

 

 

iv  

Table of Contents

TERM LOAN CREDIT AND GUARANTY AGREEMENT, dated as of March 20, 2020, among
UNITED AIRLINES, INC., a Delaware corporation (the “Borrower”), United airlines
Holdings, Inc., a Delaware corporation (“Parent”), the direct and indirect
Domestic Subsidiaries of the Parent from time to time party hereto other than
the Borrower, each of the several banks and other financial institutions or
entities from time to time party hereto as a lender (the “Lenders”), GOLDMAN
SACHS BANK USA (“GS”), as administrative agent for the Lenders (together with
its permitted successors in such capacity, the “Administrative Agent”), and
GOLDMAN SACHS BANK USA, as lead arranger (in such capacity, the “Lead
Arranger”).

INTRODUCTORY STATEMENT

The Borrower has applied to the Lenders for a term loan facility of up to
$500,000,000 as set forth herein.

The proceeds of the Loans will be used to pay related transaction costs, fees
and expenses, and for working capital and other general corporate purposes of
the Parent and its Subsidiaries.

To provide guarantees and security for the repayment of the Loans and the
payment of the other obligations of the Borrower and the Guarantors hereunder
and under the other Loan Documents, the Borrower and the Guarantors will, among
other things, provide to the Administrative Agent and the Lenders the following
(each as more fully described herein):

(a)       a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Section 9 hereof; and

(b)       a security interest in or mortgages (or comparable Liens) with respect
to the Collateral from the Borrower and each other Grantor (if any) pursuant to
the Collateral Documents.

Accordingly, the parties hereto hereby agree as follows:

SECTION 1.

DEFINITIONS

Section 1.01.      Defined Terms.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each

 

Table of Contents

case giving the Administrative Agent exclusive control over the applicable
account and in form and substance reasonably satisfactory to the Administrative
Agent and as the same may be amended, restated, modified, supplemented, extended
or amended and restated from time to time.

“Additional Collateral” shall mean (a) cash and Cash Equivalents pledged to the
Administrative Agent (and subject to an Account Control Agreement), (b) any
airframes, aircraft, engines and Spare Parts of the Borrower or any Grantor that
are eligible for the benefits of Section 1110, (c) [intentionally omitted], (d)
[intentionally omitted], (e) [intentionally omitted], and (f) any other assets
acceptable to the Required Lenders, and all of which assets shall (i) (other
than Additional Collateral of the type described in clause (a) above) be valued
by a new Appraisal at the time the Parent designates such assets as Additional
Collateral and (ii) as of any date of addition of such assets as Collateral, be
subject, to the extent purported to be created by the applicable Collateral
Document, to a perfected first priority Lien and/or mortgage (or comparable
Lien), in favor of the Administrative Agent and otherwise subject only to
Permitted Liens (excluding those referred to in clauses (5) and (11) of the
definition of “Permitted Lien” and, until the time such assets actually become
subject to such Lien on such date, clause (2) of the definition of “Permitted
Liens”). For the avoidance of doubt, Spare Parts shall not constitute
“Additional Collateral” unless a Mortgage Location Supplement pledging Spare
Parts in a Designated Location is delivered.

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that the PBGC shall not be an
Affiliate of the Borrower or any Guarantor.

“Affiliate Transaction” shall have the meaning given such term in Section
6.05(a).

“Agreement” shall mean this Term Loan Credit and Guaranty Agreement, as the same
may be amended, restated, modified, supplemented, extended or amended and
restated from time to time.

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the aggregate then
outstanding principal amount of such Lender’s Term Loans.

2  

Table of Contents

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

“Aircraft and Spare Engine Appraiser” shall mean (i) any appraisal firm listed
on Annex B hereof or (ii) any other independent appraisal firm appointed by the
Borrower and satisfactory to the Administrative Agent.

“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment adopted on November 16, 2001, at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements and
revisions thereto, as in effect in the United States.

“Airline/Parent Merger” means the merger or consolidation, if any, of the
Borrower and Parent.

“Airlines Merger” means the merger or consolidation of Continental and United.

“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
One-Month LIBOR in effect on such day plus 1%; provided, in no event shall the
Alternate Base Rate be less than 2%; provided further, that, if at any time
LIBOR is not identifiable as a result of the circumstances described in, and
after giving effect to, clause (ii) of the definition of “LIBO Rate” and Section
2.09, then clause (c) above shall be disregarded for purposes of determining the
“Alternate Base Rate” at such time. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the One-Month
LIBOR shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the One-Month LIBOR,
respectively.

“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to Parent or its Subsidiaries from time to time intended to
prevent or restrict bribery or corruption.

“Appliance” shall mean any instrument, equipment, apparatus, part, appurtenance,
or accessory used, capable of being used, or intended to be used, in operating
or controlling aircraft in flight, including a parachute, communication
equipment, and another mechanism installed in or attached to aircraft during
flight, and not a part of an aircraft, engine, or propeller.

“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:

3  

Table of Contents

 

Period Applicable Margin
Eurodollar Loans Applicable Margin
ABR Loans Closing Date to and excluding the 90th day thereafter 2.75% 1.75% From
the 90th day following the Closing Date to and excluding the 180th day after the
Closing Date 3.00% 2.00% From the 180th day following the Closing Date to and
excluding the 270th day after the Closing Date 3.25% 2.25% From the 270th day
after the Closing Date to the Term Loan Maturity Date 3.50% 2.50%

“Appraisal” means (i) the Initial Appraisals and (ii) any other appraisal, dated
the date of delivery thereof, prepared by, in the case of aircraft, airframes,
or engines, an Aircraft and Spare Engine Appraiser or, in the case of Spare
Parts or any other assets MBA, ICF, Alton Aviation Consultancy LLC or another
independent appraisal firm appointed by the Borrower and reasonably satisfactory
to the Administrative Agent, which certifies, at the time of determination, in
reasonable detail the Appraised Value of Collateral and, (x) in the case of
aircraft, airframes or engines, is a “desk-top” appraisal assuming half-life
condition, except that any such equipment that is Stored shall have an assumed
value of zero, (y) in the case of Spare Parts, is an appraisal conducted in
accordance with the terms of the Spare Parts Mortgage and (z) in the case of
assets other than aircraft, airframes, engines and Spare Parts, which is in form
and substance reasonably satisfactory to the Administrative Agent; provided that
the Initial Appraisals shall not be required to include Expendables (as defined
in the Spare Parts Mortgage) unless Expendables are being included for purposes
of calculating the Collateral Coverage Ratio.

“Appraised Value” shall mean, as of any date of determination, the sum of (a)
the aggregate fair market value of all Collateral (other than cash and Cash
Equivalents pledged as Collateral) of the Borrower or any of the Grantors as of
such date, as reflected in the most recent Appraisal delivered to the
Administrative Agent in respect of such Collateral in accordance with this
Agreement as of that date (for the avoidance of doubt, except in the case of
Pledged Spare Parts, calculated after giving effect to any additions to or
eliminations from the Collateral since the date of delivery of such Appraisal),
(b) 160% of the amount of cash and Cash Equivalents of the type described in
clause (1) of the definition thereof pledged at such time as Collateral and (c)
100% of the amount of Cash Equivalents of the type described in clauses (2)
through (11) of the definition thereof pledged at such time as Collateral;
provided that in the case of any Appraisal of aircraft, airframes and engines
delivered after the Closing Date, (x) such Appraisal shall, at the Borrower’s
expense, be prepared by the Aircraft and Spare Engine Appraiser listed in clause
(i) of the definition of “Aircraft and Spare Engine Appraiser” (or, if such
Aircraft and

4  

Table of Contents

Spare Engine Appraiser is not willing or able to provide such Appraisal on a
timely basis, such other Aircraft and Spare Engine Appraiser approved by the
Administrative Agent, which approval shall not be unreasonably withheld or
delayed) and (y) the Borrower shall have the right to obtain a second Appraisal
from an Aircraft and Spare Engine Appraiser referred to in either clause (ii) or
(iii) of the definition of “Aircraft and Spare Engine Appraiser” no later than
30 days after the Appraisal referred to in the preceding clause (x) shall have
been delivered to the Administrative Agent, in which case the Appraised Value of
the applicable aircraft, airframes or engines shall be the average of the
Appraisals provided by such two Aircraft and Spare Engine Appraisers; provided,
further, that when used in reference to any particular item of Collateral,
“Appraised Value” shall mean the fair market value of such item of Collateral
(including, without limitation, each type of Pledged Spare Parts (such as
Rotables, Repairables or Expendables, each as defined in the Spare Parts
Mortgage) for each Designated Location as a single item and calculated without
giving effect to any additions to or eliminations from the Collateral since the
date of delivery of such Appraisal) as reflected in such most recent Appraisal
of such Collateral.

“Approved Fund” shall have the meaning given such term in Section 10.02(b).

“ARB Indebtedness” shall mean, with respect to Parent or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of Parent or
such Subsidiary created or arising with respect to any limited recourse revenue
bonds issued for the purpose of financing or refinancing improvements to, or the
construction or acquisition of, airport and other related facilities and
equipment, the use or construction of which qualifies and renders interest on
such bonds exempt from certain federal or state taxes.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds

5  

Table of Contents

services, including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith.

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” means:

(1)       with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;

(2)       with respect to a partnership, the Board of Directors of the general
partner of the partnership;

6  

Table of Contents

(3)       with respect to a limited liability company, the managing member or
members, manager or managers or any controlling committee of managing members or
managers thereof; and

(4)       with respect to any other Person, the board or committee of such
Person serving a similar function.

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Borrowing” shall mean the incurrence, conversion or continuation of the Term
Loans made from all the Lenders on a single date and having, in the case of
Eurodollar Loans, a single Interest Period.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City or Chicago are required or authorized to
remain closed; provided, however, that when used in connection with the
borrowing or repayment of a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits on
the London interbank market.

“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.

“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention, (b)
the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the Regulations and Procedures for the International Registry)
adopted pursuant thereto and all amendments, supplements and revisions thereto.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.

“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a private placement under Section 4(a)(2) of the
Securities Act, an exempt offering pursuant to Rule 144A and/or Regulation S of
the Securities Act and an offering of exempt securities).

“Capital Stock” means:

(1)       in the case of a corporation, corporate stock;

7  

Table of Contents

(2)       in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3)       in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4)       any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Cash Equivalents” means:

(1)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

(2)       direct obligations of state and local government entities, in each
case maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;

(3)       obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;

(4)       Investments in commercial paper maturing within 365 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;

(5)       Investments in certificates of deposit (including Investments made
through an intermediary, such as the certificated deposit account registry
service), banker’s acceptances, time deposits, eurodollar time deposits and
overnight bank deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any other commercial bank
of recognized standing organized under the laws of the United States or any
State thereof that

8  

Table of Contents

has a combined capital and surplus and undivided profits of not less than $100.0
million;

(6)       fully collateralized repurchase agreements with a term of not more
than six months for underlying securities that would otherwise be eligible for
investment;

(7)       Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses (1)
through (6) above. This could include, but not be limited to, money market funds
or short-term and intermediate bonds funds;

(8)       money market funds that (A) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (B) are rated
AAA (or the equivalent thereof) by S&P and Aaa (or the equivalent thereof) by
Moody’s and (C) have portfolio assets of at least $5.0 billion;

(9)       deposits available for withdrawal on demand with commercial banks
organized in the United States (or any foreign jurisdiction in which Parent or
any Restricted Subsidiary operates) having capital and surplus in excess of
$100.0 million;

(10)       securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A- by S&P or A3 by Moody’s; and

(11)       any other securities or pools of securities that are classified under
GAAP as cash equivalents or short-term investments on a balance sheet.

“Certificate Delivery Date” shall have the meaning given such term in Section
6.09(a).

“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III) or (b) compliance
by any Lender (or, for purposes of Section 2.14(b), by any lending office of
such Lender through which Loans are issued or maintained or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, the Dodd-Frank Wall Street Reform and

9  

Table of Contents

Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in the implementation thereof
shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means the occurrence of any of the following:

(1)       the sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of Parent and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act)); or

(2)       the consummation of any transaction (including, without limitation,
any merger or consolidation), the result of which is that any Person (including
any “person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Parent (measured by voting
power rather than number of shares), other than (A) any such transaction where
the Voting Stock of Parent (measured by voting power rather than number of
shares) outstanding immediately prior to such transaction constitutes or is
converted into or exchanged for a majority of the outstanding shares of the
Voting Stock of such Beneficial Owner (measured by voting power rather than
number of shares), or (B) any merger or consolidation of Parent with or into any
Person (including any “person” (as defined above)) which owns or operates
(directly or indirectly through a contractual arrangement) a Permitted Business
(a “Permitted Person”) or a Subsidiary of a Permitted Person, in each case, if
immediately after such transaction no Person (including any “person” (as defined
above)) is the Beneficial Owner, directly or indirectly, of more than 50% of the
total Voting Stock of such Permitted Person (measured by voting power rather
than number of shares); provided that the occurrence of the Airline/Parent
Merger shall not be deemed to constitute a Change of Control.

“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or
waived.

“Closing Date Transactions” shall mean the Transactions other than the borrowing
of Loans after the Closing Date and the use of the proceeds thereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean (i) the assets and properties of the Grantors upon which
Liens have been granted to the Administrative Agent to secure the Obligations,
including without limitation any Additional Collateral and all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document, and (ii) once established, the Collateral Proceeds Account,
together with all amounts on deposit therein and all proceeds thereof.

10  

Table of Contents

“Collateral Coverage Ratio” shall mean, as of any date, the ratio of (i) the
Appraised Value of the Eligible Collateral as of such date to (ii) the aggregate
principal amount of all Term Loans then outstanding; provided that, for purposes
of calculating clause (i) above, (x) no more than 20% of the Appraised Value of
Pledged Spare Parts may correspond to Expendables (as defined in the Spare Parts
Mortgage) and (y) no more than 20% of the Appraised Value of all Collateral may
correspond to Collateral that is not Pledged Spare Parts or cash and Cash
Equivalents.

“Collateral Coverage Ratio Certificate” shall mean an Officer’s Certificate of
the Borrower setting forth in reasonable detail the calculation of the
Collateral Coverage Ratio.

“Collateral Documents” shall mean, collectively, any Account Control Agreements,
the Spare Parts Mortgage and other agreements, instruments or documents that
create or purport to create a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties, in each case so long as such agreement,
instrument or document shall not have been terminated in accordance with its
terms.

“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Administrative Agent into which the Net Proceeds
of any Recovery Event may be deposited in accordance with the provisions of this
Agreement.

“Collateral Sale” shall mean any sale of Collateral or series of related sales
of Collateral having a Fair Market Value in the aggregate in excess of
$20,000,000; provided that, for the avoidance of doubt, a Permitted Disposition
shall not constitute a Collateral Sale.

“Commitment” shall mean the commitment of each Lender to make Term Loans
hereunder in an aggregate principal amount equal to the amount set forth under
the heading “Commitment” opposite its name in Annex A hereto or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto,
it being understood that the “Commitment” of a Lender shall remain in effect
until the Term Loans have been funded in full in accordance with this Agreement.
The aggregate amount of the Commitments is $500,000,000.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (loss) of any Unrestricted Subsidiary of such Person), determined in
accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:

(1)       all net after tax extraordinary, non-recurring or unusual gains or
losses and all gains or losses realized in connection with any Disposition of
assets of such Person or the disposition of securities by such Person or the
early extinguishment of Indebtedness of such Person, together with any related
provision for taxes on any such gain, will be excluded;

(2)       the net income (but not loss) of any Person that is not the specified
Person or a Restricted Subsidiary or that is accounted for by the equity method
of accounting will be included for such period only to the extent of the amount
of

11  

Table of Contents

dividends or similar distributions paid in cash to the specified Person or
Restricted Subsidiary of the specified Person;

(3)       the net income (but not loss) of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

(4)       the cumulative effect of a change in accounting principles on such
Person will be excluded;

(5)       the effect of non-cash gains and losses of such Person resulting from
Hedging Obligations, including attributable to movement in the mark-to-market
valuation of Hedging Obligations pursuant to Financial Accounting Standards
Board Accounting Standards Codification 815 – Derivatives and Hedging will be
excluded;

(6)       any non-cash compensation expense recorded from grants by such Person
of stock appreciation or similar rights, stock options or other rights to
officers, directors or employees, will be excluded;

(7)       the effect on such Person of any non-cash items resulting from any
amortization, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs) in connection with any
acquisition, disposition, merger, consolidation or similar transaction
(including but not limited to any one or more of the Continental/UAL Merger, the
Airlines Merger and the Airline/Parent Merger) or any other non-cash impairment
charges incurred subsequent to the Closing Date resulting from the application
of Financial Accounting Standards Board Accounting Standards Codifications 205 –
Presentation of Financial Statements, 350 – Intangibles – Goodwill and Other,
360 – Property, Plant and Equipment and 805 – Business Combinations (excluding
any such non-cash item to the extent that it represents an accrual of or reserve
for cash expenditures in any future period except to the extent such item is
subsequently reversed), will be excluded; and

(8)       any provision for income tax reflected on such Person’s financial
statements for such period will be excluded to the extent such provision exceeds
the actual amount of taxes paid in cash during such period by such Person and
its consolidated Subsidiaries.

“Consolidated Tangible Assets” means, as of any date of determination,
Consolidated Total Assets of Parent and its consolidated Restricted Subsidiaries
excluding goodwill, patents, trade names, trademarks, copyrights, franchises and
any other assets properly classified as intangible assets in accordance with
GAAP.

12  

Table of Contents

“Consolidated Total Assets” means, as of any date of determination, the sum of
the amounts that would appear on a consolidated balance sheet of the Parent and
its consolidated Restricted Subsidiaries as the total assets of the Parent and
its consolidated Restricted Subsidiaries in accordance with GAAP.

“Continental” means Continental Airlines, Inc., a Delaware corporation, into
which United was merged in the Airlines Merger.

“Continental/UAL Merger” means the merger in which Continental became a
Subsidiary of Parent.

“Default” means any event that, unless cured or waived, is, or with the passage
of time or the giving of notice or both would be, an Event of Default.

“Defaulting Lender” shall mean, at any time, any Lender that (a) has failed,
within two (2) Business Day of the date required to be funded or paid by it
hereunder, to fund or pay (x) any portion of the Loans or (y) any other amount
required to be paid by it hereunder to the Administrative Agent or any other
Lender (or its banking Affiliates), unless, in the case of clause (x) above,
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations (i) under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or (ii) on or prior to the Closing Date, generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent, any other
Lender or the Borrower, acting in good faith, to provide a confirmation in
writing from an authorized officer or other authorized representative of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans under this Agreement, which request
shall only have been made after the conditions precedent to borrowings have been
met, provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon the Administrative Agent’s, such other Lender’s or the
Borrower’s, as applicable, receipt of such confirmation in form and substance
satisfactory to it and the Administrative Agent, or (d) has become, or has had
its Parent Company become, the subject of a Bankruptcy Event or a Bail-In
Action. If the Administrative Agent determines that a Lender is a Defaulting
Lender under any of clauses (a) through (d) above, such Lender will be deemed to
be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Borrower and the Lenders.

“Designated Location” shall have the meaning set forth in the Spare Parts
Mortgage.

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

13  

Table of Contents

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise (other than as a result of a change of
control or asset sale), is convertible or exchangeable for Indebtedness or
Disqualified Stock, or is redeemable at the option of the holder of the Capital
Stock, in whole or in part (other than as a result of a change of control or
asset sale), on or prior to the date that is 91 days after the latest Term Loan
Maturity Date then in effect. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require Parent to repurchase such
Capital Stock upon the occurrence of a change of control or an asset sale will
not constitute Disqualified Stock if the terms of such Capital Stock provide
that Parent may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 6.01
hereof. The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that Parent and its
Restricted Subsidiaries may become obligated to pay upon the maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock,
exclusive of accrued dividends.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Restricted Subsidiary of Parent that was
formed under the laws of the United States or any state of the United States or
the District of Columbia or that guarantees, or pledges any property or assets
to secure, any Obligations.

“DOT” shall mean the United States Department of Transportation and any
successor thereto.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any

14  

Table of Contents

Lender or any Affiliate of any Lender, (d) an Approved Fund of any Lender and
(e) any other Person (other than a Defaulting Lender or natural Person or a
holding company, investment vehicle or trust for, or owned and operated by or
for the primary benefit of natural persons) reasonably satisfactory to the
Administrative Agent; provided, that so long as no Event of Default has occurred
and is continuing, no (i) airline, commercial air freight carrier, air freight
forwarder or entity engaged in the business of parcel transport by air or (ii)
Affiliate of any Person described in clause (i) above (other than any Affiliate
of such Person as a result of common control by a Governmental Authority or
instrumentality thereof, any Affiliate of such Person who becomes a Lender with
the consent of the Borrower in accordance with Section 10.02(b), and any
Affiliate of such Person under common control with such Person which Affiliate
is not actively involved in the management and/or operations of such Person),
shall constitute an Eligible Assignee; provided, further, that neither the
Borrower nor any Guarantor shall constitute an Eligible Assignee.

“Eligible Collateral” shall mean, on any date of determination, all Collateral
on which the Administrative Agent shall, as of such date, have, to the extent
purported to be created by the applicable Collateral Document, a valid and
perfected first priority Lien and/or mortgage (or comparable Lien) and which is
otherwise subject only to Permitted Liens.

“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the handling, treatment, storage, disposal,
Release or threatened Release of, or the exposure of any Person (including
employees) to, any Hazardous Materials.

“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“Escrow Accounts” shall mean accounts of Parent or any Subsidiary, solely to the
extent any such accounts hold funds set aside by Parent or any Subsidiary to
manage the collection and payment of amounts collected, withheld or incurred by
Parent or such Subsidiary for the benefit of third parties relating to: (a)
federal income tax withholding and backup withholding tax, employment taxes,
transportation excise taxes and security related charges, (b)

15  

Table of Contents

any and all state and local income tax withholding, employment taxes and related
charges and fees and similar taxes, charges and fees, including, but not limited
to, state and local payroll withholding taxes, unemployment and supplemental
unemployment taxes, disability taxes, workman’s or workers’ compensation charges
and related charges and fees, (c) state and local taxes imposed on overall gross
receipts, sales and use taxes, fuel excise taxes and hotel occupancy taxes, (d)
passenger facility fees and charges collected on behalf of and owed to various
administrators, institutions, authorities, agencies and entities, (e) other
similar federal, state or local taxes, charges and fees (including without
limitation any amount required to be withheld or collected under applicable law)
and (f) other funds held in trust for, or otherwise pledged to or segregated for
the benefit of, an identified beneficiary; or (2) accounts, capitalized interest
accounts, debt service reserve accounts, escrow accounts and other similar
accounts or funds established in connection with the ARB Indebtedness.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.

“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under the Term Loan Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

“Event of Default” shall have the meaning given such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” means net cash proceeds received by Parent after the
Closing Date from:

(1)       contributions to its common equity capital (other than from any
Subsidiary); or

(2)       the sale (other than to a Subsidiary or to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement of Parent or any Subsidiary) of Qualifying Equity Interests,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed on or around the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be. Excluded
Contributions will not be considered to be net proceeds of Qualifying Equity
Interests for purposes of clause (a)(2)(B) of Section 6.01 hereof.

“Excluded Subsidiary” means each Subsidiary of the Parent that is a captive
insurance company and is prohibited from becoming a Guarantor pursuant to
applicable rules and regulations.

16  

Table of Contents

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
Obligation of either the Borrower or any Guarantor hereunder or under any Loan
Document, (a) any Taxes based on (or measured by) its net income, profits or
capital, or any franchise taxes, imposed (i) by the United States of America or
any political subdivision thereof or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) as a result of a present or former connection between such recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
recipient’s having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or any Loan Document, or sold or assigned an interest in this
Agreement or any Loan Document), (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction in
which such recipient is located, (c) in the case of a Foreign Lender, any
withholding Tax or gross income Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except, and then only to the extent that,
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.16(a), (d) in the case of a Lender, any withholding Tax that is
attributable to such Lender’s failure to deliver the documentation described in
Section 2.16(f) or 2.16(g) and (e) any U.S. withholding Tax that is imposed by
reason of FATCA.

“Extended Term Loan” shall have the meaning given to such term in Section
2.28(a)(ii).

“Extension” shall have the meaning given to such term in Section 2.28(a).

“Extension Amendment” shall have the meaning given to such term in Section
2.28(d).

“Extension Offer” shall have the meaning given to such term in Section 2.28(a).

“Extension Offer Date” shall have the meaning given to such term in Section
2.28(a)(i).

“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by an officer of the Borrower (unless
otherwise provided in this Agreement); provided that any such officer of the
Borrower shall be permitted to consider the circumstances existing at such time
(including, without limitation, economic or other conditions affecting the
United States airline industry generally and any relevant legal compulsion,
judicial proceeding or administrative order or the possibility thereof) in
determining such Fair Market Value in connection with such transaction.

17  

Table of Contents

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are similar thereto and
not materially more onerous to comply with, any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmental agreements implementing any of
the foregoing (together with any Law implementing such agreement involving any
U.S. or non-U.S. regulations or official guidance).

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided, that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Fee Letter” shall have the meaning given to such term in Section 2.19.

“Fees” shall collectively mean fees referred to in Section 2.19.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1)       the consolidated interest expense (net of interest income) of such
Person and its Restricted Subsidiaries for such period to the extent that such
interest expense is payable in cash (and such interest income is receivable in
cash); plus

(2)       the interest component of leases that are capitalized in accordance
with GAAP of such Person and its Restricted Subsidiaries for such period to the
extent that such interest component is related to lease payments payable in
cash; plus

(3)       any interest expense actually paid in cash for such period by such
specified Person on Indebtedness of another Person that is guaranteed by such
specified Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such specified Person or one of its Restricted Subsidiaries; plus

(4)       the product of (A) all cash dividends accrued on any series of
preferred stock of such Person or any of its Restricted Subsidiaries for such
period, other than to Parent or a Restricted Subsidiary of Parent, times (B) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, determined on a consolidated
basis in accordance with GAAP; plus

(5)       the aircraft rent expense of such Person and its Restricted
Subsidiaries for such period to the extent that such aircraft rent expense is
payable in cash,

18  

Table of Contents

all as determined on a consolidated basis in accordance with GAAP.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funding Date” shall have the meaning given to such term in Section 2.01(b).

“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.

“Grantor” shall mean the Borrower and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.

“GS” shall have the meaning set forth in the first paragraph of this Agreement.

“Guarantee” means a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).

“Guaranteed Obligations” shall have the meaning given such term in Section
9.01(a).

“Guarantors” shall mean, collectively, the Parent and each Domestic Subsidiary
of the Parent that becomes pursuant to Section 5.12 a party to the Guarantee
contained in Section 9. As of the Closing Date, Parent is the sole Guarantor.

“Guaranty Obligations” shall have the meaning given such term in Section
9.01(a).

19  

Table of Contents

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.

“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under:

(1)       interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(2)       other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3)       other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates, fuel prices or other commodity
prices, but excluding (x) clauses in purchase agreements and maintenance
agreements pertaining to future prices and (y) fuel purchase agreements and fuel
sales that are for physical delivery of the relevant commodity.

“ICF” means ICF International.

“Immaterial Subsidiaries” shall mean one or more Subsidiaries, for which (a) the
assets of all such Subsidiaries constitute, in the aggregate, no more than 7.5%
of the total assets of the Parent and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of the Parent
for which financial statements are available to the Administrative Agent
pursuant to Section 5.01), and (b) the revenues of all such Subsidiaries account
for, in the aggregate, no more than 7.5% of the total revenues of the Parent and
its Subsidiaries on a consolidated basis for the twelve-month period ending on
the last day of the most recent fiscal quarter of the Parent for which financial
statements are available to the Administrative Agent pursuant to Section 5.01;
provided that a Subsidiary will not be considered to be an Immaterial Subsidiary
if it (1) directly or indirectly guarantees, or pledges any property or assets
to secure, any Obligations, or (2) owns any properties or assets that constitute
Collateral.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1)       in respect of borrowed money;

(2)       evidenced by bonds, notes, debentures or similar instruments or
letters of credit (or reimbursement agreements in respect thereof);

(3)       in respect of banker’s acceptances;

20  

Table of Contents

(4)       representing Capital Lease Obligations;

(5)       representing the balance deferred and unpaid of the purchase price of
any property or services due more than six months after such property is
acquired or such services are completed, but excluding in any event trade
payables arising in the ordinary course of business; or

(6)       representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.

For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.

“Indemnitee” shall have the meaning given such term in Section 10.04(b).

“Initial Appraisals” shall mean, individually or collectively (as the context
may require), (i) the report of MBA setting forth the Appraised Value of the
Pledged Spare Parts (which shall consist solely of Rotables and Repairables
(each as defined in the Spare Parts Mortgage)) included in the Collateral on the
Closing Date and (ii) if applicable, the report of MBA setting forth the
Appraised Value of the Pledged Spare Parts included in the Collateral (but
excluding the Pledged Spare Parts referenced in the foregoing clause (i)) on the
second Funding Date, and consistent in all material respects with the
methodology and form of presentation of the Initial Appraisals delivered on the
Closing Date, each as delivered to the Administrative Agent by the Borrower
pursuant to Section 4.02.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one or three months, the last day of such Interest Period,
(b) as to any Eurodollar Loan having an Interest Period of more than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of

21  

Table of Contents

such Interest Period and (c) with respect to ABR Loans, the 29th day of each
March, June, September and December.

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day to the date of such Borrowing (or if there is no corresponding
day, the last day) in the calendar month that is (subject to clause (ii) below)
one, three or six months thereafter, as the Borrower may elect in the related
notice delivered pursuant to Section 2.03 or 2.05; provided that (i) if any
Interest Period would end on a day which shall not be a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(ii) the final Interest Period selected by the Borrower may end on, but not
later than, the Term Loan Maturity Date and (iii) no Interest Period shall end
later than the Termination Date.

“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.

“Investments” means, with respect to any Person, all direct or indirect
investments made from and after the Closing Date by such Person in other Persons
(including Affiliates) in the forms of loans (including Guarantees), capital
contributions or advances (but excluding advance payments and deposits for goods
and services and similar advances to officers, employees and consultants made in
the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities of other
Persons, together with all items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP. If Parent or any Restricted
Subsidiary of Parent sells or otherwise disposes of any Equity Interests of any
direct or indirect Restricted Subsidiary of Parent after the Closing Date such
that, after giving effect to any such sale or disposition, such Person is no
longer a Restricted Subsidiary of Parent, Parent will be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of Parent’s Investments in such Subsidiary that were not sold or disposed
of in an amount determined as provided in Section 6.01 hereof. Notwithstanding
the foregoing, any Equity Interests retained by Parent or any of its
Subsidiaries after a disposition or dividend of assets or Capital Stock of any
Person in connection with any partial “spin-off” of a Subsidiary or similar
transactions shall not be deemed to be an Investment. The acquisition by Parent
or any Restricted Subsidiary of Parent after the Closing Date of a Person that
holds an Investment in a third Person will be deemed to be an Investment by
Parent or such Restricted Subsidiary in such third Person in an amount equal to
the Fair Market Value of the Investments held by the acquired Person in such
third Person in an amount determined as provided in Section 6.01 hereof. Except
as otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date of any Term Loan.

22  

Table of Contents

“Lead Arranger” has the meaning set forth in the first paragraph of this
Agreement.

“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.

“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, (i) the rate per annum appearing on Reuters
Pages LIBOR01 or LIBOR02 (or on any successor or substitute page(s) of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent in its reasonable discretion from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period or (ii) in the event that the rate identified in the foregoing
clause (i) is not available at such time for any reason (any such Interest
Period, an “Impacted Interest Period”), then such rate shall be the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Rate for the
longest period for which the LIBO Rate is available for Dollars that is shorter
than the Impacted Interest Period; and (b) the LIBO Rate for the shortest period
(for which that LIBO Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if less than 1%, the
LIBO Rate shall be deemed to be 1% for the purposes of this Agreement.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law (but
excluding any lease, sublease, use or license agreement or swap agreement or
similar arrangement by any Grantor described in clause (f) of the definition of
“Permitted Disposition”), including any conditional sale or other title
retention agreement, any option or other agreement to sell or give a security
interest in and, except in connection with any Qualified Receivables
Transaction, any agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.

“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of the Parent and its Restricted Subsidiaries (excluding, for the avoidance of
doubt, any cash or Cash Equivalents held in accounts subject to Account Control
Agreements), (ii) the aggregate principal amount committed and available to be
drawn by the Parent and its Restricted Subsidiaries (taking into account all
borrowing base limitations or other restrictions) under all revolving credit
facilities of the Parent and its Restricted Subsidiaries and (iii) the scheduled
net proceeds (after giving effect to any expected repayment of existing
Indebtedness using such proceeds) of any Capital Markets Offering of the Parent
or any of its Restricted Subsidiaries that has priced but has not yet closed
(until the earliest of the closing thereof, the termination thereof without
closing or the date that falls five (5) Business Days after the initial
scheduled closing date thereof).

23  

Table of Contents

“Loan Documents” shall mean this Agreement, the Collateral Documents, the Fee
Letter and any other instrument or agreement (which is designated as a Loan
Document therein) executed and delivered by the Borrower or a Guarantor to the
Administrative Agent or any Lender, in each case, as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time in accordance with the terms hereof.

“Loan Request” shall mean a request by the Borrower, executed by a Responsible
Officer of the Borrower, for a Loan in accordance with Section 2.03 in
substantially the form of Exhibit D.

“Loans” shall mean the Term Loans.

“Margin Stock” shall have the meaning given such term in Section 3.13(a).

“Marketing and Service Agreements” shall mean any business, marketing and/or
service agreements among the Borrower (or any Guarantor) and/or any of its
Subsidiaries and such other parties from time to time that include, but are not
limited to, code-sharing, pro-rate, capacity purchase, service, frequent flyer,
ground handling and marketing agreements, in each case that are entered into in
the ordinary course of business.

“Material Adverse Change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
consolidated business, operations or financial condition of the Parent and its
Restricted Subsidiaries, taken as a whole, (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder or (c) the ability of the Borrower and the
Guarantors, collectively, to pay the Obligations.

“Material Indebtedness” shall mean Indebtedness of the Borrower and/or
Guarantors (other than the Loans) outstanding under the same agreement in a
principal amount exceeding $200,000,000.

“MBA” means Morten Beyer & Agnew.

“Minimum Extension Condition” shall have the meaning given such term in Section
2.28(c).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Location Supplement” shall have the meaning set forth in the Spare
Parts Mortgage.

“Net Proceeds” means the aggregate cash and Cash Equivalents received by Parent
or any of its Restricted Subsidiaries in respect of any Collateral Sale
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the sale or other disposition of any non-cash consideration received
in any Collateral Sale) or Recovery Event, net of: (a) the direct costs and
expenses relating to such Collateral Sale and incurred by Parent or a

24  

Table of Contents

Restricted Subsidiary (including the sale or disposition of such non-cash
consideration) or any such Recovery Event, including, without limitation, legal,
accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Collateral Sale or Recovery
Event, taxes paid or payable as a result of the Collateral Sale or Recovery
Event, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements; (b) any reserve for adjustment or
indemnification obligations in respect of the sale price of such asset or assets
established in accordance with GAAP; and (c) any portion of the purchase price
from a Collateral Sale placed in escrow pursuant to the terms of such Collateral
Sale (either as a reserve for adjustment of the purchase price, or for
satisfaction of indemnities in respect of such Collateral Sale) until the
termination of such escrow.

“Net Proceeds Amount” shall have the meaning given such term in Section 2.12(a).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Extending Lender” shall have the meaning given such term in Section
10.08(g).

“Non-Recourse Debt” shall mean Indebtedness:

(1)       as to which neither Parent nor any of its Restricted Subsidiaries
(A) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (B) is directly or indirectly
liable as a guarantor or otherwise; and

(2)       as to which the holders of such Indebtedness do not otherwise have
recourse to the stock or assets of Parent or any of its Restricted Subsidiaries
(other than the Equity Interests of an Unrestricted Subsidiary).

“Non-Recourse Financing Subsidiary” shall mean any Subsidiary of Parent that
(a) has no Indebtedness other than Non-Recourse Debt and (b) engages in no
activities other than those relating to the financing of specified assets and
other activities incidental thereto.

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
the Loans, and all other obligations and liabilities of the Borrower to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under this Agreement or any other Loan Document, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, out-of-pocket
costs, and expenses (including all fees, charges and disbursements of counsel to
the Administrative Agent or any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

25  

Table of Contents

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower or Parent by an Officer of the Borrower or Parent, respectively.

“One-Month LIBOR” means, for any day, the rate for deposits in Dollars for a
one-month period appearing on pages LIBOR01 or LIBOR 02 of the Reuters screen as
of 11:00 a.m., London time, on such day; provided that, if such rate shall be
less than 1%, the One-Month LIBOR shall be deemed to be 1% for purposes of this
Agreement; provided further, that, for purposes of determining “One-Month
LIBOR”, clause (ii) of the definition of “LIBO Rate” and Section 2.09 shall be
given effect in the event of the circumstances described in each such provision.

“Other Taxes” shall mean any and all present or future court stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar, charges
or similar levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of this Agreement or any
other Loan Document.

“Parent” shall have the meaning set forth in the first paragraph of this
Agreement.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” shall have the meaning given such term in Section 10.02(d).

“Participant Register” shall have the meaning given such term in Section
10.02(d).

“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.

“Payroll Accounts” shall mean depository accounts used only for payroll.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which Parent
and its Restricted Subsidiaries are engaged on the date of this Agreement.

26  

Table of Contents

“Permitted Disposition” shall mean any of the following:

(a)       the Disposition of Collateral permitted under the applicable
Collateral Documents (including, as to Pledged Spare Parts, as permitted under
the Spare Parts Mortgage);

(b)       the Disposition of cash or Cash Equivalents constituting Collateral in
exchange for other cash or Cash Equivalents constituting Collateral and having
reasonably equivalent value therefor;

(c)       in the case of Collateral other than aircraft, engines or Spare Parts,
sales or dispositions (but without in any way limiting the effect of clause (a)
above) of surplus, obsolete, negligible or uneconomical assets no longer used in
the business of the Borrower and the other Grantors;

(d)       Dispositions of Collateral among the Grantors (including any Person
that shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.12); provided that:

(i)       such Collateral remains at all times subject to a Lien with the same
priority and level of perfection as was the case immediately prior to such
Disposition (and otherwise subject only to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties following such
Disposition,

(ii)       concurrently therewith, the Grantors shall execute any documents and
take any actions reasonably required to create, grant, establish, preserve or
perfect such Lien in accordance with the other provisions of this Agreement or
the Collateral Documents,

(iii)       concurrently therewith or promptly thereafter, the Administrative
Agent, for the benefit of the Secured Parties, shall receive an Officer’s
Certificate, with respect to the matters described in clauses (i) and (ii)
hereof and, if reasonably requested by the Administrative Agent, an opinion of
counsel to the Borrower (which may be in-house counsel) as to the validity and
perfection of such Lien on the Collateral, in each case in form and substance
reasonably satisfactory to the Administrative Agent,

(iv)       concurrently with any Disposition of Collateral to any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.12, such Person shall have complied with the
requirements of Section 5.12(b), and

(v)       the preceding provisions of clauses (i) through (iv) shall not be
applicable to any Disposition resulting from a merger or consolidation permitted
by Section 6.10; and

(e)       [Intentionally omitted]; and

(f)       the lease or sublease of assets and properties in the ordinary course
of business; provided that, the rights of the lessee or sublessee shall be
subordinated to the rights

27  

Table of Contents

(including remedies) of the Administrative Agent under the applicable Collateral
Document on terms reasonably satisfactory to the Administrative Agent.

“Permitted Investments” shall mean:

(1)       any Investment in Parent or in a Restricted Subsidiary of Parent;

(2)       any Investment in cash, Cash Equivalents and any foreign equivalents;

(3)       any Investment by Parent or any Restricted Subsidiary of Parent in a
Person, if as a result of such Investment:

(A)       such Person becomes a Restricted Subsidiary of Parent; or

(B)       such Person, in one transaction or a series of related and
substantially concurrent transactions, is merged, consolidated or amalgamated
with or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, Parent or a Restricted Subsidiary of Parent;

(4)       any Investment made as a result of the receipt of non-cash
consideration from a Disposition of assets;

(5)       any acquisition of assets or Capital Stock in exchange for the
issuance of Qualifying Equity Interests;

(6)       any Investments received in compromise or resolution of
(A) obligations of trade creditors or customers that were incurred in the
ordinary course of business of Parent or any of its Restricted Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (B) litigation,
arbitration or other disputes;

(7)       Investments represented by Hedging Obligations;

(8)       loans or advances to officers, directors or employees made in the
ordinary course of business of Parent or any Restricted Subsidiary of Parent in
an aggregate principal amount not to exceed $20.0 million at any one time
outstanding;

(9)       prepayment of any Loans in accordance with the terms and conditions of
this Agreement;

(10)       any guarantee of Indebtedness other than a guarantee of Indebtedness
of an Affiliate of Parent that is not a Restricted Subsidiary of Parent;

(11)       any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and any Investment consisting of an

28  

Table of Contents

extension, modification or renewal of any Investment existing on, or made
pursuant to a binding commitment existing on, the Closing Date; provided that
the amount of any such Investment may be increased (A) as required by the terms
of such Investment as in existence on the Closing Date or (B) as otherwise
permitted under this Agreement;

(12)       Investments acquired after the Closing Date as a result of the
acquisition by Parent or any Restricted Subsidiary of Parent of another Person,
including by way of a merger, amalgamation or consolidation with or into Parent
or any of its Restricted Subsidiaries in a transaction that is not prohibited by
Section 6.10 hereof after the Closing Date to the extent that such Investments
were not made in contemplation of such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(13)       the acquisition by a Receivables Subsidiary in connection with a
Qualified Receivables Transaction of Equity Interests of a trust or other Person
established by such Receivables Subsidiary to effect such Qualified Receivables
Transaction; and any other Investment by Parent or a Subsidiary of Parent in a
Receivables Subsidiary or any Investment by a Receivables Subsidiary in any
other Person in connection with a Qualified Receivables Transaction;

(14)       accounts receivable arising in the ordinary course of business;

(15)       Investments in connection with outsourcing initiatives in the
ordinary course of business; and

(16)       Investments having an aggregate Fair Market Value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value other than a reduction for all returns of principal in cash and
capital dividends in cash), when taken together with all Investments made
pursuant to this clause (16) that are at the time outstanding, not to exceed 30%
of the total consolidated assets of the Parent and its Restricted Subsidiaries
at the time of such Investment.

“Permitted Liens” means:

(1)       Liens held by the Administrative Agent securing the Obligations;

(2)       in each case as it relates to any aircraft, airframe, engine (and, in
each case, related Collateral) or any Pledged Spare Parts, Liens reflected on
the records of the FAA or of the International Registry, or the UCC records of
Delaware (or other applicable jurisdiction), for which the underlying
obligations have been paid in full and the Liens thereunder have been terminated
subject only to discharge on the applicable records, and with respect to which
the applicable Grantor is diligently pursuing such discharge;

29  

Table of Contents

(3)       Liens for taxes, assessments or governmental charges or claims that
are not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(4)       Liens imposed by law, including carriers’, warehousemen’s, landlord’s
and mechanics’ Liens, in each case, incurred in the ordinary course of business;

(5)       Liens arising by operation of law in connection with judgments,
attachments or awards which do not constitute an Event of Default hereunder;

(6)       Liens created for the benefit of (or to secure) the Obligations or any
Guaranty Obligations;

(7)       (A) any overdrafts and related liabilities arising from treasury,
netting, depository and cash management services or in connection with any
automated clearing house transfers of funds, in each case as it relates to cash
or Cash Equivalents, if any, and (B) Liens arising by operation of law or that
are contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of any deposit or securities accounts pledged in favor
of the Administrative Agent;

(8)       licenses, sublicenses, leases and subleases by any Grantor as they
relate to any aircraft, airframe, engine, Spare Parts or any Additional
Collateral and to the extent (A) such licenses, sublicenses, leases or subleases
do not interfere in any material respect with the business of Parent and its
Restricted Subsidiaries, taken as a whole, and in each case, such license,
sublicense, lease or sublease is to be subject and subordinate to the Liens
granted to the Administrative Agent pursuant to the Collateral Documents, and in
each case, would not result in a Material Adverse Effect or (B) otherwise
expressly permitted by the Collateral Documents;

(9)       salvage or similar rights of insurers, in each case as it relates to
any aircraft, airframe, engine, Spare Parts or any Additional Collateral, if
any;

(10)       in each case as it relates to any aircraft, airframe or engine, Liens
on appliances, parts, components, instruments, appurtenances, furnishings and
other equipment installed on such aircraft, airframe or engine and separately
financed by a Grantor, to secure such financing;

(11)       Liens incurred in the ordinary course of business of Parent or any
Restricted Subsidiary of Parent with respect to obligations that do not exceed
in the aggregate $10.0 million at any one time outstanding; and

(12)       Liens on Collateral permitted under the Collateral Document granting
a Lien on such Collateral.

30  

Table of Contents

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (or commitments
in respect thereof) of Parent or any of its Restricted Subsidiaries issued in
exchange for, or the net proceeds of which are used to renew, refund, extend,
refinance, replace, defease or discharge other Indebtedness of Parent or any of
its Restricted Subsidiaries (other than intercompany Indebtedness); provided
that:

(1)       the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the original principal amount
(or accreted value, if applicable) when initially incurred of the Indebtedness
renewed, refunded, extended, refinanced, replaced, defeased or discharged (plus
all accrued interest on the Indebtedness and the amount of all fees and
expenses, including premiums, incurred in connection therewith); provided that
with respect to any such Permitted Refinancing Indebtedness that is refinancing
secured Indebtedness and is secured by the same collateral, the principal amount
(or accreted value, if applicable) of such Permitted Refinancing Indebtedness
shall not exceed the greater of the preceding amount and the Fair Market Value
of the assets securing such Permitted Refinancing Indebtedness;

(2)       if such Permitted Refinancing Indebtedness has a maturity date that is
after the latest Term Loan Maturity Date then in effect (with any amortization
payment comprising such Permitted Refinancing Indebtedness being treated as
maturing on its amortization date), such Permitted Refinancing Indebtedness has
a Weighted Average Life to Maturity that is (A) equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being renewed, refunded,
extended, refinanced, replaced, defeased or discharged or (B) more than 60 days
after the latest Term Loan Maturity Date then in effect;

(3)       if the Indebtedness being renewed, refunded, extended, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Loans, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loans on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being renewed,
refunded, extended, refinanced, replaced, defeased or discharged;

(4)       no Restricted Subsidiary that is not the Borrower or a Guarantor shall
be an obligor with respect to such Permitted Refinancing Indebtedness unless
such Restricted Subsidiary was an obligor with respect to the Indebtedness being
renewed, refunded, extended, refinanced, replaced, defeased or discharged; and

(5)       notwithstanding that the Indebtedness being renewed, refunded,
refinanced, extended, replaced, defeased or discharged may have been repaid or
discharged by Parent or any of its Restricted Subsidiaries prior to the date on
which the new Indebtedness is incurred, Indebtedness that otherwise satisfies
the requirements of this definition may be designated as Permitted Refinancing
Indebtedness so long as such renewal, refunding, refinancing, extension,

31  

Table of Contents

replacement, defeasance or discharge occurred not more than 36 months prior to
the date of such incurrence of Permitted Refinancing Indebtedness.

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.

“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.

“Pledged Spare Parts” means, as of any date, the Spare Parts that are eligible
for the benefits of Section 1110 and included in the Collateral as of such date.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by Parent or any of its Subsidiaries pursuant to which
Parent or any of its Subsidiaries sells, conveys or otherwise transfers to (a) a
Receivables Subsidiary or any other Person (in the case of a transfer by Parent
or any of its Subsidiaries) and (b) any other Person (in the case of a transfer
by a Receivables Subsidiary), or grants a security interest in, any accounts
receivable (whether now existing or arising in the future) of Parent or any of
its Subsidiaries, and any assets related thereto including, without limitation,
all Equity Interests and other investments in the Receivables Subsidiary, all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable, other than
assets that constitute Collateral or proceeds of Collateral.

“Qualified Replacement Assets” means Additional Collateral of any of the types
described in clauses (b), (c), (e) and (f) of the definition of “Additional
Collateral”.

“Qualifying Equity Interests” means Equity Interests of Parent other than
Disqualified Stock.

32  

Table of Contents

“Receivables Subsidiary” means a Subsidiary of Parent which engages in no
activities other than in connection with the financing of accounts receivable
and which is designated by the Board of Directors of Parent (as provided below)
as a Receivables Subsidiary (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (1) is guaranteed by Parent or
any Restricted Subsidiary of Parent (other than comprising a pledge of the
Capital Stock or other interests in such Receivables Subsidiary (an “incidental
pledge”), and excluding any guarantees of obligations (other than the principal
of, and interest on, Indebtedness) pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction), (2) is recourse to or
obligates Parent or any Restricted Subsidiary of Parent in any way other than
through an incidental pledge or pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction or (3) subjects any property
or asset of Parent or any Subsidiary of Parent (other than accounts receivable
and related assets as provided in the definition of “Qualified Receivables
Transaction”), directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction, (b) with which neither
Parent nor any Subsidiary of Parent has any material contract, agreement,
arrangement or understanding (other than pursuant to the Qualified Receivables
Transaction) other than (i) on terms no less favorable to Parent or such
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of Parent, and (ii) fees payable in the ordinary course of
business in connection with servicing accounts receivable and (c) with which
neither Parent nor any Subsidiary of Parent has any obligation to maintain or
preserve such Subsidiary’s financial condition, other than a minimum
capitalization in customary amounts, or to cause such Subsidiary to achieve
certain levels of operating results. Any such designation by the Board of
Directors of a Parent will be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the resolution of the Board of
Directors of Parent giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
conditions.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss (as defined in the related Collateral
Document pursuant to which a security interest in such Collateral is granted to
the Administrative Agent, if applicable).

“Reference Date” shall have the meaning set forth in Section 6.09(a).

“Refinanced Term Loans” shall have the meaning set forth in Section 10.08(e).

“Register” shall have the meaning set forth in Section 10.02(b)(iv).

“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.

33  

Table of Contents

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.

“Replacement Term Loans” shall have the meaning set forth in Section 10.08(e).

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of (a)
until the Closing Date, the Commitments then in effect and (b) thereafter, the
aggregate principal amount of all Term Loans outstanding. The outstanding Loans
and Commitments of any Defaulting Lender shall be disregarded in determining the
“Required Lenders” at any time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means an Officer.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” shall have the meaning set forth in Section 6.01(a).

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Sale of a Grantor” means, with respect to any Collateral, an issuance, sale,
lease, conveyance, transfer or other disposition of the Capital Stock of the
applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to Parent or another Restricted Subsidiary of
Parent, and (2) an issuance of directors’ qualifying shares.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions, which as of the Closing Date
include Crimea, Cuba, Iran, North Korea, Sudan and Syria.

“Sanctioned Person” means, at any time, (a) a Person which is subject or target
of any Sanctions or (b) any Person owned or controlled by any such Person or
Persons.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“SEC” shall mean the United States Securities and Exchange Commission.

34  

Table of Contents

“Section 1110” means 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.

“Secured Parties” shall mean the Administrative Agent, the Lenders and all other
holders of Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Significant Subsidiary” means any Restricted Subsidiary of Parent that would be
a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Agreement.

“Spare Parts” shall mean all accessories, appurtenances, or parts of an aircraft
(except an engine or propeller), engine (except a propeller), propeller, or
Appliance, that are to be installed at a later time in an aircraft, engine,
propeller or Appliance.

“Spare Parts Mortgage” means the Mortgage and Security Agreement (Spare Parts),
in substantially the form of Exhibit A, entered into by the Borrower (or any
other applicable Grantor) and the Administrative Agent, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.

“Specified Collateral Coverage Ratio” means, at the election of the Borrower,
either (a) if Expendables are included for purposes of calculating compliance
with the Collateral Coverage Ratio, 2.0 to 1.0 or (ii) if Expendables are not
included for purposes of calculating compliance with the Collateral Coverage
Ratio, 1.8 to 1.0.

“Standard Securitization Undertakings” means all representations, warranties,
covenants, indemnities, performance Guarantees and servicing obligations entered
into by Parent or any Subsidiary (other than a Receivables Subsidiary), which
are customary in connection with any Qualified Receivables Transaction.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory

35  

Table of Contents

Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in reserve percentage.

“Stored” shall mean, as to any aircraft, airframe, or engine, that such
aircraft, airframe or engine has been stored (a) with a low expectation of a
return to service within the one year following commencement of such storage and
(b) in a manner intended to minimize the rate of environmental degradation of
the structure and components of such aircraft, airframe or engine (as the case
may be) during such storage.

“Subject Company” shall have the meaning set forth in Section 6.10(a).

“Subsidiary” shall mean, with respect to any Person

(1)       any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person (or a combination thereof); and

(2)       any partnership, joint venture or limited liability company of which
(A) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise and (B) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” shall mean the earlier to occur of (a) the Term Loan Maturity
Date and (b) the acceleration of the Term Loans in accordance with the terms
hereof.

“Term Loans” has the meaning set forth in Section 2.01(b).

“Term Loan Facility” shall mean the Commitments and the Term Loans made
thereunder.

“Term Loan Maturity Date” shall mean, with respect to (a) Term Loans that have
not been extended pursuant to Section 2.28, March 22, 2021 and (b) Extended Term
Loans, the final maturity date therefor as specified in the applicable Extension
Offer accepted by the respective Lenders (as the same may be further extended
pursuant to Section 2.28).

36  

Table of Contents

“Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.

“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.

“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Administrative Agent and/or the Administrative Agent for the benefit of the
Secured Parties, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United” means United Air Lines, Inc., a Delaware corporation.

“United States Citizen” shall have the meaning set forth in Section 3.02.

“Unrestricted Subsidiary” means any Subsidiary of Parent that is designated by
the Board of Directors of Parent as an Unrestricted Subsidiary in compliance
with Section 5.06 hereof pursuant to a resolution of the Board of Directors, but
only if such Subsidiary:

(1)       has no Indebtedness other than Non-Recourse Debt;

(2)       except as permitted by Section 6.05 hereof, is not party to any
agreement, contract, arrangement or understanding with Parent or any Restricted
Subsidiary of Parent unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Parent or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of Parent;

37  

Table of Contents

(3)       is a Person with respect to which neither Parent nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;

(4)       has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of Parent or any of its Restricted Subsidiaries;
and

(5)       does not own any assets or properties that constitute Collateral.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1)       the sum of the products obtained by multiplying (A) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2)       the then outstanding principal amount of such Indebtedness.

“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02.      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any

38  

Table of Contents

agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, unless expressly provided otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) “knowledge” or
“aware” or words of similar import shall mean, when used in reference to the
Borrower or the Guarantors, the actual knowledge of any Responsible Officer.

Section 1.03.      Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Parent’s consolidated
financial condition shall be the same after such accounting changes as if such
accounting changes had not occurred.

Section 1.04.      Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

SECTION 2.

AMOUNT AND TERMS OF CREDIT

Section 2.01.      Commitments of the Lenders; Term Loans.

(a)                [Intentionally Omitted].

39  

Table of Contents

(b)                Commitments. Each Lender severally, and not jointly with the
other Lenders, agrees, upon the terms and subject to the conditions herein set
forth, to make term loans denominated in Dollars (each a “Term Loan” and
collectively the “Term Loans”) to the Borrower, which may be funded in up to two
disbursements on the Closing Date and, if applicable, on a subsequent funding
date (each, a “Funding Date”), in an aggregate principal amount for both Funding
Dates not to exceed the Commitment of such Lender. The Term Loans funded on the
Funding Dates shall constitute a single class of Term Loans for all purposes of
this Agreement and shall be repaid in accordance with the provisions of this
Agreement. Any amount borrowed under this Section 2.01(b) and subsequently
repaid or prepaid may not be reborrowed. Each Lender’s Commitment shall (x) be
reduced by the amount of the Term Loans it has funded on a Funding Date and (y)
terminate immediately and without further action on the earlier to occur of (i)
the date on which such Lender has funded Term Loans in an aggregate amount equal
to 100% of such Lender’s Commitment and (ii) March 27, 2020.

(c)                Type of Borrowing. Each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
There may be multiple Borrowings converted or continued on the same day.

(d)                Amount of Borrowing. At the commencement of each Interest
Period for any Eurodollar Borrowing, such Borrowing shall be in an aggregate
amount that is in an integral multiple of $1,000,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000. Borrowings of more than one Type may be outstanding at the same
time.

(e)                Limitation on Interest Period. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert or continue, any Borrowing of a Term Loan if the Interest
Period requested with respect thereto would end after the applicable Term Loan
Maturity Date.

Section 2.02.      [Intentionally Omitted].

Section 2.03.      Requests for Loans.

(a)                [Intentionally Omitted]

(b)                Term Loans. Unless otherwise agreed to by the Administrative
Agent, to request the Term Loans on a Funding Date, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurodollar Loan, not later than 2:00 p.m., New York City time, three (3)
Business Days before the applicable Funding Date and (ii) in the case of an ABR
Loan, not later than 1:00 p.m., New York City time one (1) Business Day before
the applicable Funding Date. Such telephonic Loan request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Loan

40  

Table of Contents

Request signed by the Borrower. Such telephonic and written Loan Request shall
specify the following information in compliance with Section 2.01(b):

(i)               the aggregate amount of the requested Loan (which shall comply
with Section 2.01(d));

(ii)             the date of such Loan, which shall be a Business Day;

(iii)            whether such Loan is to be an ABR Borrowing or a Eurodollar
Loan; and

(iv)            in the case of a Eurodollar Loan, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan. If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a Loan
Request in accordance with this Section 2.03(b), the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Loan.

Section 2.04.      Funding of Loans.

(a)                [Intentionally Omitted].

(b)                Each Lender shall make each Term Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 p.m., New York City time, or such earlier time as may be
reasonably practicable, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. Upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
will make the proceeds of the Loans to the Borrower by promptly crediting such
proceeds so received, in like funds, to an account designated by the Borrower in
the applicable Loan Request.

(c)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Loan (or, with respect to any
ABR Loan made on same-day notice, prior to 11:00 a.m., New York City time, on
the date of such Loan) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with paragraph (b) of this Section 2.04 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith upon
written demand such corresponding amount with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest

41  

Table of Contents

rate otherwise applicable to such Loan. If such Lender pays such amount to the
Administrative Agent, then (x) such amount shall constitute such Lender’s Loan
included in such Loan and the Borrower shall not be obligated to repay such
amount pursuant to the preceding sentence if not previously repaid and (y) if
such amount was previously repaid by the Borrower, the Administrative Agent
shall promptly make a corresponding amount available to the Borrower.

Section 2.05.      Interest Elections.

(a)               The Borrower may elect from time to time to (i) convert ABR
Loans to Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided
that any such conversion of Eurodollar Loans may be made only on the last day of
an Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.

(b)                To make an Interest Election Request pursuant to this Section
2.05, the Borrower shall notify the Administrative Agent of such election by
telephone or by hand or facsimile delivery or by electronic mail of a written
Interest Election Request by the time that a Loan Request would be required
under Section 2.03(b) if the Borrower were requesting a Loan of the Type
resulting from such election to be made on the effective date of such election,
provided that the initial Interest Election Request with respect any
disbursement of Term Loans occurring on a Funding Date may be incorporated into
the Loan Request on such Funding Date. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
electronic mail or telecopy to the Administrative Agent of a written Interest
Election Request in substantially the same form as a Loan Request signed by the
Borrower.

(c)               Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.01:

(i)               the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)             the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

(iii)            whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)            if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

42  

Table of Contents

(d)                Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

(e)                If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a one month Eurodollar Borrowing. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing, and upon the request of
the Required Lenders, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.06.      Limitation on Eurodollar Tranches. Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurodollar Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.

Section 2.07.      Interest on Loans.

(a)               Subject to the provisions of Section 2.08, each ABR Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.

(b)                Subject to the provisions of Section 2.08, each Eurodollar
Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 360 days) at a rate per annum equal, during each Interest
Period applicable thereto, to the LIBO Rate for such Interest Period in effect
for such Borrowing plus the Applicable Margin.

(c)               Accrued interest on all Loans shall be payable in arrears on
each Interest Payment Date applicable thereto, on the Termination Date and
thereafter on written demand and upon any repayment or prepayment thereof (on
the amount repaid or prepaid); provided that in the event of any conversion of
any Eurodollar Loan to an ABR Loan, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(d)               Notwithstanding anything to the contrary herein, the Borrower
may elect to deliver a Loan Request for any Funding Date for an initial ABR Loan
Borrowing together with an Interest Election Request to convert such ABR Loan
Borrowing into a Eurodollar Loan Borrowing on the date falling three Business
Days after such Funding Date, and, in such case, interest accrued and unpaid as
of such date of conversion shall not be payable on such date, but shall instead
be payable on the Interest Payment Date corresponding to such initial Eurodollar
Loan Borrowing.

Section 2.08.      Default Interest. If the Borrower or any Guarantor, as the
case may be, shall default in the payment of the principal of or interest on any
Loan or in the payment of any

43  

Table of Contents

other amount becoming due hereunder, whether at stated maturity, by acceleration
or otherwise, the Borrower or such Guarantor, as the case may be, shall on
written demand of the Administrative Agent from time to time pay interest, to
the extent permitted by law, on all overdue amounts up to (but not including)
the date of actual payment (after as well as before judgment) at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
360 days or, when the Alternate Base Rate is applicable, a year of 365 days or
366 days in a leap year) equal to (a) with respect to the principal amount of
any Loan, the rate then applicable for such Borrowings plus 2.0%, and (b) in the
case of all other amounts, the rate applicable for ABR Loans plus 2.0%.

Section 2.09.      Alternate Rate of Interest. In the event, and on each
occasion, that on the date that is two (2) Business Days prior to the
commencement of any Interest Period for a Eurodollar Loan, the Administrative
Agent shall have reasonably determined (which determination shall be conclusive
and binding upon the Borrower absent manifest error) that reasonable means do
not exist for ascertaining the applicable LIBO Rate, the Administrative Agent
shall, as soon as practicable thereafter, give written, facsimile or telegraphic
notice of such determination to the Borrower and the Lenders and, until the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Borrowing of Eurodollar Loans hereunder (including pursuant to a
refinancing with Eurodollar Loans and including any request to continue, or to
convert to, Eurodollar Loans) shall be deemed a request for a Borrowing of ABR
Loans. Notwithstanding any provision to the contrary set forth in this
Agreement, in the event the (i) Administrative Agent determines, pursuant to and
in accordance with this Section 2.09, that reasonable means do not exist for
ascertaining the applicable LIBO Rate and the Administrative Agent and the
Borrower mutually determine that the syndicated loan market has broadly accepted
a replacement standard for the LIBO Rate, (ii) the Administrative Agent
determines that, except as set forth in clause (ii) of the definition of “LIBO
Rate”, dollar deposits are not being offered in the London interbank market for
the applicable Interest Period or (iii) a public statement or publication of
information by or on behalf of the administrator of the LIBO Rate announcing
that such administrator has ceased or will, prior to the Term Loan Maturity
Date, cease to publish the LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate and the LIBO Rate will
not be otherwise determinable in accordance with this Agreement; then the
Administrative Agent and Borrower may, without the consent of any Lender, amend
this Agreement to adopt such new broadly accepted market standard and to make
such other changes as shall be necessary or appropriate in the good faith
determination of the Administrative Agent and the Borrower in order to implement
such new market standard herein and in the other Loan Documents so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such replacement standard is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment.

Section 2.10.      Repayment of Loans; Evidence of Debt.

(a)               The Borrower unconditionally promises to pay the then unpaid
principal amount of the Term Loans in a single installment on the Termination
Date to the Administrative Agent for the ratable account of each Lender.

44  

Table of Contents

(b)                [Intentionally Omitted].

(c)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d)               The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
The Borrower shall have the right, upon reasonable notice, to request
information regarding the accounts referred to in the preceding sentence.

(e)                The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section 2.10 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f)                 Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrower shall promptly execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns in a form furnished by the Administrative Agent and
reasonably acceptable to the Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.02) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.

Section 2.11.      [Intentionally Omitted].

Section 2.12.      Mandatory Prepayment of Loans.

(a)                Within five (5) Business Days of Parent or any of its
Subsidiaries (i) receiving any Net Proceeds as a result of a Collateral Sale in
respect of Collateral, the Borrower shall prepay Loans in an amount equal to the
amount of such received Net Proceeds in accordance with the requirements of
Section 2.12(c) or (ii) receiving any Net Proceeds as a result of a Recovery
Event in respect of Collateral, the Borrower shall, subject to the terms of the
applicable Collateral Documents (as to Collateral covered thereby), deposit cash
in an amount (the “Net Proceeds Amount”) equal to the amount of such received
Net Proceeds into the Collateral Proceeds Account maintained with the
Administrative Agent for such purpose and subject to an Account Control
Agreement and thereafter such Net Proceeds Amount shall be applied to prepay
Loans in accordance with the requirements of Section 2.12(c); provided that (x)
the Borrower may use such Net Proceeds Amount to (aa) replace the assets (other
than any airframe) which are the subject of such Recovery Event with Qualified
Replacement Assets, or (bb) repair the assets which are the subject of such
Recovery Event, in each case, within 365 days after such deposit is made, (y)
all such Net Proceeds Amounts shall be subject to release as provided in

45  

Table of Contents

Section 6.09(c) or may, at the option of the Borrower at any time, be applied in
accordance with the requirements of Section 2.12(c), and (z) upon the occurrence
of an Event of Default, the amount of any such deposit may be applied by the
Administrative Agent in accordance with Section 2.12(c); provided further that
any release of any Net Proceeds Amount pursuant to clause (y) of this Section
2.12(a) shall be conditioned on the Collateral Coverage Ratio being at least the
Specified Collateral Coverage Ratio after giving effect thereto. For purposes of
the foregoing, the Borrower and the Administrative Agent agree to establish the
Collateral Proceeds Account as soon as practicable after the Closing Date.

(b)                The Borrower shall prepay the Loans when and in an amount
necessary to comply with Section 6.09(a).

(c)                Amounts required to be applied to the prepayment of Loans
pursuant to Section 2.12(a) and (b) shall be applied to prepay the outstanding
Term Loans in accordance with Section 2.17(e)(ii), in an amount necessary to
result in a Collateral Coverage Ratio of at least the Specified Collateral
Coverage Ratio, in each case as directed by the Borrower. The application of any
prepayment pursuant to this Section 2.12 shall be made, first, to ABR Loans and,
second, to Eurodollar Loans. Term Loans prepaid pursuant to this Section 2.12
may not be reborrowed.

(d)               [Intentionally Omitted]

(e)                [Intentionally Omitted].

(f)                 All prepayments under this Section 2.12 shall be accompanied
by accrued but unpaid interest on the principal amount being prepaid to (but not
including) the date of prepayment, plus any accrued and unpaid Fees and any
losses, costs and expenses, as more fully described in Sections 2.15 hereof.

(g)                If a Change of Control occurs, within thirty (30) days
following the occurrence of such Change of Control, the Borrower shall prepay
all of the outstanding Loans at a prepayment price equal to 100% of the
principal amount thereof, plus accrued and unpaid interest, if any, to the date
of prepayment.

Section 2.13.      Optional Prepayment of Loans.

(a)                The Borrower shall have the right, at any time and from time
to time, to prepay any Loans, in whole or in part, (i) with respect to
Eurodollar Loans, upon (A) telephonic notice (followed promptly by written or
facsimile notice or notice by electronic mail) to the Administrative Agent or
(B) written or facsimile notice (or notice by electronic mail) to the
Administrative Agent, in any case received by 1:00 p.m., New York City time,
three (3) Business Days prior to the proposed date of prepayment and (ii) with
respect to ABR Loans, upon written or facsimile notice (or notice by electronic
mail) to the Administrative Agent received by 1:00 p.m., New York City time, one
Business Day prior to the proposed date of prepayment; provided that ABR Loans
may be prepaid on the same day notice is given if such notice is received by the
Administrative Agent by 12:00 noon, New York City time; provided further,
however, that (A) each such partial prepayment shall be in an amount not less
than $1,000,000 and in integral multiples of $1,000,000 in the case of
Eurodollar Loans and integral multiples of $100,000 in the case of ABR Loans,
(B) no prepayment of Eurodollar Loans shall be permitted pursuant to this

46  

Table of Contents

Section 2.13(a) other than on the last day of an Interest Period applicable
thereto unless such prepayment is accompanied by the payment of the amounts
described in Section 2.15, and (C) no partial prepayment of a Eurodollar Tranche
shall result in the aggregate principal amount of the Eurodollar Loans remaining
outstanding pursuant to such Eurodollar Tranche being less than $1,000,000.

(b)                Any prepayments under Section 2.13(a) shall be applied to
prepay the outstanding principal amount of the Term Loans. All prepayments under
Section 2.13(a) shall be accompanied by accrued but unpaid interest on the
principal amount being prepaid to (but not including) the date of prepayment,
plus any Fees and any losses, costs and expenses, as more fully described in
Sections 2.15 hereof. Term Loans prepaid pursuant to Section 2.13(a) may not be
reborrowed.

(c)                Each notice of prepayment shall specify the prepayment date,
the principal amount of the Loans to be prepaid and, in the case of Eurodollar
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount and on the date
stated therein; provided that the Borrower may revoke any notice of prepayment
under this Section 2.13 if such prepayment would have resulted from a
refinancing of any or all of the Obligations hereunder, which refinancing shall
not be consummated or shall otherwise be delayed. The Administrative Agent
shall, promptly after receiving notice from the Borrower hereunder, notify each
Lender of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.

(d)               [Intentionally Omitted]

Section 2.14.      Increased Costs.

(a)                If any Change in Law shall:

(i)                impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement subject to Section 2.14(c)); or

(ii)               impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder with respect to any
Eurodollar Loan (whether of principal, interest or otherwise), then, upon the
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

47  

Table of Contents

(b)                If any Lender reasonably determines in good faith that any
Change in Law affecting such Lender or such Lender’s holding company regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Eurodollar
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts, in each case
as documented by such Lender to the Borrower as will compensate such Lender or
such Lender’s holding company for any such reduction suffered; it being
understood that to the extent duplicative of the provisions in Section 2.16,
this Section 2.14(b) shall not apply to Taxes.

(c)               Solely to the extent arising from a Change in Law, the
Borrower shall pay to each Lender (i) as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error) and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior written notice (with a copy to the Administrative Agent, and which notice
shall specify the Statutory Reserve Rate, if any, applicable to such Lender) of
such additional interest or cost from such Lender. If a Lender fails to give
written notice fifteen (15) days prior to the relevant Interest Payment Date,
such additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d)                A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section 2.14 and the basis for
calculating such amount or amounts shall be delivered to the Borrower and shall
be prima facie evidence of the amount due. The Borrower shall pay such Lender
the amount due within fifteen (15) days after receipt of such certificate.

(e)                Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.14 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive

48  

Table of Contents

effect thereof. The protection of this Section 2.14 shall be available to each
Lender regardless of any possible contention as to the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed.

(f)                The Borrower shall not be required to make payments under
this Section 2.14 to any Lender if (A) a claim hereunder arises solely through
circumstances peculiar to such Lender and which do not affect commercial banks
in the jurisdiction of organization of such Lender generally, (B) the claim
arises out of a voluntary relocation by such Lender of its applicable Lending
Office (it being understood that any such relocation effected pursuant to
Section 2.18 is not “voluntary”), or (C) such Lender is not seeking similar
compensation for such costs to which it is entitled from its borrowers generally
in commercial loans of a similar size.

(g)                Notwithstanding anything herein to the contrary, regulations,
requests, rules, guidelines or directives implemented after the Closing Date
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act shall
be deemed to be a Change in Law; provided however, that any determination by a
Lender of amounts owed pursuant to this Section 2.14 to such Lender due to any
such Change in Law shall be made in good faith in a manner generally consistent
with such Lender’s standard practice.

Section 2.15.      Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, or Section 10.08(d), then, in
any such event, at the request of such Lender, the Borrower shall compensate
such Lender for the loss, cost and expense sustained by such Lender attributable
to such event; provided that in no case shall this Section 2.15 apply to any
payment pursuant to Section 2.10(b). Such loss, cost or expense to any Lender
shall be deemed to include an amount reasonably determined in good faith by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
applicable rate of interest for such Loan (excluding, however the Applicable
Margin included therein, if any), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest (as reasonably
determined by such Lender) which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts (and the basis for requesting such amount or
amounts) that such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Borrower and shall be prima facie evidence of the
amount due. The Borrower shall pay such Lender the amount due within fifteen
(15) days after receipt of such certificate.

Section 2.16.      Taxes.

49  

Table of Contents

(a)                Any and all payments by or on account of any Obligation of
the Borrower or any Guarantor hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Indemnified Taxes or Other Taxes are required
to be withheld from any amounts payable to the Administrative Agent or any
Lender, as determined in good faith by the applicable Withholding Agent, then
(i) the sum payable by the Borrower or applicable Guarantor shall be increased
as necessary so that after making all required deductions for any Indemnified
Taxes or Other Taxes (including deductions for any Indemnified Taxes or Other
Taxes applicable to additional sums payable under this Section 2.16), the
Administrative Agent, Lender or any other recipient of such payments (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable Withholding Agent shall make such
deductions and (iii) the applicable Withholding Agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b)                In addition, the Borrower or any Guarantor, as applicable,
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c)                The Borrower shall indemnify the Administrative Agent and
each Lender, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by or on behalf of or
withheld or deducted from payments owing to the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any Guarantor hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.16) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d)                As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment to the
extent available, a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e)                Each Lender shall, within ten (10) days after written demand
therefor, indemnify the Administrative Agent (to the extent the Administrative
Agent has not been reimbursed by the Borrower) for the full amount of any Taxes
imposed by any Governmental Authority that are attributable to such Lender and
that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(f)                 Any Lender that is not a “United States person” (as such
term is defined in Section 7701(a)(30) of the Code) that is entitled to an
exemption from or reduction of

50  

Table of Contents

withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate;
provided that such Lender shall not be required to deliver any documentation
pursuant to this Section 2.16(f) that such Lender is not legally able to
deliver.

(g)                (1) Without limiting the generality of the foregoing, each
Lender that is not a “United States person” (as such term is defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(i)               two (2) duly executed originals of the applicable Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor form), claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii)             two (2) duly executed originals of Internal Revenue Service
Form W-8ECI (or any successor form),

(iii)            two (2) duly executed originals of Internal Revenue Service
Form W-8IMY (or any successor form), accompanied by Internal Revenue Service
Form W-8ECI (or any successor form), the applicable Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor form), Internal Revenue Service Form
W-9 (or any successor form), and/or other certification documents from each
beneficial owner, as applicable,

(iv)            in the case of such Lender claiming the benefits of exemption
for portfolio interest under Section 881(c) of the Code (the “Portfolio Interest
Exemption”), (x) a certificate to the effect that such Foreign Lender is not (A)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code or (D) conducting a trade or business in the United
States with which the relevant interest payments are effectively connected (such
certificate, a “Certificate Re: Non-Bank Status”), or if such Foreign Lender is
an entity treated as a partnership, an Internal Revenue Service Form W-8IMY (or
any successor form), together with a Certificate Re: Non-Bank Status on behalf
of any beneficial owners claiming the Portfolio Interest Exemption, and (y) two
(2) duly executed originals of the applicable Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (or any successor form), or in
the case of a Foreign Lender that is treated as a partnership, two (2) duly
executed originals of Internal Revenue Service Form W-8IMY (or any successor
form), together with the appropriate Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E (or any successor form) on behalf of each
beneficial owner claiming the Portfolio Interest Exemption, or

51  

Table of Contents

(v)             any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
and reasonably requested by the Borrower or the Administrative Agent to permit
the Borrower to determine the withholding or required deduction to be made.

A Lender shall not be required to deliver any form or statement pursuant to this
Section 2.16(g) that such Lender is not legally able to deliver.

(2)       Any Lender that is a “United States Person” (as such term is defined
in Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent
and the Borrower, on or prior to the date on which such Lender becomes a party
to this Agreement (and from time to time thereafter when the previously
delivered certificates and/or forms expire, or upon request of the Borrower or
the Administrative Agent), two (2) copies of Internal Revenue Service Form W-9
(or any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax.

(3)       If a payment made to a Lender under this Agreement or any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(h)                If the Administrative Agent or a Lender determines, in its
sole discretion, reasonably exercised, that it has received a refund of any
Taxes or Other Taxes from the Governmental Authority to which such Taxes or
Other Taxes were paid and as to which it has been indemnified by the Borrower or
a Guarantor or with respect to which the Borrower or a Guarantor has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower or such Guarantor (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower or such Guarantor under this
Section 2.16 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender incurred in obtaining such refund (including Taxes imposed with respect
to such refund) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower or such Guarantor, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower or such Guarantor
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (h) if,
and then only to the extent, the payment of such

52  

Table of Contents

amount would place the Administrative Agent or such Lender in a less favorable
net after-Tax position than the Administrative Agent or such Lender would have
been in if the indemnification payments or additional amounts giving rise to
such refund had never been paid. This Section shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

Section 2.17.      Payments Generally; Pro Rata Treatment.

(a)                The Borrower shall make each payment or prepayment required
to be made by it hereunder (whether of principal, interest or fees, or of
amounts payable under Section 2.14 or 2.15, or otherwise) prior to 1:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the reasonable discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, NY 10017,
pursuant to wire instructions to be provided by the Administrative Agent, except
that payments pursuant to Sections 2.14, 2.15 and 10.04 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day (and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension), unless such next succeeding Business Day would fall in the next
calendar month, in which case the date for payment shall be the next preceding
Business Day. All payments hereunder shall be made in U.S. Dollars.

(b)                If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all Obligations then due
hereunder, such funds shall be applied (i) first, towards payment of Fees and
expenses then due under Sections 2.19 and 10.04 payable to the Administrative
Agent, (ii) second, towards payment of Fees and expenses then due under Sections
2.20, 2.21 and 10.04 payable to the Lenders and towards payment of interest then
due on account of the Term Loans ratably among the parties entitled thereto in
accordance with the amounts of such Fees and expenses and interest then due to
such parties and (iii) third, towards payment of principal of the Term Loans
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

(c)               Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds

53  

Table of Contents

Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(d)                If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(a), 2.04(b), 2.04(c), 8.04 or 10.04(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

(e)                Pro Rata Treatment. (i)  Each payment by the Borrower in
respect of the Loans shall be applied to the amounts of such obligations owing
to the Lenders pro rata according to the respective amounts then due and owing
to the Lenders.

(ii)               Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Lenders.

Section 2.18.      Mitigation Obligations; Replacement of Lenders.

(a)                If the Borrower is required to pay any additional amount to
any Lender under Section 2.14 or to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder, to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, to file any certificate or
document reasonably requested by the Borrower or to take other reasonable
measures, if, in the judgment of such Lender, such designation, assignment,
filing or other measures (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. Nothing in this Section 2.18 shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.14 or 2.16.

(b)                If, after the date hereof, any Lender requests compensation
under Section 2.14 or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, or if any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (i) prepay such Lender’s outstanding Loans, or
(ii) require such Lender to assign, without recourse (in accordance with and
subject to the restrictions contained in Section 10.02), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), in any case as of a Business Day specified in such notice from the
Borrower; provided that (i) such terminated or assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts due, owing and
payable to it hereunder at the time of such termination or assignment, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees in the case of an assignment) or the Borrower (in the case of all other
amounts) and (ii)

54  

Table of Contents

in the case of an assignment due to payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments.

Section 2.19.      Certain Fees. The Borrower shall pay to the Administrative
Agent and the Lead Arranger, the fees to which each is respectively entitled as
set forth in the Fee Letter, dated as of the date hereof (the “Fee Letter”),
between GS and the Borrower, in each case at the times set forth therein.

Section 2.20.      [Intentionally Omitted]

Section 2.21.      [Intentionally Omitted]

Section 2.22.      Nature of Fees. Except as otherwise specified in the Fee
Letter, all Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent, as provided herein and in the Fee Letter. Once
paid, none of the Fees shall be refundable under any circumstances.

Section 2.23.      Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in accounts pledged
to secure other Indebtedness of the Borrower or any Guarantor, the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative Agent and each such Lender (or any of such banking
Affiliates) to or for the credit or the account of the Borrower or any Guarantor
against any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(g) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Administrative Agent agree promptly to notify the Borrower
and Guarantors after any such set-off and application made by such Lender or the
Administrative Agent (or any of such banking Affiliates), as the case may be,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and the Administrative
Agent under this Section 2.23 are in addition to other rights and remedies which
such Lender and the Administrative Agent may have upon the occurrence and during
the continuance of any Event of Default.

Section 2.24.      [Intentionally Omitted]

Section 2.25.      Payment of Obligations. Subject to the provisions of Section
7.01, upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this

55  

Table of Contents

Agreement or any of the other Loan Documents of the Borrower and the Guarantors,
the Lenders shall be entitled to immediate payment of such Obligations.

Section 2.26.      Defaulting Lenders.

(a)                If at any time any Lender becomes a Defaulting Lender, then
the Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 10.02(b)
(with the assignment fee to be waived in such instance and subject to any
consents required by such Section) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender or other such Person.

(b)                Any Lender being replaced pursuant to Section 2.26(a) shall
(i) execute and deliver an Assignment and Acceptance with respect to such
Lender’s outstanding Commitments and Loans, and (ii) deliver any documentation
evidencing such Loans to the Borrower or the Administrative Agent. Pursuant to
such Assignment and Acceptance, (A) the assignee Lender shall acquire all or a
portion, as specified by the Borrower and such assignee, of the assigning
Lender’s outstanding Commitments and Loans, (B) all obligations of the Borrower
owing to the assigning Lender relating to the Commitments and Loans so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Acceptance (including, without limitation,
any amounts owed under Section 2.15 due to such replacement occurring on a day
other than the last day of an Interest Period), and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate documentation executed by the Borrower in connection with previous
Borrowings, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Commitments and Loans, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender; provided that an assignment contemplated by this Section 2.26(b) shall
become effective notwithstanding the failure by the Lender being replaced to
deliver the Assignment and Acceptance contemplated by this Section 2.26(b), so
long as the other actions specified in this Section 2.26(b) shall have been
taken.

(c)                [Intentionally Omitted].

(d)                [Intentionally Omitted]

(e)                [Intentionally Omitted]

(f)                 [Intentionally Omitted].

(g)                Any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but shall
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2.26(i)) the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder and will be applied by the

56  

Table of Contents

Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority:

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent,

second, [Intentionally Omitted],

third, to the payment of the default interest and then current interest due and
payable to the Lenders which are Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such interest then due and payable to
them,

fourth, to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them,

fifth, to pay principal then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them,

sixth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders,

seventh, [Intentionally Omitted], and

eighth, after the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

(h)               The Borrower may terminate the unused amount of the Commitment
of any Lender that is a Defaulting Lender upon not less than ten (10) Business
Days’ prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.26(g) will apply
to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default shall have occurred and be continuing and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, or any Lender may have against such Defaulting Lender.

(i)                  If the Borrower and the Administrative Agent agree in
writing that a Lender that is a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the Lenders,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.26(g)),
such Lender shall purchase at par such portions of outstanding Loans of the
other Lenders, and/or make such other adjustments, as the Administrative Agent
may determine to be necessary to cause the Lenders to hold Loans on a pro rata
basis in accordance with their respective Commitments, whereupon such Lender
shall cease to be a Defaulting Lender and will be a Non-Defaulting Lender;
provided that no adjustments shall be made retroactively with respect to fees
accrued while such

57  

Table of Contents

Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender shall constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

(j)                  Notwithstanding anything to the contrary herein, the
Administrative Agent may not be replaced hereunder except in accordance with the
terms of Section 8.05.

Section 2.27.      [Intentionally Omitted]

Section 2.28.      Extension of Term Loans. (a)Notwithstanding anything to the
contrary in this Agreement, pursuant to one or more offers (each, a “Extension
Offer”), made from time to time by the Borrower to all Lenders holding Term
Loans with like maturity date, on a pro rata basis (based on the aggregate
Commitments with like maturity date) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the scheduled maturity date with respect to all or a portion of any
outstanding principal amount of such Lender’s Term Loans and otherwise modify
the terms of such Term Loans pursuant to the terms of the relevant Extension
Offer (including, without limitation, by changing the interest rate or fees
payable in respect of such Commitments) (each, a “ Extension”, and each group of
Term Loans, as so extended, as well as the original Term Loans not so extended,
being a “tranche of Term Loans”, and any Extended Term Loan shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted), so long as the following terms are satisfied:

(i)               no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the applicable Lenders (the “Extension Offer Date”);

(ii)             except as to interest rates, fees, scheduled amortization
payments of principal and final maturity (which shall be as set forth in the
relevant Extension Offer), the Term Loan of any Lender that agrees to an
Extension with respect to such Term Loan extended pursuant to an Extension
Amendment (an “Extended Term Loan”), shall be a Term Loan with the same terms as
the original Term Loans; provided that (1) the permanent repayment of Extended
Term Loans after the applicable Extension shall be made on a pro rata basis with
all other Term Loans, except that the Borrower shall be permitted to permanently
repay any such tranche of Term Loans on a better than a pro rata basis as
compared to any other tranche of Term Loans with a later maturity date than such
tranche of Term Loans, (2) assignments and participations of Extended Term Loans
shall be governed by the same assignment and participation provisions applicable
to Term Loans, (3) the relevant Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of such Extension Amendment
(immediately prior to the establishment of such Extended Term Loans), (4)
Extended Term Loans may have call protection as may be agreed by the Borrower
and the applicable Lenders of such Extended Term Loans, (5) no Extended Term
Loans may be optionally prepaid prior to the date on which all Term Loans with
an earlier Term Loan Maturity Date are repaid in full, unless such optional

58  

Table of Contents

prepayment is accompanied by a pro rata optional prepayment of such other Term
Loans and (6) at no time shall there be Term Loans hereunder (including Extended
Term Loans and any original Term Loans) which have more than five different
maturity dates;

(iii)            all documentation in respect of such Extension shall be
consistent with the foregoing; and

(iv)            any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower. For the avoidance of doubt, no Lender shall be
obligated to accept any Extension Offer.

(b)                [Intentionally Omitted].

(c)                Minimum Extension Condition. With respect to all Extensions
consummated by the Borrower pursuant to this Section 2.28, (i) such Extensions
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Section 2.12 or Section 2.13 and (ii) each Extension Offer shall specify the
minimum amount of Term Loans to be tendered, which shall be a minimum amount
approved by the Administrative Agent (a “Minimum Extension Condition”). The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.28 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Section 2.11, 2.12, 2.17 and 8.08) or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.28.

(d)                Extension Amendment. The consent of the Administrative Agent
shall be required to effectuate any Extension, such consent not to be
unreasonably withheld. No consent of any Lender shall be required to effectuate
any Extension, other than the consent of each Lender agreeing to such Extension
with respect to one or more of its Term Loans (or a portion thereof), as
applicable. All Extended Term Loans and all obligations in respect thereof shall
be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents (each, an “Extension Amendment”)
with the Borrower as may be necessary in order to establish new tranches or
sub-tranches in respect of Term Loans so extended and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.28.

(e)                In connection with any Extension, the Borrower shall provide
the Administrative Agent at least five (5) Business Days (or such shorter period
as may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may

59  

Table of Contents

be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.28.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make Loans hereunder, the Borrower and each of
the Guarantors jointly and severally represent and warrant as follows:

Section 3.01.      Organization and Authority. The Borrower and the Guarantors
(a) is duly organized, validly existing and in good standing (to the extent such
concept is applicable in the applicable jurisdiction) under the laws of the
jurisdiction of its organization and is duly qualified and in good standing in
each other jurisdiction in which the failure to so qualify would have a Material
Adverse Effect and (b) has the requisite corporate or limited liability company
power and authority to effect the Transactions, to own or lease and operate its
properties and to conduct its business as now or currently proposed to be
conducted.

Section 3.02.      Air Carrier Status. The Borrower is an “air carrier” within
the meaning of Section 40102 of Title 49 and holds a certificate under Section
41102 of Title 49. The Borrower holds an air carrier operating certificate
issued pursuant to Chapter 447 of Title 49. The Borrower is a “citizen of the
United States” as defined in Section 40102(a)(15) of Title 49 and as that
statutory provision has been interpreted by the DOT pursuant to its policies (a
“United States Citizen”). The Borrower possesses all necessary certificates,
franchises, licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.

Section 3.03.      Due Execution. The execution, delivery and performance by the
Borrower and the Guarantors of each of the Loan Documents to which it is a party
(a) are within the respective corporate or limited liability company powers of
the Borrower and the Guarantors, have been duly authorized by all necessary
corporate or limited liability company action, including the consent of
shareholders or members where required, and do not (i) contravene the charter,
by-laws or limited liability company agreement (or equivalent documentation) of
the Borrower or the Guarantors, (ii) violate any applicable law (including,
without limitation, the Securities Exchange Act of 1934) or regulation
(including, without limitation, Regulations T, U or X of the Board), or any
order or decree of any court or Governmental Authority, other than violations by
the Borrower or the Guarantors which would not reasonably be expected to have a
Material Adverse Effect, (iii) conflict with or result in a breach of, or
constitute a default under, any material indenture, mortgage or deed of trust or
any material lease, agreement or other instrument binding on the Borrower or the
Guarantors or any of their properties, which, in the aggregate, would reasonably
be expected to have a Material Adverse Effect, or (iv) result in or require the
creation or imposition of any Lien upon any of the property of the Borrower or
the other Grantors other than the Liens granted pursuant to this Agreement or
the other Loan Documents; and (b) do not require the consent, authorization by
or approval of or notice to or filing or registration with any Governmental
Authority or any other Person, other than (i) the

60  

Table of Contents

filing of financing statements under the UCC, (ii) the filings and consents
contemplated by the Collateral Documents, (iii) approvals, consents and
exemptions that have been obtained on or prior to the Closing Date and remain in
full force and effect, (iv) consents, approvals and exemptions that the failure
to obtain in the aggregate would not be reasonably expected to result in a
Material Adverse Effect and (v) routine reporting obligations. Each Loan
Document to which the Borrower or a Guarantor is a party has been duly executed
and delivered by the Borrower and the Guarantors party thereto. This Agreement
and the other Loan Documents to which the Borrower or any of the Guarantors is a
party, each is a legal, valid and binding obligation of the Borrower and each
Guarantor party thereto, enforceable against the Borrower and the Guarantors, as
the case may be, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.04.      Statements Made.

(a)               The written information furnished by or on behalf of the
Borrower or any Guarantor to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement (as modified or supplemented
by other written information so furnished), together with the Annual Report on
Form 10-K for 2019 of Parent and the Borrower filed with the SEC and all
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K that have been
filed after December 31, 2019, by Parent or the Borrower, with the SEC (as
amended), taken as a whole as of the Closing Date did not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made therein not misleading in light of the circumstances in
which such information was provided; provided that, with respect to projections,
estimates or other forward-looking information the Borrower and the Guarantors
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

(b)                The Annual Report on Form 10-K of Parent most recently filed
with the SEC, and each Quarterly Report on Form 10-Q and Current Report on Form
8-K of Parent filed with the SEC subsequently and prior to the date that this
representation and warranty is being made, did not as of the date filed with the
SEC (giving effect to any amendments thereof made prior to the date that this
representation and warranty is being made) contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

Section 3.05.      Financial Statements; Material Adverse Change.

(a)                The audited consolidated financial statements of Parent and
its Subsidiaries for the fiscal year ended December 31, 2019, included in
Parent’s Annual Report on Form 10-K for 2019 filed with the SEC, as amended,
present fairly, in all material respects, in accordance with GAAP, the financial
condition, results of operations and cash flows of Parent and its Subsidiaries
on a consolidated basis as of such date and for such period.

61  

Table of Contents

(b)                Except as disclosed in Parent’s Annual Report on Form 10-K
for 2019 or any report filed after December 31, 2019, by Parent on Form 10-Q or
Form 8-K with the SEC, since December 31, 2019, there has been no Material
Adverse Change.

Section 3.06.      Ownership of Subsidiaries. As of the Closing Date, other than
as set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06
is a wholly-owned, direct or indirect Subsidiary of Parent, and (b) Parent owns
no other Subsidiaries (other than Immaterial Subsidiaries), whether directly or
indirectly.

Section 3.07.      Liens. There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.

Section 3.08.      Use of Proceeds. The proceeds of the Loans shall be used for
working capital or other general corporate purposes of the Borrower, the
Guarantors and their respective Subsidiaries (including the payment of
transaction costs, fees and expenses as contemplated hereby and as referred to
in Sections 2.19 and 2.20).

Section 3.09.      Litigation and Compliance with Laws.

(a)                Except as disclosed in Parent’s Annual Report on Form 10-K
for 2019 or any report filed by Parent on Form 10-Q or Form 8-K with the SEC
after December 31, 2019, there are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Borrower or the Guarantors,
threatened against the Borrower or the Guarantors or any of their respective
properties (including any properties or assets that constitute Collateral under
the terms of the Loan Documents), before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
(i) are likely to have a Material Adverse Effect or (ii) could reasonably be
expected to affect the legality, validity, binding effect or enforceability of
the Loan Documents or, in any material respect, the rights and remedies of the
Administrative Agent or the Lenders thereunder or in connection with the
Transactions.

(b)                Except with respect to any matters that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, the Borrower and each Guarantor to its knowledge is currently in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and ownership of its property.

Section 3.10.      [Intentionally Omitted].

Section 3.11.      [Intentionally Omitted].

Section 3.12.      [Intentionally Omitted].

Section 3.13.      Margin Regulations; Investment Company Act.

(a)                Neither the Borrower nor any Guarantor is engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Board, “Margin Stock”), or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans will be used to purchase or

62  

Table of Contents

carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock in violation of Regulation U.

(b)                Neither the Borrower nor any Guarantor is, or after the
making of the Loans will be, or is required to be, registered as an “investment
company” under the Investment Company Act of 1940, as amended. Neither the
making of any Loan, nor the application of the proceeds of any Loan or repayment
of any Loan by the Borrower, nor the consummation of the other transactions
contemplated by the Loan Documents, will violate any provision of such Act or
any rule, regulation or order of the SEC thereunder.

Section 3.14.      Ownership of Collateral. Each Grantor has good title to the
Collateral owned by it, free and clear of all Liens other than Permitted Liens.

Section 3.15.      Perfected Security Interests. The Collateral Documents, taken
as a whole, are effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in all of the Collateral to the extent purported to be created thereby,
subject as to enforceability to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. With respect to the Collateral
as of the Closing Date, at such time as (a) financing statements in appropriate
form are filed in the appropriate offices (and the appropriate fees are paid),
(b) the execution of any Account Control Agreement, if applicable, and (c) the
appropriate filings with the FAA (including filing for recordation of the Spare
Parts Mortgage and corresponding Mortgage Location Supplement), are made, the
Administrative Agent, for the benefit of the Secured Parties, shall have a first
priority perfected security interest and/or mortgage (or comparable Lien) in all
of such Collateral to the extent that the Liens on such Collateral may be
perfected upon the filings, registrations or recordations or upon the taking of
the actions described in clauses (a), (b) and (c) above, subject in each case
only to Permitted Liens, and such security interest is entitled to the benefits,
rights and protections afforded under the Collateral Documents applicable
thereto (subject to the qualification set forth in the first sentence of this
Section 3.15).

Section 3.16.      Payment of Taxes. Each of Parent and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed by it and has paid or caused to be paid when due all
Taxes required to have been paid by it, except and solely to the extent that, in
each case (a) such Taxes are being contested in good faith by appropriate
proceedings or (b) the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

Section 3.17.      Anti-Corruption Laws and Sanctions. Parent has implemented
and maintains in effect policies and procedures intended to ensure compliance by
Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Parent and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Parent, any of its Subsidiaries or to the knowledge of Parent any of their
respective directors or officers is a Sanctioned Person.

63  

Table of Contents

SECTION 4.

CONDITIONS OF LENDING

Section 4.01.      Conditions Precedent to Closing. This Agreement shall become
effective on the date on which the following conditions precedent shall have
been satisfied (or waived by the Lenders in accordance with Section 10.08 and by
the Administrative Agent):

(a)                Supporting Documents. The Administrative Agent shall have
received with respect to the Borrower and the Guarantors in form and substance
reasonably satisfactory to the Administrative Agent:

(i)               a certificate of the Secretary of State of the state of such
entity’s incorporation or formation, dated as of a recent date, as to the good
standing of that entity (to the extent available in the applicable jurisdiction)
and as to the charter documents on file in the office of such Secretary of
State;

(ii)             a certificate of the Secretary or an Assistant Secretary (or
similar officer), of such entity dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the certificate of incorporation
or formation and the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings hereunder, the execution, delivery and
performance in accordance with their respective terms of this Agreement, the
other Loan Documents and any other documents required or contemplated hereunder
or thereunder, and the granting of the Liens contemplated hereby or the other
Loan Documents (in each case to the extent applicable to such entity), (C) that
the certificate of incorporation or formation of that entity has not been
amended since the date of the last amendment thereto indicated on the
certificate of the Secretary of State furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer of that
entity executing this Agreement and the Loan Documents or any other document
delivered by it in connection herewith or therewith (such certificate to contain
a certification by another officer of that entity as to the incumbency and
signature of the officer signing the certificate referred to in this clause
(ii)); and

(iii)            an Officer’s Certificate from the Borrower certifying (A) as to
the truth in all material respects of the representations and warranties made by
it contained in the Loan Documents as though made on the Closing Date, except to
the extent that any such representation or warranty relates to a specified date,
in which case as of such date (provided that any representation or warranty that
is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects as of the applicable date,
before and after giving effect to the Closing Date Transactions) and (B) as to
the absence of any event occurring and continuing, or resulting from the Closing
Date Transactions, that constitutes an Event of Default.

64  

Table of Contents

(b)                Term Loan Credit Agreement. Each party hereto shall have duly
executed and delivered to the Administrative Agent this Agreement.

(c)               Spare Parts Mortgage. The Borrower shall have duly executed
and delivered to the Administrative Agent the Spare Parts Mortgage, and a
corresponding Mortgage Location Supplement with respect to the Designated
Locations listed on Annex C, in form and substance reasonably acceptable to the
Administrative Agent and all financing statements in form and substance
reasonably acceptable to the Administrative Agent, and shall have filed (or the
parties shall have arranged for such filing on the Closing Date) for recordation
the Spare Parts Mortgage and corresponding Mortgage Location Supplement, as may
be required to grant, continue and maintain an enforceable security interest in
the applicable Collateral (subject to the terms hereof and of the other Loan
Documents) in accordance with applicable law.

(d)                Spare Parts Documents. The Administrative Agent shall have
received the following (with applicable defined terms in the Spare Parts
Mortgage used in this Section and not otherwise defined herein having the
respective meanings ascribed in the Spare Parts Mortgage):

(i)               UCC financing statements in respect of each Mortgage and/or
Mortgage Location Supplement; and

(ii)             evidence of compliance with respect to the Collateral with the
insurance provisions of Section 3.06 of the Spare Parts Mortgage.

(e)                Opinions of Counsel. The Administrative Agent and the Lenders
shall have received:

(i)              a written opinion of David Olaussen, Senior Managing Counsel –
Finance, Fleet & Loyalty for the Borrower, in a form and substance reasonably
satisfactory to the Administrative Agent and the Lenders;

(ii)             a written opinion of Hughes Hubbard & Reed LLP, special New
York counsel to the Borrower and the Guarantors, dated the Closing Date, in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders;

(iii)            a written opinion of Milbank LLP, special New York counsel to
the Administrative Agent, dated the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent; and

(iv)            a written opinion of Lytle Soule & Felty, special FAA counsel to
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent.

(f)                 Payment of Fees and Expenses. The Borrower shall have paid
to the Administrative Agent, the Lead Arranger and the Lenders the then unpaid
balance of all accrued and unpaid Fees due, owing and payable under and pursuant
to this Agreement, as referred to in Sections 2.19 and Section 2.20, and all
reasonable and documented out-of-pocket expenses of the Administrative Agent
(including reasonable attorneys’ fees of Milbank LLP) for which invoices have
been presented at least one Business Day prior to the Closing Date.

65  

Table of Contents

(g)                Lien Searches. The Administrative Agent shall have received
registry lien searches conducted with the FAA (or shall otherwise be satisfied
that such searches have been conducted by special FAA counsel to the Borrower)
reflecting the absence of Liens and encumbrances on the assets (in the case of
Pledged Spare Parts, with reference to each Designated Location set forth on
Annex C) of the Borrower to be pledged as Collateral on the Closing Date, other
than Permitted Liens.

(h)                Consents. All material governmental and third party consents
and approvals necessary in connection with the financing contemplated hereby
shall have been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.

(i)                  Representations and Warranties. All representations and
warranties of the Borrower and the Guarantors contained in this Agreement and
the other Loan Documents executed and delivered on the date hereof or on the
Closing Date shall be true and correct in all material respects on and as of the
Closing Date, before and after giving effect to the Closing Date Transactions,
as though made on and as of such date (except to the extent any such
representation or warranty by its terms is made as of a different specified
date, in which case as of such specified date); provided that any representation
or warranty that is qualified by materiality, “Material Adverse Change” or
“Material Adverse Effect” shall be true and correct in all respects, as though
made on and as of the applicable date, before and after giving effect to the
Closing Date Transactions.

(j)                  No Event of Default. Before and after giving effect to the
Closing Date Transactions, no Event of Default shall have occurred and be
continuing on the Closing Date.

(k)                Patriot Act. The Lenders shall have received at least five
(5) days prior to the Closing Date all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act, that
such Lenders shall have requested from the Borrower or Guarantor prior to such
date.

(l)                  [Intentionally Omitted.]

The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.

Section 4.02.      Conditions Precedent to Each Loan. The obligation of the
Lenders to make each Loan, including the initial Loan on the Closing Date, is
subject to the satisfaction (or waiver in accordance with Section 10.08) of the
following conditions precedent:

(a)                Notice. The Administrative Agent shall have received a Loan
Request pursuant to Section 2.03 with respect to such Borrowing.

(b)                Representations and Warranties. All representations and
warranties of the Borrower and the Guarantors contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date such Loan is made, before and

66  

Table of Contents

after giving effect to Borrowing of such Loan, as though made on and as of such
date (except to the extent any such representation or warranty by its terms is
made as of a different specified date, in which case as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to Borrowing of such Loan.

(c)               No Event of Default. Before and after giving effect to the
Borrowing of such Loan, no Event of Default shall have occurred and be
continuing on the date such Loan is made.

(d)               Initial Appraisals. The Administrative Agent shall have
received the Initial Appraisals in respect of the Collateral being pledged on
the Funding Date of such Loan (which, in the case of the Loan being made on the
Closing Date, shall only consist of Rotables and Repairables (each as defined in
the Spare Parts Mortgage), and, in the case of a subsequent Funding Date, may
consist of any type of Spare Part) and such Initial Appraisals shall be in form
reasonably satisfactory to the Administrative Agent and demonstrate that (in the
case of a subsequent Funding Date, together with the Initial Appraisals
delivered in connection with the disbursement occurring on the Closing Date), on
the date such Loan is made and after giving pro forma effect thereto, the
Collateral Coverage Ratio shall be no less than 2.0 to 1.0.

(e)                No Going Concern Qualification. On the date of such Loan
hereunder, the opinion of the independent public accountants (after giving
effect to any reissuance or revision of such opinion) on the most recent audited
consolidated financial statements delivered by the Parent pursuant to Section
5.01(a) shall not include a “going concern” qualification under GAAP as in
effect on the date of this Agreement or, if there is a change in the relevant
provisions of GAAP thereafter, any like qualification or exception under GAAP
after giving effect to such change.

The acceptance by the Borrower of each extension of credit hereunder shall be
deemed to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.02 have been satisfied at that time.

Section 4.03.      Condition Subsequent.

(a)                The Borrower shall permit and cause, within fourteen (14)
days of the Closing Date, MBA to conduct a limited physical inspection audit of
the Pledged Spare Parts consistent with the actions required by clauses (vi) and
(vii) of the definition of “Appraisal Methodology” in the Spare Parts Mortgage.

SECTION 5.

AFFIRMATIVE COVENANTS

From the date hereof and for so long as the Commitments remain in effect, the
principal of or interest on any Loan is owing (or any other amount that is due
and unpaid on the first date that none of the foregoing is in effect,
outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:

 

67  

Table of Contents

Section 5.01.      Financial Statements, Reports, etc. The Borrower shall
deliver to the Administrative Agent on behalf of the Lenders:

(a)                Within ninety (90) days after the end of each fiscal year,
Parent’s consolidated balance sheet and related statement of income and cash
flows, showing the financial condition of Parent and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of Parent to
be audited for Parent by independent public accountants of recognized national
standing and to be accompanied by an opinion of such accountants (without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of Parent and its Subsidiaries
on a consolidated basis in accordance with GAAP; provided that the foregoing
delivery requirement shall be satisfied if Parent shall have filed with the SEC
its Annual Report on Form 10-K for such fiscal year, which is available to the
public via EDGAR or any similar successor system;

(b)               Within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year, Parent’s consolidated balance sheets
and related statements of income and cash flows, showing the financial condition
of Parent and its Subsidiaries on a consolidated basis as of the close of such
fiscal quarter and the results of their operations during such fiscal quarter
and the then elapsed portion of the fiscal year, each certified by a Responsible
Officer of the Parent as fairly presenting in all material respects the
financial condition and results of operations of Parent and its Subsidiaries on
a consolidated basis in accordance with GAAP, subject to normal year end audit
adjustments and the absence of footnotes; provided that the foregoing delivery
requirement shall be satisfied if Parent shall have filed with the SEC its
Quarterly Report on Form 10-Q for such fiscal quarter, which is available to the
public via EDGAR or any similar successor system;

(c)                Within the time period under Section 5.01(a) above, a
certificate of a Responsible Officer of Parent certifying that, to the knowledge
of such Responsible Officer, no Event of Default has occurred and is continuing,
or, if, to the knowledge of such Responsible Officer, such an Event of Default
has occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;

(d)                Within the time period under (a) and (b) of this Section
5.01, a certificate of a Responsible Officer demonstrating in reasonable detail
compliance with Section 6.08 as of the end of the preceding fiscal quarter;

(e)                A Collateral Coverage Ratio Certificate, as and when required
under Sections 6.09(a) or 6.04(ii)(C).

(f)                Promptly after the occurrence thereof, written notice of the
termination of a Plan of the Borrower pursuant to Section 4042 of ERISA to the
extent such termination would constitute an Event of Default;

(g)               So long as any Commitment or Loan is outstanding, promptly
after the Chief Financial Officer or the Treasurer of the Parent becoming aware
of the occurrence of a Default or

68  

Table of Contents

an Event of Default that is continuing, an Officer’s Certificate specifying such
Default or Event of Default and what action the Parent and its Subsidiaries are
taking or propose to take with respect thereto; and

(h)                Promptly, from time to time, such other information regarding
the Collateral and the operations, business affairs and financial condition of
the Borrower or any Guarantor, in each case as the Administrative Agent, at the
request of any Lender, may reasonably request.

Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
required to be delivered pursuant to this Section 5.01 by the Borrower shall be
delivered pursuant to Section 10.01 hereto. Information required to be delivered
pursuant to this Section 5.01 (to the extent not made available as set forth
above) shall be deemed to have been delivered to the Administrative Agent on the
date on which the Borrower provides written notice to the Administrative Agent
that such information has been posted on the Borrower’s general commercial
website on the Internet (to the extent such information has been posted or is
available as described in such notice), as such website may be specified by the
Borrower to the Administrative Agent from time to time. Information required to
be delivered pursuant to this Section 5.01 shall be in a format which is
suitable for transmission.

Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower or a
Guarantor as “PUBLIC”, (ii) such notice or communication consists of copies of
the Borrower’s public filings with the SEC or (iii) such notice or communication
has been posted on the Borrower’s general commercial website on the Internet, as
such website may be specified by the Borrower to the Administrative Agent from
time to time.

Section 5.02.      Taxes. Parent shall pay, and cause each of its Subsidiaries
to pay, all material taxes, assessments, and governmental levies before the same
shall become more than 90 days delinquent, other than taxes, assessments and
levies (i) being contested in good faith by appropriate proceedings and (ii) the
failure to effect such payment of which are not reasonably be expected to have a
Material Adverse Effect on Parent.

Section 5.03.      Stay, Extension and Usury Laws. The Borrower and each of the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Administrative Agent, but will suffer and permit the execution of every such
power as though no such law has been enacted.

69  

Table of Contents

Section 5.04.      Corporate Existence. Parent shall do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect:

(1)       its corporate existence, and the corporate, partnership or other
existence of each of its Restricted Subsidiaries, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of Parent or any such Restricted Subsidiary; and

(2)       the rights (charter and statutory) and material franchises of Parent
and its Restricted Subsidiaries; provided, however, that Parent shall not be
required to preserve any such right or franchise, or the corporate, partnership
or other existence of it or any of its Restricted Subsidiaries, if its Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of Parent and its Subsidiaries, taken as a whole,
and that the loss thereof would not, individually or in the aggregate, have a
Material Adverse Effect.

For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.10 hereof or described in Section 6.10(b).

Section 5.05.      Compliance with Laws. Parent shall comply, and cause each of
its Restricted Subsidiaries to comply, with all applicable laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where such noncompliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Parent
will maintain in effect policies and procedures intended to ensure compliance by
Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 5.06.      Designation of Restricted and Unrestricted Subsidiaries.

(a)               The Board of Directors of Parent may designate any Restricted
Subsidiary of it (other than the Borrower) to be an Unrestricted Subsidiary if
that designation would not cause a Default. If a Restricted Subsidiary is
designated as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by Parent and its Restricted Subsidiaries in the
Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation. That designation will be
permitted only if the Investment would be permitted at that time under Section
6.01 and if the Restricted Subsidiary otherwise meets the definition of an
“Unrestricted Subsidiary.”

(b)                The Board of Directors of Parent may at any time designate
any Unrestricted Subsidiary to be a Restricted Subsidiary of Parent; provided
that such designation will be permitted only if no Default or Event of Default
would be in existence following such designation.

Section 5.07.      Delivery of Appraisals. The Borrower shall:

(1)                within ten (10) Business Days of September 23, 2020;

70  

Table of Contents

(2)                on the date upon which any Additional Collateral is pledged
as Collateral to the Administrative Agent to secure the Obligations, but only
with respect to such Additional Collateral;

(3)                promptly (but in any event within 30 days) following a
request by the Administrative Agent if an Event of Default has occurred and is
continuing; and

(4)                within ten (10) Business Days of each of June 23, 2020 and
December 23, 2020;

deliver to the Administrative Agent one or more Appraisals establishing the
Appraised Value of the Collateral; provided, however, that in the case of clause
(2) above, only an Appraisal with respect to the Additional Collateral shall be
required to be delivered. The Borrower may from time to time cause subsequent
Appraisals to be delivered to the Administrative Agent if it believes that any
affected item of Collateral has a higher Appraised Value than that reflected in
the most recent Appraisals delivered pursuant to this Section 5.07.

Section 5.08.      Regulatory Cooperation. In connection with any foreclosure,
collection, sale or other enforcement of Liens granted to the Administrative
Agent in the Collateral Documents, Parent will, and will cause its Restricted
Subsidiaries to, reasonably cooperate in good faith with the Administrative
Agent or its designee in obtaining all regulatory licenses, consents and other
governmental approvals necessary or (in the reasonable opinion of the
Administrative Agent or its designee) reasonably advisable to conduct all
aviation operations with respect to the Collateral and will, at the reasonable
request of the Administrative Agent and in good faith, continue to operate and
manage the Collateral and maintain all applicable regulatory licenses with
respect to the Collateral until such time as the Administrative Agent or its
designee obtain such licenses, consents and approvals, and at such time Parent
will, and will cause its Restricted Subsidiaries to, cooperate in good faith
with the transition of the aviation operations with respect to the Collateral to
any new aviation operator (including, without limitation, the Administrative
Agent or its designee).

Section 5.09.      Regulatory Matters; Citizenship; Utilization; Collateral
Requirements.

(a)                The Borrower will:

(1)                maintain at all times its status as an “air carrier” within
the meaning of Section 40102(a)(2) of Title 49, and hold a certificate under
Section 41102(a)(1) of Title 49;

(2)                be a United States Citizen; and

(3)                maintain at all times its status at the FAA as an “air
carrier” and hold an air carrier operating certificate under Section 44705 of
Title 49 and operations specifications issued by the FAA pursuant to Parts 119
and 121 of Title 14 as currently in effect or as may be amended or recodified
from time to time.

71  

Table of Contents

(b)                [Intentionally Omitted].

Section 5.10.      Collateral Ownership. Subject to the provisions described
(including the actions permitted) under Sections 6.04 and 6.10 hereof, each
Grantor will continue to maintain its interest in and right to use all property
and assets so long as such property and assets constitute Collateral.

Section 5.11.      [Intentionally Omitted].

Section 5.12.      Additional Guarantors; Grantors; Collateral.

(a)                If the Parent or any of its Restricted Subsidiaries acquires
or creates another Domestic Subsidiary after the Closing Date, then the Parent
will promptly cause such Domestic Subsidiary to become a party to the Guarantee
contained in Section 9 hereof by executing an Instrument of Assumption and
Joinder substantially in the form attached hereto as Exhibit B; provided, that
any Domestic Subsidiary that constitutes an Immaterial Subsidiary, a Receivables
Subsidiary or an Excluded Subsidiary need not become a Guarantor unless and
until 30 Business Days after such time as it ceases to be an Immaterial
Subsidiary, a Receivables Subsidiary or an Excluded Subsidiary or such time as
it guarantees, or pledges any property or assets to secure, any other
Obligations.

(b)                If Parent or any Restricted Subsidiary of Parent desires or
is required pursuant to the terms of this Agreement to add Additional Collateral
after the Closing Date, Parent shall, in each case at its own expense, (A) cause
any such Restricted Subsidiary to become a party to the Guarantee contained in
Section 9 hereof (to the extent such Restricted Subsidiary is not already a
party thereto) and cause any such Grantor to become a party to each applicable
Collateral Document and all other agreements, instruments or documents that
create or purport to create and perfect a first priority Lien (subject to
Permitted Liens) in favor of the Administrative Agent for the benefit of the
Secured Parties applicable to such Additional Collateral, by executing and
delivering to the Administrative Agent an Instrument of Assumption and Joinder
substantially in the form attached hereto as Exhibit B and/or joinders to all
applicable Collateral Documents or pursuant to new Collateral Documents, as the
case may be, in form and substance reasonably satisfactory to the Administrative
Agent (it being understood, that in the case of Additional Collateral of a type
that has not been theretofore included in the Collateral, such Additional
Collateral may be subject to such additional terms and conditions as may be
customarily required by lenders in similar financings of a similar size for
similarly situated borrowers secured by the same type of Collateral, as agreed
by the Borrower and the Administrative Agent in their reasonable discretion),
(B) promptly execute and deliver (or cause such Restricted Subsidiary to execute
and deliver) to the Administrative Agent such documents and take such actions to
create, grant, establish, preserve and perfect the first priority Liens (subject
to Permitted Liens) (including to obtain any release or termination of Liens not
permitted under the definition of “Additional Collateral” in Section 1.01 or
under Section 6.06 and the filing of UCC financing statements, filings with the
FAA and registrations with the International Registry, as applicable) in favor
of the Administrative Agent for the benefit of the Secured Parties on such
assets of Parent or such Restricted Subsidiary, as applicable, to secure the
Obligations to the extent required under the applicable Collateral Documents or
reasonably requested by the Administrative Agent, and to ensure that such
Collateral shall be subject to no other Liens other

72  

Table of Contents

than Permitted Liens and (C) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent, for the benefit of the Secured
Parties, a written opinion of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent) to Parent or such Restricted
Subsidiary, as applicable, with respect to the matters described in clauses (A)
and (B) hereof, in each case within twenty (20) Business Days after the addition
of such Collateral and in form and substance reasonably satisfactory to the
Administrative Agent.

Section 5.13.      Access to Books and Records.

(a)                The Borrower and the Guarantors will make and keep books,
records and accounts in which full, true and correct entries in conformity with
GAAP are made of all financial dealings and transactions in relation to its
business and activities, including, without limitation, an accurate and fair
reflection of the transactions and dispositions of the assets of the Borrower
and the Guarantors.

(b)                The Borrower and the Guarantors will permit, to the extent
not prohibited by applicable law or contractual obligations, any representatives
designated by the Administrative Agent or any Governmental Authority that is
authorized to supervise or regulate the operations of a Lender, as designated by
such Lender, upon reasonable prior written notice and, so long as no Event of
Default has occurred and is continuing, at no out-of-pocket cost to the Borrower
and the Guarantors, to (x) visit and inspect the Collateral (other than the
Pledged Spare Parts, as to which the provisions of Section 3.09 of the Spare
Parts Mortgage shall apply) and the properties of the Borrower and the
Guarantors, (y) examine its books and records, and (z) discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested (it being understood that a representative of the Borrower will be
present) subject to any restrictions in any applicable Collateral Document;
provided that if an Event of Default has occurred and is continuing, the
Borrower and the Guarantors shall be responsible for the reasonable costs and
expenses of any visits of the Administrative Agent and the Lenders, acting
together (but not separately); provided, further, that with respect to
Collateral (other than the Collateral covered by the Spare Parts Mortgage) and
matters relating thereto, the rights of Administrative Agent and the Lenders
under this Section 5.13 shall, subject to the inspection provisions of the
applicable Collateral Documents, be limited to the following: upon the request
of the Administrative Agent, the applicable Grantor will permit the
Administrative Agent or any of its agents or representatives, at reasonable
times and intervals upon reasonable prior notice, to (x) visit during normal
business hours its offices, sites and properties and (y) inspect any documents
relating to (i) the existence of such Collateral, (ii) with respect to
Collateral, the condition of such Collateral, and (iii) the validity, perfection
and priority of the Liens on such Collateral, and to discuss such matters with
its officers, except to the extent the disclosure of any such document or any
such discussion would result in the applicable Grantor’s violation of its
contractual or legal obligations. All confidential or proprietary information
obtained in connection with any such visit, inspection or discussion shall be
held confidential by the Administrative Agent and each agent or representative
thereof and shall not be furnished or disclosed by any of them to anyone other
than their respective bank examiners, auditors, accountants, agents and legal
counsel, and except as may be required by any court or administrative agency or
by any statute, rule, regulation or order of any Governmental Authority.

73  

Table of Contents

Section 5.14.      Further Assurances. The Borrower and each Guarantor shall
execute any and all further documents and instruments, and take all further
actions, that may be required or advisable under applicable law, or by the FAA,
or that the Administrative Agent may reasonably request, in order to create,
grant, establish, preserve, protect and perfect the validity, perfection and
priority of the Liens and security interests created or intended to be created
by the Collateral Documents, to the extent required under this Agreement or the
Collateral Documents.

SECTION 6.

NEGATIVE COVENANTS

From the date hereof and for so long as the Commitments remain in effect or
principal of or interest on any Loan is owing (or any other amount that is due
and unpaid on the first date that none of the foregoing is in effect,
outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:

Section 6.01.      Restricted Payments.

(a)               Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i)                  declare or pay any dividend or make any other payment or
distribution on account of Parent’s or any of its Restricted Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving Parent or any of its Restricted
Subsidiaries) or to the direct or indirect holders of Parent’s or any of its
Restricted Subsidiaries’ Equity Interests in their capacity as such (other than
(A) dividends, distributions or payments payable in Qualifying Equity Interests
or in the case of preferred stock of Parent, an increase in the liquidation
value thereof and (B) dividends, distributions or payments payable to Parent or
a Restricted Subsidiary of Parent);

(ii)               purchase, redeem or otherwise acquire or retire for value any
Equity Interests of Parent;

(iii)            make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value (collectively for purposes of
this clause (iii), a “purchase”) any Indebtedness of the Borrower or any
Guarantor that is contractually subordinated to the Obligations (excluding any
intercompany Indebtedness between or among Parent and any of its Restricted
Subsidiaries), except any scheduled payment of interest and any purchase within
two years of the Stated Maturity thereof; or

(iv)             make any Restricted Investment,

(all such payments and other actions set forth in these clauses (i) through (iv)
above being collectively referred to as “Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

74  

Table of Contents

(1)                no Default or Event of Default has occurred and is continuing
as of such time; and

(2)               such Restricted Payment, together with the aggregate amount of
all other Restricted Payments made by Parent and its Restricted Subsidiaries
since the Closing Date (excluding Restricted Payments permitted by clauses (2)
through (20) of Section 6.01(b) hereof), is less than the sum, without
duplication, of:

(A)                 50% of the Consolidated Net Income of Parent for the period
(taken as one accounting period) from July 1, 2011 to the end of Parent’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit); plus

(B)                  100% of the aggregate net cash proceeds and the Fair Market
Value of non-cash consideration received by Parent since May 7, 2013 as a
contribution to its common equity capital or from the issue or sale of
Qualifying Equity Interests (other than Qualifying Equity Interests sold to a
Subsidiary of Parent and excluding Excluded Contributions); plus

(C)                 100% of the aggregate net cash proceeds and the Fair Market
Value of non-cash consideration received by Parent or a Restricted Subsidiary of
Parent from the issue or sale of convertible or exchangeable Disqualified Stock
of Parent or a Restricted Subsidiary of Parent or convertible or exchangeable
debt securities of Parent or a Restricted Subsidiary of Parent (regardless of
when issued or sold) or in connection with the conversion or exchange thereof,
in each case that have been converted into or exchanged since May 7, 2013 for
Qualifying Equity Interests (other than Qualifying Equity Interests and
convertible or exchangeable Disqualified Stock or debt securities sold to a
Subsidiary of Parent); plus

(D)                to the extent that any Restricted Investment that was made
after May 7, 2013 (other than in reliance on clause (16) of Section 6.01(b)) is
(i) sold for cash or otherwise cancelled, liquidated or repaid for cash or (ii)
made in an entity that subsequently becomes a Restricted Subsidiary of Parent,
the initial amount of such Restricted Investment (or, if less, the amount of
cash received upon repayment or sale); plus

(E)                 to the extent that any Unrestricted Subsidiary of Parent
designated as such after the Closing Date is redesignated as a Restricted
Subsidiary after the Closing Date, the lesser of (i) the Fair Market Value of
Parent’s Restricted Investment in such Subsidiary (made other than in reliance
on clause (16) of Section 6.01(b)) as of the date of such redesignation or (ii)
such Fair Market Value as of the date on which such Subsidiary was

75  

Table of Contents

originally designated as an Unrestricted Subsidiary after the Closing Date; plus

(F)                  100% of any dividends received in cash by Parent or a
Restricted Subsidiary of Parent after May 7, 2013 from an Unrestricted
Subsidiary of Parent, to the extent that such dividends were not otherwise
included in the Consolidated Net Income of Parent for such period.

(b)                The provisions of Section 6.01(a) hereof will not prohibit:

(1)                the payment of any dividend or distribution or the
consummation of any irrevocable redemption within 60 days after the date of
declaration of the dividend or distribution or giving of the redemption notice,
as the case may be, if at the date of declaration or notice, the dividend or
redemption payment would have complied with the provisions of this Agreement;

(2)               the making of any Restricted Payment in exchange for, or out
of or with the net cash proceeds of the substantially concurrent sale (other
than to a Subsidiary of Parent) of, Qualifying Equity Interests or from the
substantially concurrent contribution of common equity capital to Parent;
provided that the amount of any such net cash proceeds that are utilized for any
such Restricted Payment will not be considered to be net proceeds of Qualifying
Equity Interests for purposes of clause (a)(2)(B) of Section 6.01 hereof and
will not be considered to be Excluded Contributions;

(3)                the payment of any dividend (or, in the case of any
partnership or limited liability company, any similar distribution),
distribution or payment by a Restricted Subsidiary of Parent to the holders of
its Equity Interests on a pro rata basis;

(4)                the repurchase, redemption, defeasance or other acquisition
or retirement for value of Indebtedness of the Borrower or any Guarantor that is
contractually subordinated to the Obligations with the net cash proceeds from an
incurrence of Permitted Refinancing Indebtedness;

(5)                the repurchase, redemption, acquisition or retirement for
value of any Equity Interests of Parent or any Restricted Subsidiary of Parent
held by any current or former officer, director, consultant or employee (or
their estates or beneficiaries of their estates) of Parent or any of its
Restricted Subsidiaries pursuant to any management equity plan or equity
subscription agreement, stock option agreement, shareholders’ agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests may not exceed $50.0
million in any 12-month period (except to the extent such repurchase,
redemption, acquisition or retirement is in connection with (x) the acquisition
of a Permitted Business or merger, consolidation or amalgamation otherwise
permitted by this Agreement and in such case the aggregate price paid by Parent
and its Restricted Subsidiaries may not exceed

76  

Table of Contents

$100.0 million in connection with such acquisition of a Permitted Business or
merger, consolidation or amalgamation or (y) the Continental/UAL Merger, in
which case no dollar limitation shall be applicable); provided further that
Parent or any of its Restricted Subsidiaries may carry over and make in
subsequent 12-month periods, in addition to the amounts permitted for such
12-month period, up to $25.0 million of unutilized capacity under this clause
(5) attributable to the immediately preceding twelve-month period;

(6)               the repurchase of Equity Interests or other securities deemed
to occur upon (A) the exercise of stock options, warrants or other securities
convertible or exchangeable into Equity Interests or any other securities, to
the extent such Equity Interests or other securities represent a portion of the
exercise price of those stock options, warrants or other securities convertible
or exchangeable into Equity Interests or any other securities or (B) the
withholding of a portion of Equity Interests issued to employees and other
participants under an equity compensation program of Parent or its Subsidiaries
to cover withholding tax obligations of such persons in respect of such
issuance;

(7)               so long as no Default or Event of Default has occurred and is
continuing, the declaration and payment of regularly scheduled or accrued
dividends, distributions or payments to holders of any class or series of
Disqualified Stock or subordinated debt of Parent or any preferred stock of any
Restricted Subsidiary of Parent;

(8)                payments of cash, dividends, distributions, advances, common
stock or other Restricted Payments by Parent or any of its Restricted
Subsidiaries to allow the payment of cash in lieu of the issuance of fractional
shares upon (A) the exercise of options or warrants, (B) the conversion or
exchange of Capital Stock of any such Person or (C) the conversion or exchange
of Indebtedness or hybrid securities into Capital Stock of any such Person;

(9)                the declaration and payment of dividends to holders of any
class or series of Disqualified Stock of Parent or any Disqualified Stock or
preferred stock of any Restricted Subsidiary of Parent to the extent such
dividends are included in the definition of “Fixed Charges” for such Person;

(10)           in the event of a Change of Control, and if no Default shall have
occurred and be continuing, the payment, purchase, redemption, defeasance or
other acquisition or retirement of any subordinated Indebtedness of the Borrower
or any Guarantor, in each case, at a purchase price not greater than 101% of the
principal amount of such subordinated Indebtedness, plus any accrued and unpaid
interest thereon; provided, however, that prior to such payment, purchase,
redemption, defeasance or other acquisition or retirement, the Borrower (or a
third party to the extent permitted by this Agreement) has prepaid the Loans in
accordance with Section 2.12(g) (it being agreed that the Borrower or any
Guarantor may pay, purchase, redeem, defease or otherwise acquire or retire such
subordinated Indebtedness even if the purchase price exceeds 101% of the

77  

Table of Contents

principal amount of such subordinated Indebtedness; provided that the amount
paid in excess of 101% of such principal amount is otherwise permitted under the
Restricted Payments covenant);

(11)           Restricted Payments made with Excluded Contributions;

(12)           the distribution, as a dividend or otherwise, of shares of
Capital Stock of, or Indebtedness owed to Parent or any of its Restricted
Subsidiaries by, any Unrestricted Subsidiary;

(13)           the distribution or dividend of assets or Capital Stock of any
Person in connection with any full or partial “spin-off” of a Subsidiary or
similar transactions; provided that (A) if such Subsidiary is not a Guarantor,
no Default or Event of Default is continuing and (B) the assets distributed or
dividended do not include, directly or indirectly, any property or asset that
constitutes Collateral;

(14)           the distribution or dividend of assets or Capital Stock of any
Person in connection with any full or partial “spin-off” of a Subsidiary or
similar transactions having an aggregate Fair Market Value not to exceed $600.0
million since the Closing Date; provided that the assets distributed or
dividended do not include, directly or indirectly, any property or asset that
constitutes Collateral;

(15)           so long as no Default or Event of Default has occurred and is
continuing, other Restricted Payments in an aggregate amount not to exceed $1.0
billion, such aggregate amount to be calculated from the Closing Date;

(16)           so long as no Default or Event of Default has occurred and is
continuing, any Restricted Investment by Parent and/or any Restricted Subsidiary
of Parent;

(17)           the payment of any amounts in respect of any restricted stock
units or other instruments or rights whose value is based in whole or in part on
the value of any Equity Interests issued to any directors, officers or employees
of Parent or any Restricted Subsidiary of Parent;

(18)           so long as no Default or Event of Default has occurred and is
continuing, Restricted Payments (i) made to purchase or redeem Equity Interests
of Parent or (ii) consisting of payments in respect of any Indebtedness (whether
for purchase or prepayment thereof or otherwise);

(19)           any Restricted Payment so long as both before and after giving
effect to such Restricted Payment, Parent and its Restricted Subsidiaries have
Liquidity in the aggregate of at least $3,500,000,000; and

(20)           Restricted Payments in an aggregate amount which do not exceed
5.0% of the Consolidated Tangible Assets of Parent and its Restricted
Subsidiaries (calculated at the time of such Restricted Payment).

78  

Table of Contents

In the case of any Restricted Payment that is not cash, the amount of such
non-cash Restricted Payment will be the Fair Market Value on the date of the
Restricted Payment of the asset(s) or securities proposed to be transferred or
issued by Parent or such Restricted Subsidiary of Parent, as the case may be,
pursuant to the Restricted Payment.

For purposes of determining compliance with this Section 6.01, if a proposed
Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of Restricted Payments described in clauses (1) through (20) of
subparagraph (b) of this Section 6.01, or is entitled to be made pursuant to
subparagraph (a) of this Section 6.01, Parent will be entitled to classify on
the date of its payment or later reclassify such Restricted Payment (or portion
thereof) in any manner that complies with this Section 6.01.

For the avoidance of doubt, the following shall not constitute Restricted
Payments and therefore will not be subject to any of the restrictions described
in this Section 6.01:

(a)       the payment on or with respect to, or purchase, redemption, defeasance
or other acquisition or retirement for value of any Indebtedness of Parent or
any Restricted Subsidiary of Parent that is not contractually subordinated to
the Obligations;

(b)       the payment of regularly scheduled amounts in respect of, and the
issuance of common stock of Parent upon conversion of, the 6% Convertible
Preferred Securities, Term Income Deferred Equity Securities (TIDES) SM issued
by Continental Airlines Finance Trust II or the underlying 6% Convertible Junior
Subordinated Debentures due 2030 issued by Continental; and

(c)       the conversion of the Capital Stock of the Borrower pursuant to the
Airlines Merger or the conversion of the Capital Stock of the Borrower or Parent
pursuant to the Airline/Parent Merger.

Notwithstanding anything in this Agreement to the contrary, if a Restricted
Payment is made at a time when a Default has occurred and is continuing and such
Default is subsequently cured, the Default or Event of Default arising from the
making of such Restricted Payment during the existence of such Default shall
simultaneously be deemed cured.

Section 6.02.      [Intentionally Omitted].

Section 6.03.      [Intentionally Omitted].

Section 6.04.      Disposition of Collateral. Neither the Borrower nor any
Grantor shall sell or otherwise Dispose of any Collateral (including, without
limitation, by way of any Sale of a Grantor) except that such sale or other
Disposition shall be permitted in the case of (i) a Permitted Disposition or
(ii) any other sale or Disposition, provided that, in the case of this clause
(ii), (A) no Event of Default shall have occurred and be continuing, (B) the Net
Proceeds of such sale or Disposition are applied pursuant to Section 2.12 and
(C) the Collateral Coverage Ratio is no less than the Specified Collateral
Coverage Ratio after giving effect to such sale or Disposition and the
application of Net Proceeds in accordance with Section 2.12; provided that
nothing contained in this Section 6.04 is intended to excuse performance by the
Borrower or any

79  

Table of Contents

Guarantor of any requirement of any Collateral Document that would be applicable
to a Disposition permitted hereunder. A Disposition of Collateral referred to in
clause (d) or (f) of the definition of “Permitted Disposition” shall not result
in the automatic release of such Collateral from the security interest of the
applicable Collateral Document, and the Collateral subject to such Disposition
shall continue to constitute Collateral for all purposes of the Loan Documents
(without prejudice to the rights of the Borrower to release any such Collateral
pursuant to Section 6.09(c)).

Section 6.05.      Transactions with Affiliates.

(a)                Parent will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of Parent (each an “Affiliate Transaction”) involving
aggregate payments or consideration in excess of $50.0 million, unless:

(1)                the Affiliate Transaction is on terms that are not materially
less favorable to the Parent or the relevant Restricted Subsidiary (taking into
account all effects Parent or such Restricted Subsidiary expects to result from
such transaction whether tangible or intangible) than those that would have been
obtained in a comparable transaction by Parent or such Restricted Subsidiary
with an unrelated Person; and

(2)                Parent delivers to the Administrative Agent:

(A)                 with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$100.0 million, an Officer’s Certificate certifying that such Affiliate
Transaction complies with clause (1) of this Section 6.05(a); and

(B)                  with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$200.0 million, an opinion as to the fairness to Parent or such Restricted
Subsidiary of such Affiliate Transaction from a financial point of view issued
by an accounting, appraisal or investment banking firm of national standing.

(b)               The following items will not be deemed to be Affiliate
Transactions and, therefore, will not be subject to the provisions of Section
6.05(a) hereof:

(1)                any employment agreement, confidentiality agreement,
non-competition agreement, incentive plan, employee stock option agreement,
long-term incentive plan, profit sharing plan, employee benefit plan, officer or
director indemnification agreement or any similar arrangement entered into by
Parent or any of its Restricted Subsidiaries in the ordinary course of business
and payments pursuant thereto;

80  

Table of Contents

(2)                transactions between or among Parent and/or its Restricted
Subsidiaries (including without limitation in connection with any full or
partial “spin-off” or similar transactions);

(3)                transactions with a Person (other than an Unrestricted
Subsidiary of Parent) that is an Affiliate of Parent solely because Parent owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

(4)                payment of fees, compensation, reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) and reasonable and customary
indemnities provided to or on behalf of officers, directors, employees or
consultants of Parent or any of its Restricted Subsidiaries;

(5)                any issuance of Qualifying Equity Interests to Affiliates of
Parent or any increase in the liquidation preference of preferred stock of
Parent;

(6)                transactions with customers, clients, suppliers or purchasers
or sellers of goods or services in the ordinary course of business or
transactions with joint ventures, alliances, alliance members or Unrestricted
Subsidiaries entered into in the ordinary course of business;

(7)                Permitted Investments and Restricted Payments that do not
violate Section 6.01 hereof;

(8)               loans or advances to employees in the ordinary course of
business not to exceed $20.0 million in the aggregate at any one time
outstanding;

(9)                transactions pursuant to agreements or arrangements in effect
on the Closing Date or any amendment, modification or supplement thereto or
replacement thereof and any payments made or performance under any agreement as
in effect on the Closing Date or any amendment, replacement, extension or
renewal thereof (so long as such agreement as so amended, replaced, extended or
renewed is not materially less advantageous, taken as a whole, to the Lenders
than the original agreement as in effect on the Closing Date);

(10)             transactions between or among Parent and/or its Subsidiaries or
transactions between a Receivables Subsidiary and any Person in which the
Receivables Subsidiary has an Investment;

(11)             any transaction effected as part of a Qualified Receivables
Transaction;

(12)             any purchase by Parent’s Affiliates of Indebtedness of Parent
or any of its Restricted Subsidiaries, the majority of which Indebtedness is
offered to Persons who are not Affiliates of Parent;

(13)             transactions pursuant to, in connection with or contemplated by
any Marketing and Service Agreement;

81  

Table of Contents

(14)             transactions between Parent or any of its Restricted
Subsidiaries and any employee labor union or other employee group of Parent or
such Restricted Subsidiary provided such transactions are not otherwise
prohibited by this Agreement;

(15)             transactions with captive insurance companies of Parent or any
of its Restricted Subsidiaries; and

(16)             transactions between a Non-Recourse Financing Subsidiary and
any Person in which the Non-Recourse Financing Subsidiary has an Investment.

Section 6.06.      Liens. Parent will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien of any kind on any property or asset that constitutes
Collateral, except Permitted Liens.

Section 6.07.      Business Activities. Parent will not, and will not permit any
of its Restricted Subsidiaries to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to Parent and its
Restricted Subsidiaries taken as a whole.

Section 6.08.      Liquidity. Parent will not permit the aggregate amount of
Liquidity at the close of any Business Day to be less than $2,000,000,000.

Section 6.09.      Collateral Coverage Ratio.

(a)               Within five (5) Business Days after delivery of each Appraisal
that is required to be delivered pursuant to Section 5.07(1) or 5.07(4) in any
applicable calendar year (such date of delivery, a “Reference Date,” and the
fifth (5th) Business Day after a Reference Date, the “Certificate Delivery
Date”), the Borrower will deliver to the Administrative Agent a Collateral
Coverage Ratio Certificate containing a calculation of the Collateral Coverage
Ratio with respect to such Reference Date. If the Collateral Coverage Ratio with
respect to the applicable Reference Date is less than the Specified Collateral
Coverage Ratio, the Parent shall, no later than twenty (20) Business Days after
the Certificate Delivery Date, designate Additional Collateral as additional
Eligible Collateral and comply with Section 5.12 and/or prepay or cause to be
prepaid the Loans in accordance with Section 2.12(b), such that, following such
actions, the Collateral Coverage Ratio shall be no less than the Specified
Collateral Coverage Ratio.

(b)                Notwithstanding anything to the contrary contained herein, if
the Collateral Coverage Ratio shall be less than the Specified Collateral
Coverage Ratio solely as a result of damage to or loss of any Collateral covered
by insurance (pursuant to which the Administrative Agent is named as loss payee
and with respect to which payments are to be delivered directly to the
Administrative Agent) for which the insurer thereof has been notified of the
relevant claim and has not challenged such coverage, any calculation of the
Collateral Coverage Ratio made pursuant to this Agreement shall deem the
relevant Grantor to have received Net Proceeds (and to have taken all steps
necessary to have pledged such Net Proceeds as Additional Collateral) in an
amount equal to the expected coverage amount (as determined by Parent in good
faith and updated from time to time to reflect any agreements reached with the
applicable insurer) and net of any amounts required to be paid out of such
proceeds and secured by a Lien until the earliest of (i) the date any such Net
Proceeds are actually received by the Administrative Agent, (ii) the

82  

Table of Contents

date that is 270 days after such damage and (iii) the date on which any such
insurer denies such claim; provided further that, prior to giving effect to this
clause (b), the Appraised Value of the Collateral shall be no less than 150% of
the aggregate principal amount of all Term Loans then outstanding. It is
understood and agreed that if the Administrative Agent should receive any Net
Proceeds directly from the insurer in respect of a Recovery Event, such proceeds
shall be applied, deposited or released, as applicable, in accordance with
Section 2.12(a).

(c)                At the Parent's request, the Lien on any asset or type or
category of asset (including after-acquired assets of that type or category)
included in the Collateral (other than any Pledged Spare Parts) will be promptly
released, provided, in each case, that the following conditions are satisfied or
waived: (A) no Event of Default shall have occurred and be continuing, (B)
either (x) after giving effect to such release, the Collateral Coverage Ratio is
not less than the Specified Collateral Coverage Ratio or (y) Parent shall prepay
or cause to be prepaid the Loans and/or shall designate Additional Collateral
and comply with Section 5.12, collectively, in an amount necessary to cause the
Collateral Coverage Ratio to not be less than the Specified Collateral Coverage
Ratio, and (C) Parent shall deliver an Officer's Certificate demonstrating
compliance with this Section 6.09(c) following such release. In connection
herewith, the Administrative Agent agrees to promptly provide any documents or
releases reasonably requested by Parent to evidence such release. For the
avoidance of doubt, nothing contained in the foregoing shall prohibit (i) any
substitution of engines or other parts on an aircraft if such substitution is
permitted or required under the applicable Collateral Document or (ii) any
release or substitution of Spare Parts permitted under the Spare Parts Mortgage.

Section 6.10.      Merger, Consolidation, or Sale of Assets.

(a)                Neither Parent nor the Borrower (whichever is applicable, the
“Subject Company”) shall directly or indirectly: (i) consolidate or merge with
or into another Person (whether or not such Subject Company is the surviving
corporation) or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person, unless:

(1)               either:

(A)                 the Subject Company is the surviving corporation; or

(B)                 the Person formed by or surviving any such consolidation or
merger (if other than the Subject Company) or to which such sale, assignment,
transfer, conveyance or other disposition has been made is an entity organized
or existing under the laws of the United States, any state of the United States
or the District of Columbia; and, if such entity is not a corporation, a
co-obligor of the Loans is a corporation organized or existing under any such
laws;

(2)               the Person formed by or surviving any such consolidation or
merger (if other than the Subject Company) or the Person to which such sale,
assignment, transfer, conveyance or other disposition has been made assumes all
the

83  

Table of Contents

obligations of the Subject Company under the Loan Documents by operation of law
(if the surviving Person is the Borrower) or pursuant to agreements reasonably
satisfactory to the Administrative Agent;

(3)                immediately after such transaction, no Event of Default
exists; and

(4)               the Subject Company shall have delivered to the Administrative
Agent an Officer’s Certificate stating that such consolidation, merger or
transfer complies with this Agreement.

In addition, a Subject Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of such Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to any other Person.

(b)                Section 6.10(a) will not apply to any sale, assignment,
transfer, conveyance, lease or other disposition of assets between or among
Parent and/or its Restricted Subsidiaries. Clauses (3) and (4) of Section
6.10(a) will not apply to the Airlines Merger, the Airline/Parent Merger or any
merger, consolidation or transfer of assets:

(1)               between or among Parent and any of Parent’s Restricted
Subsidiaries;

(2)                between or among any of Parent’s Restricted Subsidiaries; or

(3)               with or into an Affiliate solely for the purpose of
reincorporating a Subject Company in another jurisdiction.

(c)                Upon any consolidation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the properties or assets of any Subject Company in a transaction that is subject
to, and that complies with the provisions of, Section 6.10(a), the successor
Person formed by such consolidation or into or with which such Subject Company
is merged or to which such sale, assignment, transfer, lease, conveyance or
other disposition is made shall succeed to, and be substituted for (so that from
and after the date of such consolidation, merger, sale, assignment, transfer,
lease, conveyance or other disposition, the provisions of this Agreement
referring to such Subject Company shall refer instead to the successor Person
and not to such Subject Company), and may exercise every right and power of such
Subject Company under this Agreement with the same effect as if such successor
Person had been named as such Subject Company herein; provided, however, that
the predecessor Subject Company, if applicable, shall not be relieved from the
obligation to pay the principal of, and interest, if any, on the Loan except in
the case of a sale of all of such Subject Company’s assets in a transaction that
is subject to, and that complies with the provisions of, Section 6.10(a) hereof.

Section 6.11.      Use of Proceeds. Parent will not use, and will not permit any
of its Subsidiaries to use, lend, make payments of, contribute or otherwise make
available, all or any part of the proceeds of any Borrowing (A) in violation of
any Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country (except to the extent permitted by
applicable

84  

Table of Contents

law), or (C) in any manner that would result in the violation of any Sanctions
applicable to Parent or any of its Subsidiaries.

SECTION 7.

EVENTS OF DEFAULT

Section 7.01.      Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):

(a)               any representation or warranty made by the Borrower or any
Guarantor in this Agreement or in any other Loan Document shall prove to have
been false or incorrect in any material respect when made, and such
representation or warranty, to the extent capable of being corrected, is not
corrected within ten (10) Business Days after the earlier of (A) a Responsible
Officer of the Borrower obtaining knowledge of such default or (B) receipt by
the Borrower of notice from the Administrative Agent of such default; or

(b)                default shall be made in the payment of (i) any principal of
the Loans when and as the same shall become due and payable; (ii) any interest
on the Loans and such default shall continue unremedied for more than five (5)
Business Days; or (iii) any other amount payable hereunder when due and such
default shall continue unremedied for more than ten (10) Business Days after
receipt of written notice by the Borrower from the Administrative Agent of the
default in making such payment when due; or

(c)                (i) default shall be made by Parent in the due observance of
the covenant contained in Section 6.09(a) hereof, or (ii) default shall be made
by Parent in the due observance of the covenant in Section 6.08 and such default
shall continue unremedied for more than ten (10) Business Days after receipt of
written notice by the Borrower from the Administrative Agent of such default; or

(d)               default shall be made by the Borrower, Parent or any
Restricted Subsidiary of Parent in the due observance or performance of any
other covenant, condition or agreement to be observed or performed by it
pursuant to the terms of this Agreement or any of the other Loan Documents and
such default shall continue unremedied for more than sixty (60) days after
receipt of written notice by the Borrower from the Administrative Agent of such
default; or

(e)               (A) any material provision of any Loan Document to which the
Borrower or a Guarantor is a party ceases to be a valid and binding obligation
of the Borrower or Guarantor for a period of sixty (60) consecutive days after
the Borrower receives written notice thereof from the Administrative Agent, or
(B) the Lien on any material portion of the Collateral (having an Appraised
Value in excess of $100,000,000 in the aggregate) intended to be created by the
Loan Documents shall cease to be or shall not be a valid and perfected Lien
having the priorities contemplated hereby or thereby (subject to Permitted Liens
and except as permitted by the terms of this Agreement or the Collateral
Documents or other than as a result of the action, delay or inaction of the
Administrative Agent) for a period of sixty (60) consecutive days after the
Borrower receives written notice thereof from the Administrative Agent; or

85  

Table of Contents

(f)                 Parent, the Borrower, any Significant Subsidiary or any
group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary pursuant to or within the meaning of
Bankruptcy Law:

(1)                commences a voluntary case,

(2)                consents to the entry of an order for relief against it in an
involuntary case,

(3)               consents to the appointment of a custodian of it or for all or
substantially all of its property,

(4)                makes a general assignment for the benefit of its creditors,
or

(5)                admits in writing its inability generally to pay its debts;
or

(g)                a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:

(1)               is for relief against Parent, the Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries of Parent that, taken
together, would constitute a Significant Subsidiary in an involuntary case;

(2)               appoints a custodian of Parent, the Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries of Parent that, taken
together, would constitute a Significant Subsidiary or for all or substantially
all of the property of Parent, the Borrower, any Significant Subsidiary or any
group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary; or

(3)                orders the liquidation of Parent, the Borrower, any
Significant Subsidiary or any group of Restricted Subsidiaries of Parent that,
taken together, would constitute a Significant Subsidiary;

and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or

(h)                failure by Parent, the Borrower or any of Parent’s Restricted
Subsidiaries to pay final judgments entered by a court or courts of competent
jurisdiction aggregating in excess of $150,000,000 (determined net of amounts
covered by insurance policies issued by creditworthy insurance companies or by
third party indemnities or a combination thereof), which judgments are not paid,
discharged, bonded, satisfied or stayed for a period of sixty (60) days; or

(i)                  (1) the Borrower or any Guarantor shall default in the
performance of any obligation relating to Material Indebtedness and any
applicable grace periods shall have expired and any applicable notice
requirements shall have been complied with, and as a result of such default the
holder or holders of such Material Indebtedness or any trustee or agent on
behalf of such holder or holders shall have caused such Material Indebtedness to
become due prior to its

86  

Table of Contents

scheduled final maturity date or (2) the Borrower or any Guarantor shall default
in the payment of the outstanding principal amount due on the scheduled final
maturity date of any Indebtedness outstanding under one or more agreements of
the Borrower or a Guarantor, any applicable grace periods shall have expired and
any applicable notice requirements shall have been complied with and such
failure to make payment when due shall be continuing for a period of more than
five (5) consecutive Business Days following the applicable scheduled final
maturity date thereunder, in an aggregate principal amount at any single time
unpaid exceeding $200,000,000; or

(j)                  a termination of a Plan of the Borrower pursuant to Section
4042 of ERISA that would reasonably be expected to result in a Material Adverse
Effect;

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:

(i)               terminate forthwith the Commitments;

(ii)               declare the Loans or any portion thereof then outstanding to
be forthwith due and payable, whereupon the principal of the Loans and other
Obligations together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower and the Guarantors, anything contained herein
or in any other Loan Document to the contrary notwithstanding;

(iii)            [Intentionally Omitted];

(iv)            set-off amounts in any accounts (other than accounts pledged to
secure other Indebtedness of the Borrower or any Guarantor, Escrow Accounts,
Payroll Accounts, or other accounts held in trust for an identified beneficiary)
maintained with the Administrative Agent (or any of its affiliates) and apply
such amounts to the obligations of the Borrower and the Guarantors hereunder and
in the other Loan Documents; and

(v)             exercise any and all remedies under the Loan Documents and under
applicable law available to the Administrative Agent and the Lenders.

In case of any event with respect to Parent, the Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary described in clause (f) or (g) of this
Section 7.01, the actions and events described in clauses (i), (ii) and (iii)
above shall be required or taken automatically, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower. Any payment received as a result of the exercise of remedies hereunder
shall be applied in accordance with Section 2.17(b).

87  

Table of Contents

SECTION 8.

THE AGENTS

Section 8.01.      Administration by Agents.

(a)               Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

(b)                Each of the Lenders hereby authorizes the Administrative
Agent, in its sole discretion:

(i)               in connection with the sale or other disposition of any asset
that is part of the Collateral of the Borrower or any other Grantor, as the case
may be, to the extent permitted by the terms of this Agreement, to release a
Lien granted to the Administrative Agent, for the benefit of the Secured
Parties, on such asset;

(ii)               to determine that the cost to the Borrower or any other
Grantor, as the case may be, is disproportionate to the benefit to be realized
by the Secured Parties by perfecting a Lien in a given asset or group of assets
included in the Collateral and that the Borrower or such other Grantor, as the
case may be, should not be required to perfect such Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties;

(iii)             to enter into the other Loan Documents on terms acceptable to
the Administrative Agent and to perform its respective obligations thereunder;

(iv)             to execute any documents or instruments necessary to release
any Guarantor from the guarantees provided herein pursuant to Section 9.05;

(v)              to enter into any intercreditor and/or subordination agreements
in accordance with Sections 6.06 on terms reasonably acceptable to the
Administrative Agent, and in each case to perform its obligations thereunder and
to take such action and to exercise the powers, rights and remedies granted to
it thereunder and with respect thereto; and

(vi)             to enter into any other agreements reasonably satisfactory to
the Administrative Agent granting Liens to the Administrative Agent, for the
benefit of the Secured Parties, on any assets of the Borrower or any other
Grantor to secure the Obligations.

Section 8.02.      Rights of Administrative Agent. Any institution serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower, Parent or any Subsidiary or other Affiliate of
Parent as if it were not an Administrative Agent hereunder.

88  

Table of Contents

Section 8.03.      Liability of Agents.

(a)                The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (i) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether an Event of
Default has occurred and is continuing, (ii) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.08), (iii) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower, Parent or any of Parent’s Subsidiaries
that is communicated to or obtained by the institution serving as an
Administrative Agent or any of its Affiliates in any capacity and (iv) the
Administrative Agent will not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect. The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.08) or in the
absence of its own gross negligence, bad faith or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Event of
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower, Parent or a Lender, and the Administrative Agent shall
not be responsible for, or have any duty to ascertain or inquire into, (A) any
statement, warranty or representation made in or in connection with this
Agreement, (B) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (C) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (E) the
satisfaction of any condition set forth in Section 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(b)               The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower or Parent), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

89  

Table of Contents

(c)                The Administrative Agent may perform any and all of its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through its
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities as
Administrative Agent.

(d)                Anything herein to the contrary notwithstanding, the Lead
Arranger listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.

Section 8.04.      Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount
equal to such Lender’s Aggregate Exposure Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
Loan Documents to the extent not reimbursed by the Borrower or the Guarantors
(except such as shall result from its gross negligence or willful misconduct).

Section 8.05.      Successor Agents. Subject to the appointment and acceptance
of a successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation by the Administrative Agent, the Required Lenders shall have the
right, with the consent (provided no Event of Default or Default has occurred
and is continuing) of the Borrower (such consent not to be unreasonably withheld
or delayed), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, with the consent
(provided no Event of Default or Default has occurred or is continuing) of the
Borrower (such consent not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent which shall be a bank institution with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent,

90  

Table of Contents

its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as an
Administrative Agent.

Section 8.06.      Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 8.07.      Advances and Payments.

(a)                On the date of each Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
Lenders, the amount of the Loan to be made by it in accordance with its
Commitment hereunder. Should the Administrative Agent do so, each of the Lenders
agrees forthwith to reimburse the Administrative Agent in immediately available
funds for the amount so advanced on its behalf by the Administrative Agent,
together with interest at the Federal Funds Effective Rate if not so reimbursed
on the date due from and including such date but not including the date of
reimbursement.

(b)               Any amounts received by the Administrative Agent in connection
with this Agreement (other than amounts to which the Administrative Agent is
entitled pursuant to Sections 2.19, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.

Section 8.08.      Sharing of Setoffs. Each Lender agrees that, except to the
extent this Agreement expressly provides for payments to be allocated to a
particular Lender, if it shall, through the exercise either by it or any of its
banking Affiliates of a right of banker’s lien, setoff or counterclaim against
the Borrower or a Guarantor, including, but not limited to, a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim and received by such Lender (or any of
its banking Affiliates) under any applicable bankruptcy, insolvency or other
similar law, or otherwise, obtain payment in respect of its Loans as a result of
which the unpaid portion of its Loans is proportionately less than the unpaid
portion of the Loans of any other Lender (a) it shall promptly purchase at par
(and shall be deemed to have thereupon purchased) from such other Lender a
participation in the Loans of such other Lender, so that the aggregate unpaid
principal amount of each Lender’s Loans and its participation in Loans of the
other Lenders shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to the obtaining of such payment was to the principal amount of all Loans
outstanding prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders share such payment pro-rata,

91  

Table of Contents

provided that if any such non-pro-rata payment is thereafter recovered or
otherwise set aside, such purchase of participations shall be rescinded (without
interest). The Borrower expressly consents to the foregoing arrangements and
agrees, to the fullest extent permitted by law, that any Lender holding (or
deemed to be holding) a participation in a Loan acquired pursuant to this
Section or any of its banking Affiliates may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender as fully as if such Lender was the original
obligee thereon, in the amount of such participation. The provisions of this
Section 8.08 shall not be construed to apply to (a) any payment made by the
Borrower or a Guarantor pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (b) any payment obtained by any Lender as consideration
for the assignment or sale of a participation in any of its Loans or other
Obligations owed to it.

Section 8.09.      Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.

Section 8.10.      Appointment by Secured Parties. Each Secured Party that is
not a party to this Agreement shall be deemed to have appointed the
Administrative Agent as its agent under the Loan Documents in accordance with
the terms of this Section 8 and to have acknowledged that the provisions of this
Section 8 apply to such Secured Party mutatis mutandis as though it were a party
hereto (and any acceptance by such Secured Party of the benefits of this
Agreement or any other Loan Document shall be deemed an acknowledgment of the
foregoing).

SECTION 9.

GUARANTY

Section 9.01.      Guaranty.

(a)               Each of the Guarantors unconditionally and irrevocably
guarantees the due and punctual payment by the Borrower of the Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding) (collectively, the “Guaranteed
Obligations” and the obligations of each Guarantor in respect thereof, its
“Guaranty Obligations”). Each of the Guarantors further agrees that, to the
extent permitted by applicable law, the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and it will
remain bound upon this guaranty notwithstanding any extension or renewal of any
of the Obligations. The Obligations of the Guarantors shall be joint and
several. Each of the

92  

Table of Contents

Guarantors further agrees that its guaranty hereunder is a primary obligation of
such Guarantor and not merely a contract of surety.

(b)                To the extent permitted by applicable law, each of the
Guarantors waives presentation to, demand for payment from and protest to the
Borrower or any other Guarantor, and also waives notice of protest for
nonpayment. The obligations of the Guarantors hereunder shall not, to the extent
permitted by applicable law, be affected by (i) the failure of the
Administrative Agent or a Lender to assert any claim or demand or to enforce any
right or remedy against the Borrower or any other Guarantor under the provisions
of this Agreement or any other Loan Document or otherwise; (ii) any extension or
renewal of any provision hereof or thereof; (iii) any rescission, waiver,
compromise, acceleration, amendment or modification of any of the terms or
provisions of any of the Loan Documents; (iv) the release, exchange, waiver or
foreclosure of any security held by the Administrative Agent for the Obligations
or any of them; (v) the failure of the Administrative Agent or a Lender to
exercise any right or remedy against any other Guarantor; or (vi) the release or
substitution of any Collateral or any other Guarantor.

(c)               To the extent permitted by applicable law, each of the
Guarantors further agrees that this guaranty constitutes a guaranty of payment
when due and not just of collection, and waives any right to require that any
resort be had by the Administrative Agent or a Lender to any security held for
payment of the Obligations or to any balance of any deposit, account or credit
on the books of the Administrative Agent or a Lender in favor of the Borrower or
any other Guarantor, or to any other Person.

(d)                To the extent permitted by applicable law, each of the
Guarantors hereby waives any defense that it might have based on a failure to
remain informed of the financial condition of the Borrower and of any other
Guarantor and any circumstances affecting the ability of the Borrower to perform
under this Agreement.

(e)               To the extent permitted by applicable law, each Guarantor’s
guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any other instrument evidencing any
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor or by any other circumstance relating to the
Obligations which might otherwise constitute a defense to this guaranty (other
than payment in full in cash of the Obligations in accordance with the terms of
this Agreement (other than those that constitute unasserted contingent
indemnification obligations)). Neither the Administrative Agent nor any of the
Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to any
Guarantor in respect of the management and maintenance of the Obligations.

(f)                 Upon the occurrence of the Obligations becoming due and
payable (by acceleration or otherwise), the Lenders shall be entitled to
immediate payment of such Obligations by the Guarantors upon written demand by
the Administrative Agent.

Section 9.02.      No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender,

93  

Table of Contents

alteration or compromise, other than pursuant to a written agreement in
compliance with Section 10.08 and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations. To the extent
permitted by applicable law, without limiting the generality of the foregoing,
the obligations of the Guarantors hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or a Lender to
assert any claim or demand or to enforce any remedy under this Agreement or any
other agreement, by any waiver or modification of any provision hereof or
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of the Guarantors or would otherwise operate as a discharge
of the Guarantors as a matter of law.

Section 9.03.      Continuation and Reinstatement, etc. Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, any Lender or any other Secured Party upon the bankruptcy or
reorganization of the Borrower or a Guarantor, or otherwise.

Section 9.04.      Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior payment in full of all the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of an
obligor whether or not post filing interest is allowed in such proceeding). If
any amount shall be paid to such Guarantor for the account of the Borrower
relating to the Obligations prior to payment in full of the Obligations, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent and the
Lenders to be credited and applied to the Obligations, whether matured or
unmatured.

Section 9.05.      Discharge of Guaranty.

(a)                In the event of any sale or other disposition of all or
substantially all of the assets of any Guarantor (other than Parent), by way of
merger, consolidation or otherwise, or a sale or other disposition of all
Capital Stock of any Guarantor (other than Parent), in each case to a Person
that is not (either before or after giving effect to such transactions) Parent
or a Restricted Subsidiary of Parent or the merger or consolidation of a
Guarantor with or into the Borrower or another Guarantor, in each case, in a
transaction permitted under this Agreement, then such Guarantor (in the event of
a sale or other disposition, by way of merger, consolidation or otherwise, of
all of the Capital Stock of such Guarantor) or the corporation acquiring the
property (in the event of a sale or other disposition of all or substantially
all of the assets of such Guarantor) will be automatically released and relieved
of any obligations under its Guarantee of the Guaranteed Obligations.

(b)                Upon designation of any Guarantor as an Unrestricted
Subsidiary in accordance with the terms of this Agreement, such Guarantor will
be automatically released and relieved of any obligations under its Guarantee of
the Guaranteed Obligations. In addition, upon the request

94  

Table of Contents

of the Borrower, the guarantee of any Guarantor that is an Immaterial Subsidiary
shall be promptly released; provided that (i) no Event of Default shall have
occurred and be continuing or shall result therefrom and (ii) the Borrower shall
have delivered a certificate of a Responsible Officer certifying that such
Subsidiary is an Immaterial Subsidiary.

(c)                The Administrative Agent shall use commercially reasonable
efforts to execute and deliver, at the Borrower’s expense, such documents as the
Borrower or any such Guarantor may reasonably request to evidence the release of
the guarantee of such Guarantor provided herein.

SECTION 10.

MISCELLANEOUS

Section 10.01.  Notices.

(a)               Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein or under any
other Loan Document shall be in writing (including by facsimile or electronic
mail), and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i)              if to the Borrower or any Guarantor, to it at United Airlines,
233 South Wacker Drive, Chicago, Illinois 60606, Telecopier No.: 872-825-3211,
email: pam.hendry@united.com; in each case Attention: Treasurer;

(ii)             if to the Administrative Agent, to Goldman Sachs Bank USA, 2001
Ross Ave, 29th Floor, Dallas, TX 75201, Attention: SBD Operations, Email:
gs-dallas-adminagency@ny.email.gs.com and
gs-sbdagency-borrowernotices@ny.email.gs.com, Phone: (972) 368-2323, Fax: (646)
769-7829; and

(iii)            if to any other Lender, to it at its address (or telecopy
number) set forth in Annex A hereto or, if subsequently delivered, an Assignment
and Acceptance.

(b)                Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications; provided, further, that no such
approval shall be required for any notice delivered to the Administrative Agent
by electronic mail pursuant to Section 2.05(b) or Section 2.13(a).

(c)               Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other

95  

Table of Contents

communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

Section 10.02.  Successors and Assigns.

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void), provided that the
foregoing shall not restrict any transaction permitted by Section 6.10, and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 10.02. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (d) of this Section 10.02)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)               (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A)             the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment if the assignee is a
Lender, an Affiliate of a Lender or an Approved Fund of a Lender, in each case
so long as such assignee is an Eligible Assignee;

(B)              the Borrower; provided that no consent of the Borrower shall be
required for an assignment (I) if an Event of Default has occurred and is
continuing, (II) if the assignee is a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender, in each case so long as such assignee is an Eligible
Assignee, or (III) of Loans by any of the Lead Arranger or any of its Affiliates
as part of the primary syndication of the Term Loans (as determined by the Lead
Arranger) in consultation with the Borrower, in each case so long as such
assignee is an Eligible Assignee, in each case so long as such assignee is an
Eligible Assignee; provided, further, that the Borrower’s consent will be deemed
given with respect to a proposed assignment if no response is received within
ten (10) Business Days after having received a written request from such Lender
pursuant to this Section 10.02(b); and

(C)              [Intentionally Omitted].

(ii)               Assignments shall be subject to the following additional
conditions:

(A)             any assignment of any portion of the Commitment and Term Loans
shall be made to an Eligible Assignee;

96  

Table of Contents

(B)              except in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund of a Lender or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
such Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and after giving effect to such assignment, the portion of the Loan
or Commitment held by the assigning Lender of the same tranche as the assigned
portion of the Loan or Commitment shall not be less than $5,000,000, in each
case unless the Borrower and the Administrative Agent otherwise consent;
provided that no consent of the Borrower shall be required with respect to such
assignment if an Event of Default has occurred and is continuing; provided,
further, that any such assignment shall be in increments of $500,000 in excess
of the minimum amount described above;

(C)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(D)             the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent;

(E)              the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require; and

(F)              [Intentionally Omitted].

For the purposes of this Section 10.02(b), the term “Approved Fund” means with
respect to any Lender, any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or
an Affiliate of an entity that administers or manages such Lender.

(iii)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 10.02, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16 and 10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.02 shall be

97  

Table of Contents

treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 10.02.

(iv)             The Administrative Agent shall maintain at its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Guarantors, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)              Notwithstanding anything to the contrary contained herein, no
assignment may be made hereunder to any Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (v).

(vi)             In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, Administrative Agent and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Aggregate Exposure Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(c)                Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the assignee’s
completed administrative questionnaire in a form as the Administrative Agent may
require (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(a) or (b), 8.04 or
10.04(d), the Administrative Agent shall have no obligation to accept such

98  

Table of Contents

Assignment and Acceptance and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(d)                (i)  Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.08(a) that affects such
Participant. Subject to Section 10.02(d)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14 and 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.02(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender, provided such Participant agrees to be subject to the requirements of
Section 8.08 as though it were a Lender. Each Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement or any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender, the Borrower, a Guarantor and the Administrative Agent shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

(ii)              A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
and shall be subject to the terms of Section 2.18(a). The Lender selling the
participation to such Participant shall be subject to the terms of Section
2.18(b) if such Participant requests compensation or additional amounts pursuant
to Section 2.14 or 2.16. A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.16 unless such
Participant agrees, for the benefit of the Borrower, to comply with Sections
2.16(f), 2.16(g) and 2.16(h) as though it were a Lender.

99  

Table of Contents

(e)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender, and this Section 10.02 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f)                Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.02, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower or any of the Guarantors
furnished to such Lender by or on behalf of the Borrower or any of the
Guarantors; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant provides to the Administrative
Agent its agreement in writing to be bound for the benefit of the Borrower by
either the provisions of Section 10.03 or other provisions at least as
restrictive as Section 10.03.

(g)               [Intentionally Omitted].

(h)                [Intentionally Omitted].

Section 10.03.  Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender or its Affiliates who are or
are expected to become engaged in evaluating, approving, structuring, insuring
or administering the Loans, and who are advised by such Lender of the
confidential nature of such information; provided that nothing herein shall
prevent any Lender from disclosing such information (a) to any of its Affiliates
and their respective agents, directors and advisors (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential)
or to any other Lender, (b) upon the order of any court or administrative
agency, (c) upon the request or demand of any regulatory agency or authority
(including any self-regulatory authority), (d) which has been publicly disclosed
other than as a result of a disclosure by the Administrative Agent or any Lender
which is not permitted by this Agreement, (e) in connection with any litigation
to which the Administrative Agent, any Lender, or their respective Affiliates
may be a party to the extent reasonably required under applicable rules of
discovery, (f) to the extent reasonably required in connection with the exercise
of any remedy hereunder, (g) to such Lender’s legal counsel, independent
auditors, accountants and other professional advisors, (h) on a confidential
basis to (I) any rating agency in connection with rating the Parent and its
Subsidiaries or the Term Loan Facility or (II) any direct or indirect provider
of credit protection to such Lender or its Affiliates (or its brokers), (i) with
the consent of the Borrower, (j) to any actual or proposed participant or
assignee of all or part of its rights hereunder or to any direct or indirect
contractual counterparty (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrower and its obligations, in each
case, subject to the proviso in Section 10.02(f) (with any reference to any
assignee or participant set forth in such proviso being deemed to include a
reference to such contractual counterparty for purposes of this Section
10.03(j)), (k) to the extent that such information is received by such Lender
from a third party

100  

Table of Contents

that is not, to such Lender’s knowledge, subject to confidentiality obligations
to the Borrower and (l) to the extent that such information is independently
developed by such Lender. If any Lender is in any manner requested or required
to disclose any of the information delivered or made available to it by the
Borrower or any of the Guarantors under clauses (b) or (e) of this Section, such
Lender will, to the extent permitted by law, provide the Borrower or Guarantor
with prompt notice, to the extent reasonable, so that the Borrower or Guarantor
may seek, at its sole expense, a protective order or other appropriate remedy or
may waive compliance with this Section 10.03.

Section 10.04.  Expenses; Indemnity; Damage Waiver.

(a)               (i)  The Borrower shall pay or reimburse: (A) all reasonable
fees and reasonable out-of-pocket expenses of the Administrative Agent and the
Lead Arranger (including the reasonable fees, disbursements and other charges of
Milbank LLP, special counsel to the Administrative Agent) associated with the
preparation, execution and delivery of the Loan Documents and (in the case of
the Administrative Agent) any amendments, modifications or waivers of the
provisions hereof requested by the Borrower (whether or not the transactions
contemplated hereby or thereby shall be consummated); and (B) in connection with
any enforcement of the Loan Documents, (i) all fees and out-of-pocket expenses
of the Administrative Agent (including the reasonable fees, disbursements and
other charges of a single counsel for the Administrative Agent) incurred during
the continuance of a Default, (ii) all such fees and expenses of the
Administrative Agent and the Lenders (including the reasonable fees,
disbursements and other charges of counsel for the Administrative Agent and the
Lenders, which may be separate counsel) incurred during the continuance of an
Event of Default; and (C) all reasonable, documented, out-of-pocket costs,
expenses, taxes, assessments and other charges (including the reasonable fees,
disbursements and other charges of counsel for the Administrative Agent)
incurred by the Administrative Agent in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Loan Document or incurred in connection with any release or addition of
Collateral after the Closing Date.

(ii)              All payments or reimbursements pursuant to the foregoing
clause (a)(i) shall be paid within thirty (30) days of written demand together
with back-up documentation supporting such reimbursement request.

(b)               The Borrower shall indemnify the Administrative Agent, the
Lead Arranger and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding (including any investigating, preparing for or defending any such
claims, actions, suits, investigations or proceedings, whether or not in
connection with pending or threatened litigation in which such Indemnitee is a
party), whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto and whether or not any such claim,
litigation, investigation or proceeding is brought by the Borrower, its equity
holders, its Affiliates, its creditors or any other person, relating to (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their

101  

Table of Contents

respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to, or asserted
against, the Parent or any of its Subsidiaries; provided that the foregoing
indemnity will not, as to any Indemnitee (or its Related Parties), be available
to the extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of, or breach of any Loan Document by, such Indemnitee (or of
any of its Related Parties), and in such case such Indemnitee (and its Related
Parties) shall repay the Borrower the amount of any expenses previously
reimbursed by the Borrower in connection with any such loss, claims, damages,
expenses or liability to such Indemnitee and, to the extent not repaid by any of
them, such Indemnitee’s Related Parties not a party to this Agreement or
(ii) result from any proceeding between or among Indemnitees that does not
involve an action or omission by the Borrower or its Affiliates (other than
claims against any Indemnitee in its capacity or in fulfilling its role as the
agent or arranger or any other similar role under the Term Loan Facility
(excluding its role as a Lender). This Section 10.04(b) shall not apply with
respect to Taxes other than Taxes that represent losses or damages arising from
any non-Tax claim.

(c)               In case any action or proceeding shall be brought or asserted
against an Indemnitee in respect of which indemnity may be sought against the
Borrower under the provisions of any Loan Document, such Indemnitee shall
promptly notify the Borrower in writing and the Borrower shall, if requested by
such Indemnitee or if the Borrower desires to do so, assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnitee
but only if (i) no Event of Default shall have occurred and be continuing and
(ii) such action or proceeding does not involve any risk of criminal liability
or material risk of material civil money penalties being imposed on such
Indemnitee. The Borrower shall not enter into any settlement of any such action
or proceeding that admits any Indemnitee’s misconduct or negligence. The failure
to so notify the Borrower shall not affect any obligations the Borrower may have
to such Indemnitee under the Loan Documents or otherwise other than to the
extent that the Borrower is materially adversely affected by such failure. The
Indemnitees shall have the right to employ separate counsel in such action or
proceeding and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the Indemnitees unless: (i) the Borrower
has agreed to pay such fees and expenses, (ii) the Borrower has failed to assume
the defense of such action or proceeding and employ counsel reasonably
satisfactory to the Indemnitees or (iii) the Indemnitees shall have been advised
in writing by counsel that under prevailing ethical standards there may be a
conflict between the positions of the Borrower and the Indemnitees in conducting
the defense of such action or proceeding or that there may be legal defenses
available to the Indemnitees different from or in addition to those available to
the Borrower, in which case, if the Indemnitees notify the Borrower in writing
that they elect to employ separate counsel at the expense of the Borrower, the
Borrower shall not have the right to assume the defense of such action or
proceeding on behalf of the Indemnitees; provided, however, that the Borrower
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be responsible
hereunder for the reasonable fees and expenses of more than one such firm of
separate counsel, in addition to any

102  

Table of Contents

local counsel. The Borrower shall not be liable for any settlement of any such
action or proceeding effected without the written consent of the Borrower (which
shall not be unreasonably withheld).

(d)                To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section 10.04, each Lender severally agrees to pay to the Administrative
Agent such portion of the unpaid amount equal to such Lender’s Aggregate
Exposure Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

(e)               To the extent permitted by applicable law, each party hereto
shall not assert, and hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions or any Loan or the use of the proceeds
thereof; provided that, nothing in this clause (e) shall relieve the Borrower of
any obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

Section 10.05.  Governing Law; Jurisdiction; Consent to Service of Process.

(a)               This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)                Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall, to the
extent permitted by law, be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c)                Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in Section 10.05(b). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)                Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

103  

Table of Contents

Section 10.06.  No Waiver. No failure on the part of the Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

Section 10.07.  Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

Section 10.08.  Amendments, etc.

(a)                No modification, amendment or waiver of any provision of this
Agreement or any Collateral Document (other than any Account Control Agreement),
and no consent to any departure by the Borrower or any Guarantor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders (or signed by the Administrative Agent with the consent
of the Required Lenders), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given; provided,
however, that no such modification or amendment shall without the prior written
consent of:

(i)               each Lender directly and adversely affected thereby (A)
increase the Commitment of any Lender or extend the termination date of the
Commitment of any Lender (it being understood that a waiver of an Event of
Default shall not constitute an increase in or extension of the termination date
of the Commitment of a Lender), or (B) reduce the principal amount of any Loan,
or the rate of interest payable thereon (provided that only the consent of the
Required Lenders shall be necessary for a waiver of default interest referred to
in Section 2.08), or extend any date for the payment of principal, interest or
Fees hereunder or reduce any Fees payable hereunder or extend the final maturity
of the Borrower’s obligations hereunder or (C) amend, modify or waive any
provision of Section 2.17(b);

(ii)             all of the Lenders (A) amend or modify any provision of this
Agreement which provides for the unanimous consent or approval of the Lenders,
(B) amend this Section 10.08 that has the effect of changing the number or
percentage of Lenders that must approve any modification, amendment, waiver or
consent or modify the percentage of the Lenders required in the definition of
Required Lenders, or (C) release all or substantially all of the Liens granted
to the Administrative Agent hereunder or under any other Loan Document (except
to the extent contemplated by Section 6.09 on the date hereof or by the terms of
the Collateral Documents), or release all or substantially all of the Guarantors
(except to the extent contemplated by Section 9.05);

(iii)            [Intentionally Omitted]; and

(iv)            all Lenders, reduce the percentage specified in the definition
of “Required Lenders”.

104  

Table of Contents

provided further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the
Administrative Agent (i) to add assets (or categories of assets) to the
Collateral covered by such Collateral Document, as contemplated by the
definition of Additional Collateral set forth in Section 1.01 hereof or (ii) to
remove any asset or type or category of asset (including after-acquired assets
of that type or category) from the Collateral covered by such Collateral
Document to the extent the release thereof is permitted by Section 6.09(c).

(b)                No such amendment or modification shall adversely affect the
rights and obligations of the Administrative Agent hereunder without its prior
written consent.

(c)                No notice to or demand on the Borrower or any Guarantor shall
entitle the Borrower or any Guarantor to any other or further notice or demand
in the same, similar or other circumstances. Each assignee under Section
10.02(b) shall be bound by any amendment, modification, waiver, or consent
authorized as provided herein, and any consent by a Lender shall bind any Person
subsequently acquiring an interest on the Loans held by such Lender. No
amendment to this Agreement shall be effective against the Borrower or any
Guarantor unless signed by the Borrower or such Guarantor, as the case may be.

(d)               Notwithstanding anything to the contrary contained in Section
10.08(a), (i) in the event that the Borrower requests that this Agreement be
modified or amended in a manner which would require the unanimous consent of all
of the Lenders or the consent of all Lenders directly and adversely affected
thereby and, in each case, such modification or amendment is agreed to by the
Required Lenders, then the Borrower may replace any non-consenting Lender in
accordance with an assignment pursuant to Section 10.02 (and such non-consenting
Lender shall reasonably cooperate in effecting such assignment); provided that
(x) such amendment or modification can be effected as a result of the assignment
contemplated by such Section (together with all other such assignments required
by the Borrower to be made pursuant to this clause (i)) and (y) such
non-consenting Lender shall have received payment of an amount equal to the
outstanding principal amount of its Loans, accrued interest thereon, accrued
Fees and all other amounts due and payable to it under this Agreement from the
applicable assignee or the Borrower; (ii) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that the Commitment and
the outstanding Loans or other extensions of credit held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders), (iii) [Intentionally Omitted] and (iv) if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days after written notice thereof to the Lenders.

(e)               In addition, notwithstanding anything to the contrary
contained in Section 10.08(a), this Agreement and, as appropriate, the other
Loan Documents may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the

105  

Table of Contents

relevant Replacement Term Loans (as defined below) as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower (x) to permit the refinancing, replacement or modification of all
outstanding Term Loans of any tranche (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of Required Lenders; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to or less favorable to the Lenders providing such Replacement Term
Loans than those applicable to the Lenders of such Refinanced Term Loans, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the Latest Maturity Date in effect immediately prior to such
refinancing.

(f)                 [Intentionally Omitted].

(g)                In addition, notwithstanding anything to the contrary
contained in Section 7.01 or Section 10.08(a), following the consummation of any
Extension pursuant to Section 2.28, no modification, amendment or waiver
(including, for the avoidance of doubt, any forbearance agreement entered into
with respect to this Agreement) shall limit the right of any non-extending
Lender (each, a “Non-Extending Lender”) to enforce its right to receive payment
of amounts due and owing to such Non-Extending Lender on the applicable Term
Loan Maturity Date applicable to the Loans of such Non-Extending Lenders without
the prior written consent of Non-Extending Lenders that would constitute the
Required Lenders if the Non-Extending Lenders were the only Lenders hereunder at
the time.

(h)                [Intentionally Omitted].

Section 10.09.  Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.10.  Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

Section 10.11.  Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge

106  

Table of Contents

of any Event of Default or incorrect representation or warranty at the time any
credit is extended hereunder. The provisions of Sections 2.14, 2.15, 2.16 and
10.04 and Section 8 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Commitments, or the termination
of this Agreement or any provision hereof.

Section 10.12.  Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic .pdf copy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 10.13.  USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower and each Guarantor that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.

Section 10.14.  New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan hereunder, shall be made as a contemporaneous exchange
for new value given by the Lenders to the Borrower.

Section 10.15.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

Section 10.16.  No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, its stockholders and/or its affiliates.

107  

Table of Contents

The Borrower agrees that nothing in the Loan Documents or otherwise related to
the Transactions will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower, its stockholders or its affiliates, on the other hand.
The parties hereto acknowledge and agree that (i) the transactions contemplated
by the Loan Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower and the Guarantors, on the other hand, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, affiliates, creditors or any other Person. The
Borrower acknowledges and agrees that the Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The-Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

Section 10.17.  [Intentionally Omitted].

Section 10.18.  [Intentionally Omitted].

Section 10.19.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)               the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

(i)               a reduction in full or in part or cancellation of any such
liability;

(ii)             a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

108  

Table of Contents

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any applicable
Resolution Authority.

Section 10.20.  Certain ERISA Matters.

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, each party to this Agreement, the Lead
Arranger and their respective Affiliates, that at least one of the following is
and will be true:

(i)               such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans or this Agreement,

(ii)             the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement.

(b)                In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of each party to this Agreement, the Lead Arranger and their respective
Affiliates, that, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans and this
Agreement (including

109  

Table of Contents

in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

[SIGNATURE PAGE FOLLOWS]

 

110  

Table of Contents

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

 



  UNITED AIRLINES, INC.,   as the Borrower                   By: /s/ Pamela S.
Hendry     Name: Pamela S. Hendry     Title: Vice President and Treasurer      
                    UNITED AIRLINES HOLDINGS, INC.,   as a Guarantor            
      By: /s/ Pamela S. Hendry     Name: Pamela S. Hendry     Title: Vice
President and Treasurer



 



  

Table of Contents



  GOLDMAN SACHS BANK USA, as Administrative Agent and a Lender                  
    By: /s/ Charles Johnston     Name: Charles Johnston     Title: Authorized
Signatory



 



  

Table of Contents

ANNEX A

to Term Loan Credit and Guaranty Agreement

LENDERS AND COMMITMENTS

A.       Commitments

Lender Commitment GOLDMAN SACHS BANK USA $500,000,000     TOTAL: $500,000,000

 

 

B.       Lender Notices

 

Goldman Sachs Bank USA

 

Goldman Sachs Bank USA

2001 Ross Ave, 29th Floor

Dallas, TX 75201

Attention: SBD Operations

Email: gs-dallas-adminagency@ny.email.gs.com

and gs-sbdagency-borrowernotices@ny.email.gs.com

Phone: (972) 368-2323

Fax: (646) 769-7829

 

 

 

 

 

  

Table of Contents


ANNEX B

to Term Loan Credit and Guaranty Agreement

LIST OF AIRCRAFT AND SPARE ENGINE APPRAISERS

 

AVITAS, Inc.

Aviation Specialists Group, Inc.

IBA Group Ltd

ICF International

Morten, Beyer and Agnew

 

 

  

Table of Contents

 

ANNEX C

to Term Loan Credit and Guaranty Agreement

CLOSING DATE DESIGNATED LOCATIONS

 

(See Attached.)

  

Table of Contents

 

WAREHOUSING

AIRPORT CODE

STN_CD

STATIONS

STN_NAME

ADDRESS

STN_ADD1

STN_ADD2 STN_ADD3 STN_ADD4 STN_CITY STN_STATE STN_ZIP_CD BOS BOSJL Line Stores
Bldg. No. 93 10 Service Rd. Boston Logan International Airport Boston
MASSACHUSSETTS 02128 UNITED STATES CLE CLEVELAND HOPKINS INTL AP 5840 SOUTH
CARGO ROAD (null) (null) CLEVELAND OHIO 44135 UNITED STATES DEN DENVER STORES
DENJL AOG  1-847-700-9981 UNITED AIRLINES INC. DENVER INTL AIRPORT 27300 EAST
99TH AVE. DENVER COLORADO 80249 UNITED STATES EWR NEWARK LIBERTY INTL AIRPORT
AOG 1-847-700- 9981 United Airlines, Inc. North Brewster Road Building 101
NEWARK NEW JERSEY 07114 UNITED STATES EZE EZEJL Stores Dept.  CUIT 30-70749292-5
Ezeiza International Airport (null) (null) Buenos Aires,  CP 1053 -Select- 1802
ARGENTINA GIG GIGJL Stores Dept. Aeroporto Internacional Do Rio De Janeiro
(Antonio Carlos Jobim) Terminal 2 ILHA Do Governador Rio De Janeiro RJ -Select-
21942-900 BRAZIL GRU GRUJL Stores Dept. Aeroporto Internacional De Guarulhos
(null) (null) Sao Paulo -Select- 07141-970 BRAZIL GUM Guam Stores  AOG
1-847-700-9981 United Airlines, Inc. Antonio B. Won Pat International Airport
173120 Mariner Ave., Barrigada -Select- 96913 GUAM HND C/O UNITED AIRLINES -
HNDJL TERMINAL 3, TOKYO INTERNATIONAL AIRPORT 2-6-5 HANEDA-KUKO OHTA-KU TOKYO
(null) 144-0041 JAPAN HNL HNLJL - United Airlines HNL Line Stores  Below Gate 8
300 Rodgers Blvd. Honolulu Intl Airport Honolulu HAWAII 96819 UNITED STATES HOU
WILLIAM P. HOBBY AIRPORT HANGAR #7 8401 TRAVELAIR (null) HOUSTON TEXAS 77061
UNITED STATES IAD Stores Receiving  AOG 847-700-9981 United Airlines, IADJL
Terminal C, Lower Level C-12 Washington Dulles Int’l Airport Dulles VIRGINIA
20166 UNITED STATES IAH STORES RECEIVING AOG 847-700-9981 UNITED AIRLINES, INC.
4849 WRIGHT RD, BUILDING B INTERCONTINENTAL AIRPORT HOUSTON TEXAS 77032 UNITED
STATES ICN ICNJX-Line Stores Dept 2851 Woonseo-Dong Joong-Gu Incheon
International Airport (null) Incheon -Select-   SOUTH KOREA LAS LASJL Line
Stores Dept 6055 Surrey St. Suite 108 . Las Vegas NEVADA 89119 UNITED STATES LAX
UNITED AIRLINES INC. AOG 1-847-700-9981 LOS ANGELES INTL AIRPORT 7300 WORLD WAY
WEST STORES/RECEIVING/SHIPPING LOS ANGELES CALIFORNIA 90045 UNITED STATES LAX
LAXJG Stores Dept.  AOG 1-847-700-9981 United Airlines, Inc. 6018 Avion Drive
Los Angeles International Airport Los Angeles CALIFORNIA 90045 UNITED STATES LGA
LGAJL  Stores Building 85 Bowery Bay Blvd. La Guardia International Airport
(null) Flushing NEW YORK 11371 UNITED STATES LHR c/o Kuehne & Nagel Aircraft
Spares LHRJL T2B North Mid Field Pier, Terminal One London Heathrow Int’l
Airport Hounslow  TW6 1AP -Select-   UNITED KINGDOM MCO ORLANDO STORES  AOG
1-847-700-9981 UNITED AIRLIES, INC. ORLANDO INTERNATIONAL AIRPORT 4121
CENTERPORT ST ORLANDO FLORIDA 32827 UNITED STATES MEX MEXJL Stores Receiving
Mexico City International Airport Mexico Distrito Federa 15620 (null) MEXICO
CITY -Select- 15620 MEXICO NRT NRTJL Line Stores Dept. CIK#3700150005378 NO. 3
SATELLITE, S32005 NARITA INTL AIRPORT (null) NARITA-SHI CHIBA -Select-   JAPAN
ORD ORDJL Stores AOG 847-700-9981 United Airlines Inc. Service Center-Bldg 710
Ohare International Airport Chicago ILLINOIS 60666 UNITED STATES PDX UNITED
AIRLINES-PDXJL 7710 NE AIRPORT WAY, DOOR 101 JL STOCKROOM (503) 335-7622Attn:
Xingchen Zhuo, TE (null) Portland OREGON 97218 UNITED STATES PEK Air China
Import & Export Co. Ltd Beijing Capitol Airport  P.O. Box 6909 010
008610645300333325 USCI91110000X000036150 Beijing -Select-   PEOPLES REPUBLIC OF
CHINA PHL PHLJL Line Stores Dept. Cargo City Bldg C4, Dock 11 Philadelphia
International Airport (null) Philadelphia PENNSYLVANIA 19153 UNITED STATES PHX
STORES DEPT 3200 SKY HARBOR BLVD TERMINAL 2   PHOENIX Arizona 85034 UNITED
STATES PVG China Eastern Aviation Import and Export  Corp Shanghai Eastern
Public Bonded Warehouse 2nd Logistics Centre Area Number 104 UAL-PVGJX Attn: Wu
Kan, TE; 008602122335045 Shanghai -Select-   PEOPLES REPUBLIC OF CHINA SAN LINE
MAINTENANCE SAN DEIGO INTL AIRPORT LINDBERGH FIELD, TERMINAL 2 3707 N. HARBOR
DRIVE, STE 115 SAN DIEGO CA 92101 UNITED STATES SEA United Airlines, Inc.  SEAJL
2230 South 161st. Street Seattle-Tacoma International Airport (null) Seattle
WASHINGTON 98158 UNITED STATES SFO SFOJJ Stores AOG 1-847-700-9981 United
Airlines, Inc. 800 South Airport Blvd. Building 15 - SFOJJ, San Francisco
International ; San Francisco CALIFORNIA 94128 UNITED STATES SFO SFOJL Terminal
Stockroom 585 McDonnell Rd San Francisco International Airport (null) San
Francisco CALIFORNIA 94128 UNITED STATES SYD SYDJL Stores Dept. International
Terminal Building Sydney Kingsford Smith Airport New South Wales Mascot -Select-
  AUSTRALIA TPA TPAJL 4001 Bessie Colman Blvd Airside “A” Tampa Int’l Airport
TAMPA FLORIDA 33607 UNITED STATES TPE TPEJL Line Stores Dept  CIK# 22000264
Taiwan Taoyuan International Airport (null) (null) TAIPEI -Select-   TAIWAN

 

2   

Table of Contents

 

MAINTENANCE

AIRPORT CODE

STN_CD

STATIONS

STN_NAME

ADDRESS

STN_ADD1

STN_ADD2 STN_ADD3 STN_ADD4 STN_CITY STN_STATE STN_ZIP_CD ALBUQUERQUE STATION
MANAGER PRIME FLIGHT / ABQKK 2200 SUNPORT BLVD. SE . ALBUQUERQUE NEW MEXICO
87106 UNITED STATES AUCKLAND C/O AIR NEW ZEALAND MAINTENANCE  STORES 10 LAURENCE
STEVENS DRIVE . AUCKLAND  INTERNATIONAL AIRPORT AUCKLAND -Select- 2022 NEW
ZEALAND AMARILLO STATION MANAGER AMARILLO INT’L AIRPORT 1801 AIRPORT BLVD (null)
AMARILLO TEXAS 79111 UNITED STATES AMSTERDAM, NETHERLANDS VCK Logistics
Airfreight B.V. Bellsingel 31 1119 NT (null)   -Select-   NETHERLANDS ANCHORAGE
UNITED AIRLINES INC. ANCHORAGE  INTERNATIONAL AIRPORT . . ANCHORAGE ALASKA 99519
UNITED STATES ST. JOHNS C/O WILMOTH JACOBS V. C. BIRD INTERNATIONAL AIRPORT .
(null) COOLIDGE -Select-   ANTIGUA AND BARBUDA STOCKHOLM, SWEDEN C/O SAS GOODS
RECEIVING DEPT.: STOJF OSTRA HANGAR VAGEN GRIND  5 19587 STOCKHOLM ARLANDA ARPT
STOCKHOLM XX XX SWEDEN ATHENS, GREECE c/o KLM Royal Dutch Airlines Technical
Department Room 1/9.47 (01) Satellite Building, El. Venizelos, Athens Intl.
Airport. Spata -Select-   GREECE ATLANTA ATTN: LINE MAINTENANCE 7700 SPINE RD
ATLANTA HARTSFIELD - JACKSON AIRPORT   ATLANTA GEORGIA 30320 UNITED STATES ARUBA
AIRPORT BUSINESS MANAGER SECOND FLOOR REINA BEATRIX INTERNATIONAL AIRPORT .
ORANJESTAD -Select-   ARUBA AUSTIN LINE MAINTENANCE 3400 SPIRIT OF TEXAS DRIVE
SUITE 140 (null) AUSTIN TEXAS 78719 UNITED STATES ASHVILLE C/O Eric Scifres,
General Manager, Skywest 61 Terminal Drive, Suite 6 Asheville Regional Airport .
Fletcher NORTH CAROLINA 28732 UNITED STATES BARCELONA SPAIN AVIATION LINE
SERVICES, S.L. TERMINAL T-1 ALMACEN 276 AEROPUERTO DEL PRAT BARCELONA, 08820 XX
  SPAIN ST. GEORGE ATTN: STATION MANAGER FLOYD SMART 3 CAHOW WAY L.F. WADE
INTERNATIONAL AIRPORT ST. GEORGE’S  DD 03 -Select-   BERMUDA BRADLEY STATION
MANAGER BRADLEY INT’L AIRPORT TERMINAL A (null) WINDSOR LOCKS CONNECTICUT 06096
UNITED STATES BANGOR United Airlines BANGOR  INTERNATIONAL AIRPORT 138 MAINE
AVENUE (null) BANGOR MAINE 04401 UNITED STATES BILLINGS STATION MANAGER LOGAN
INT’L AIRPORT (null) (null) BILLINGS MONTANA 59105 UNITED STATES BLOOMINGTON C/O
GOL LINHAS AéREAS AEROPORTO INTENACIONAL JUCELINO KUBITSCHEK BRASILIA - DISTRITO
FEDERAL BRASILIA XX   BRAZIL NASHVILLE AMERICAN AIRLINES NASHVILLE
INTERNATIONALAIRPORT AAL MX, 1 TERMINAL ROAD ATTN: DANNY MONNETTI NASHVILLE
TENNESSEE 37214 UNITED STATES BOGATA Atten: Line Maintenance Deposito Zona
Inbound . Aeropuerto Intl. Eldorado Bogota -Select-   COLOMBIA BOISE STATION
MANAGER 3201 AIRPORT WAY (null) (null) BOISE ID 83705 UNITED STATES MUMBAI,
INDIA FAO BHARAT AVIATION C/O EXPRESS KARGO fORWARDERS 128/129 ADRASH INDUST’L
ESTATE .SAHAR RD, CHAKALA, ANDHERI,  (E) MUMBAI -Select-   INDIA KRALENDIJK C/O
ROBERTO POURIER KAYA KARINOSO 11 DUTCH CARIBBEAN BONAIRE INTERNATIONAL AIRPORT
RINCON -Select-   BONAIRE, SAINT EUSTATIUS AND SABA AGUADILLA ATTENTION  STATION
MANAGER RAFAEL HERNANDEZ INTERNATIONAL AIRPORT HANGER 405 (null) AGUADILLA
PUERTO RICO 00604 UNITED STATES BRUSSELS, BELGIUM C/O DELTA AIRLINES, INC. MTC
DEPT. 250 BRUSSELS AIRPORT DEPARTURE HALL 1930 ZAVENTUM BRUSSELS -Select-  
BELGIUM BURLINGTON STATION MANAGER BURLINGTON INTL AIRPORT (null) (null) S
BURLINGTON VT 05401 UNITED STATES BUFFALO STATION MANAGER BUFFALO NUAGARA
AIRPORT (null) (null) BUFFALO NEW YORK 14225 UNITED STATES BURBANK STATION
MANAGER HOLLYWOOD/BURBANK ARPT 2627 N HOLLYWOOD WAY (null) BURBANK CALIFORNIA
91505 UNITED STATES BALTIMORE STATION MANAGER BALTIMORE-WASHINGTON ARPT (null)
(null) BALTIMORE MARYLAND 21240 UNITED STATES BELIZE CITY, BELIZE C/O GODFREY T.
ECK P.S.W. GOLDSON INT’L AIRPORT LADYVILLE . BELIZE CITY -Select-   BELIZE
BOZEMAN STATION MANAGER GALLATIN FIELD (null) (null) BOZEMAN MONTANA 59715
UNITED STATES PARIS, FRANCE C/O NAYAK  AIRCRAFT SERVICES WFS/SFS ROISSY HANDLING
CDG ZONE DE FRET 4 BAT3520 32 RUE DES VOYELLES 95707 ROISSY CDG -Select- 95707
FRANCE CHARLESTON COORDINATOR - PRODUCTION CONTROL 304 GRAVES ST. BLDG 543 F117
C-17 ENGINE MAINTENANCE CHARLESTON AIR FORCE BASE CHARLESTON SOUTH CAROLINA
29404 UNITED STATES CEDAR RAPIDS ATTN: CINDY BOHLKEN 2121 ARTHUR COLLINS PKWY .
. CEDAR RAPIDS IOWA 52404 UNITED STATES CHARLOTTE STATION MANAGER CHARLOTTE
DOUGLAS AIRPORT (null) (null) CHARLOTTE NORTH CAROLINA 28219 UNITED STATES
COLUMBUS STATION MANAGER PORT COLUMBUS INTL AP (null) (null) COLUMBUS OH 43219
UNITED STATES CORPUS CHRISTI STATION MANAGER INTERNATIONAL AIRPORT 606
INTERNATIONAL DR (null) CORPUS CHRISTI TX 78410 UNITED STATES CHENGDU China
National Aviation Import & Export Southwest Shuangliu Airport, Chengdu United
Airlines Attn: Luo Jianfei, TE 00862864550027 CHENGDU -Select-   PEOPLES
REPUBLIC OF CHINA COVINGTON AIRBOARNE MAINTENANCE & ENGINEERING SERVICES (AMES)
145 HUNTER DRIVE 2066 RECEIVING ATTN: UAL GLENN PENN WILLMINGTON OH 45177 UNITED
STATES COZUMEL ATTN: STATION MANAGER COZUMEL INTERNATIONAL AIRPORT (null) (null)
COZUMEL -Select-   MEXICO WASHINGTON D.C. Line Maintenance 106 Air Cargo Rd
Washington National Airport (null) Washington DISTRICT COLUMBIA 20001 UNITED
STATES

3   

Table of Contents

 

NEW NELHI, INDIA C/O BHARAT AVIATION PIER A11, APRON LEVEL TERMINAL 3 IGI
AIRPORT NEW DELHI XX   INDIA DALLAS ATTN: LINE MAINTENANCE 2417 N. SUPPORT DRIVE
(null) (null) DALLAS TEXAS 75261 UNITED STATES DULUTH Duluth International
Airport 4600 Stebner Road . . Duluth MINNESOTA 55811 UNITED STATES DES MOINES
DES MOINES AIRPORT . . . DES MOINES IOWA 80321 UNITED STATES DETROIT LINE
MAINTENANCE DETROIT METRO AIPORT 601 ROGELL DRIVE SUITE 1103E DETROIT MICHIGAN
48242 UNITED STATES DUBLIN, ENGLAND C/O DELTA AIRLINES MX DEPT. PIER E TERMINAL
2 DUBLIN AIRPORT CO. DUBLIN (null) . IRELAND EDINGBURGH, SCOTLAND C/O BRITISH
AIRWAYS ENG. SOUTH EAST PEIR TERMINAL BUILDING EDINBURGH AIRPORT EDINBURGH XX .
SCOTLAND EL PASO STORES/RECEIVING EL PASO INTL AIRPORT 6600 AIRPORT ROAD (null)
EL PASO TEXAS 79925 UNITED STATES EUGENE STATION MANAGER EUGENE MAHLON SWEET
ARPT 90550 GREENHILL RD (null) EUGENE OREGON 97402 UNITED STATES FAIRBANKS
United Airlines-Cargo 6302 Old Airport Way (null) ATT: Tabitha Taylor Fairbanks
ALASKA 99709 UNITED STATES FRESNO STATION MANAGER 5175 E CLINTON FRESNO AIR
TERMINAL (null) FRESNO CA 93727 UNITED STATES ROME, ITALY C/O NAYAK AIRCRAFT
SERVICES EDIFICIO 33A - VARCO DOGANALE 1 VIA FRANCESCO DE PINEDO SNC AEROPORTO
FLUMICINO, 00054 FLUMICINO ROMA -Select-   ITALY FORT LAUDERDALE UNITED AIRLINES
LINE  MAINTENANCE 3519 SW 2ND AVENUE, BAY #7 . . FORT LAUDERDALE FLORIDA 33315
UNITED STATES FRANFURT, GERMANY C/O  Kuehne & Nagel (AG & CO) KG Aerospace
Department . Cargo City South / Bldg. 554 60549 Frankfurt -Select-   GERMANY
GRAND CAYMEN ATTN: STATION MANAGER OWEN ROBERTS INT’L AIRPORT . . GRAND CAYMEN
(null)   CAYMAN ISLANDS GUADELAJARA ATTN: MAINTENANCE SUPERVISOR AEROPUERTO INTL
DE  GUADALAJARA CARRETERA GUADALAJARA CHAPALA KM 17.5 TLAJOMULCO DE ZUNIGA
-Select- 45659 MEXICO SPOKANE UNITED AIRLINES GEGOZ 9000 AIRPORT DR. . . SPOKANE
WASHINGTON 99224 UNITED STATES GLASGOW, SCOTLAND C/O SR TECHNICS UK LIMITED
GLASGOW AIRPORT EAST PIER, ROOM E20 GROUND FLOOR - INTL PIER PAISLEY  PA3 2ST XX
  SCOTLAND GRAND RAPIDS BEN ORANGE C/O UNITED AIRLINES 5500 44TH STREET SE .
GRAND RAPIDS MICHIGAN 49512 UNITED STATES GREAT FALLS STATION MANAGER GREAT
FALLS INTL AIRPORT (null) (null) GREAT FALLS MT 59401 UNITED STATES GUATEMALA
CITY, GUATEMALA COPA AEROPUERTO INTERNACIONAL LA AURORA, ZONA 13,2 NIVEL ALA
NORTE, OFICINA 2LA17 GUATEMALA CITY XX   GUATEMALA GENEVA, SWITZERLAND United
Airlines C/O SR Technics Switzerland Technical Store GVA 17 ROUTE DE PRE-BOIS
GENEVA AIRPORT GENEVA-COINTRIN -Select-   SWITZERLAND HAMBURG, GERMANY C/O
LUFTHANSA TECHNIK AG HAM UE/S Betriebsleitstand G. 210 R. 138 WEG BEIN JAGER 193
D-22335 Hamburg HAMBURG -Select-   GERMANY HAVANA, CUBA Jose Marti International
Airport Avenida Rancho Boyeros Jose Marti Int’l Airport, Avenida Rancho Boyeros
. La Habana -Select-   CUBA HAYDEN MOUNTAIN  AIRCRAFT MAINTENANCE 3693 AIRPORT
CIRCLE HANGAR C2 (PO BOX 772114 FOR MAIL) STEAMBOAT SPRINGS COLORADO 80477
UNITED STATES HONG KONG C/O HAECO, LTD. BASE MAINTENANCE DIVISION 80 SOUTH
PERIMETER ROAD HONG KONG INTL AIRPORT LANTAU -Select-   HONG KONG WICHITA
STATION MANAGER MID CONTINENT AIRPORT (null) (null) WICHITA KANSAS 67209 UNITED
STATES INDIANAPOLIS STATION MANAGER INDANAPOLIS INTL AIRPORT 2500 S HIGHSCHOOL
RD (null) INDIANAPOLIS INDIANA 46241 UNITED STATES HILO ATTN: ALOHA CARGO MX
2350 KEKUANAOA  ROOM 24 . . HILO HAWAII 96720 UNITED STATES JACKSON HOLE STATION
MANAGER JACKSON HOLE MUNICIPAL AIRPORT (null) (null) JACKSON HOLE WYOMING 83001
UNITED STATES JACKSONVILLE ATTN: STATION MGR JACKSONVILLE INTL AIRPORT AIR CARGO
BLDG #1 (null) JACKSONVILLE FLORIDA 32229 UNITED STATES KEFLAVIK, ICELAND C/O
GMT EHF BUILDING 881 235 KEFLAVIK INTERNATIONAL AIRPORT . KEFLAVIK -Select-  
ICELAND KAILUA-KONA ATTN: UAL KOAMM KEAHOLE-KONA INT’L AIRPORT 73-200
KUPIPI  STREET . KAILUA-KONA HAWAII 96740 UNITED STATES LIHUE ATTN: UAL LIHMM
LIHUE INT’L AIRPORT 3901 MOKULELE LOOP  #23 . LIHUE HAWAII 96766 UNITED STATES
LIMA, PERU ATTN: STATION MANAGER (null) MEZZANINE JORGE CHAVEZ INT’L AIRPORT
LIMA -Select-   PERU LISBON, PORTUGAL C/O NAYAK ENGINEERING ATTN: STATION
MAINTENANCE  MANAGER ALAMEDA DAS COMUNIDADES PORTUGUESAS 1700-008 LISBON
-Select-   PORTUGAL MADRID, SPAIN C/O BRITISH AIRWAYS ENG TERMINAL 1 Office
42211 AEROPUERTO ADOLFO SUAREZ MADRID BARAJAS MADRID -Select- 28042 SPAIN
MANCHESTER, ENGLAND ATTN: STATION MANAGER WORLD FREIGHT TERMINAL ROOM 112
BUILDING 302 WORLD FREIGHT TERMINAL MANCHESTER X M90 5PD ENGLAND MONTEGO BAY
ATTN: STATION MGR SANGSTER INTL AIRPORT . . MONTEGO BAY (null)   JAMAICA
MCITERDMC, UNITED STATES UNITED AIRLINES - MCI AIRPORT OPERATIONS AND CARGO 67
BEIRUT CIRCLE (null) KANSAS CITY MISSOURI 64153 UNITED STATES MELBOURNE United
Airlines-MELJX International Terminal Building Tullamarine Airport (null)
Melbourne (null) 3043 AUSTRALIA MEMPHIS UNITED AIRLINES MEMJX 2941 WEST
WINCHESTER . . MEMPHIS TENNESSEE 38116 UNITED STATES MCALLEN STATION MANAGER MC
ALLEN INTL AIRPORT (null) (null) MCALLEN TEXAS 78503 UNITED STATES

4   

Table of Contents

 

MEDFORD STATION MANAGER MEDFORD-JACKSON  COUNTY AIRPORT 3650 BIDDLE ROAD (null)
MEDFORD OREGON 97504 UNITED STATES MANAGUA, NICARAGUA CARRETERA NORTE KM 11
AEROPUERTO INTERNACIONAL A. C. SANDINO MANAGUA MANAGUA -Select-   NICARAGUA
MIAMI LINE MAINTENANCE CONCOURSE H-7 MIAMI INTERNATIONAL AIRPORT . MIAMI FLORIDA
33299 UNITED STATES MERIDA CANCUN FORWARD & TRANSIT  CARGO AEROPUERTO INT’L CD
DE MERIDA KM 4.5 CARRET MERIDA-UMAN MERIDA YU 97291 MEXICO MILWAUKEE STATION
MANAGER GENERAL MITCHELL FIELD 5300 SOUTH HOWELL (null) MILWAUKEE WI 53207
UNITED STATES MINNEAPOLIS STATION MANAGER INT’L AIRPORT (null) (null)
Minneapolis - St. Paul MINNESOTA 55111 UNITED STATES NEW ORLEANS UNITED AIRLINES
/ TECH OPS BLDG #5, WEST ACCESS ROAD LOUIS ARMSTRONG INT’L AIRPORT (null) KENNER
LOUISIANA 70062 UNITED STATES MUNICH, GERMANY C/O DELTA AIRLINES, DEPT. 250 LINE
MAINTENANCE F. J. STRAUSS AIRPORT POSTBOX  241241 MUNICH -Select- 85331 GERMANY
MILAN, ITALY NAYAK ITALY - MAGAZZINO  TECNICO STRADA PROVINCIALE NO. 52 . 21010
VIZZOLA TICINO (VA) - ITALY FERNO -Select- 99999 ITALY MYRTLE BEACH JIM GRABILL
1100 JETPORT ROAD . . MYRTLE BEACH SOUTH CAROLINA 29577 UNITED STATES MAZATLAN,
MEXICO ATTN: LINE MAINTENANCE AEROPUERTO INTL DE MAZATLAN LOBBY PRINCIPAL CARR.
INTL. AL SUR S/N MAZATLAN SN 82269 MEXICO NASSAU UNITED AIRLINES, INC LYDEN
PINDLING   INTERNATIONAL AIRPORT . . NASSAU -Select-   BAHAMAS TOKONAME STATION
OPERATIONS PASSENGER TERMINAL BUILDING  3F MN 01-3312 1-1 CENTRAIR TOKONAME-CITY
AICHI PREFECTURE 479-0991 JAPAN OAKLAND STATION MANAGER OAKLAND INTL AIRPORT ONE
AIRPORT DR (null) OAKLAND CA 94621 UNITED STATES KAILUA-KONA C/O UNITED AIRLINES
CARGO ATTN: UAL OGGMM 871 HALEAKALA HWY . KAHULUI HAWAII 96732 UNITED STATES
OKLAHOMA CITY STATION MANAGER WILL ROGERS WORLD AIRPORT 7100 TERMINAL DRIVE
(null) OKLAHOMA CITY OKLAHOMA 73159 UNITED STATES OMAHA STATION MANAGER EPPLEY
AIRFIELD (null) (null) OMAHA NEBRASKA 68119 UNITED STATES ONTARIO STATION
MANAGER INTERNATIONAL AIRPORT (null) (null) ONTARIO CALIFORNIA 91761 UNITED
STATES PORTO, PORTUGAL c/o LAS - Louro Aeronaves e Serviços, Lda. Estrada do
Freixieiro (N107) Edificio Técnico Aeroporto Francisco Sá Carneiro 4471 Maia
-Select- 4471 PORTUGAL NORFOLK ATN: JEFF CARTWRIGHT NORFOLK INTL AIRPORT (null)
(null) NORFOLK VA 23518 UNITED STATES WEST PALM BEACH STATION MANAGER WEST PALM
BEACH INTL AIRPORT (null) (null) WEST PALM BEACH FLORIDA 33406 UNITED STATES
PITTSBURG STATION MANAGER GREATER PITTSBURG INTL AIRPORT (null) (null) PITTSBURG
PENNSYLVANIA 15231 UNITED STATES PROVIDENCIALES C/O FLIGHT SUPPORT, LTD.
PROVIDENCIALES INT’L AIRPORT INTERISLAND AVIATION WAY ATTN: ALFRED MALEK
PROVIDENCIALES -Select- 99999 TURKS AND CAICOS ISLANDS PENSACOLA 2430 Airport
Blvd . . . PENSACOLA FLORIDA 32504 UNITED STATES PUERTO PLATA UNITED AIRLINES
INC. AEROPUERTA DE PUERTO PLATA . . PUERTO PLATA (null) 99999 DOMINICAN REPUBLIC
PORT OF SPAIN AMERICAN AIRLINES ATTN: SIEWDAIL RAMNARINE PIARCO INT’L AIRPORT
WEST INDIES PIARCO WI 99999 TRINIDAD PALM SPRINGS STATION MANAGER PALM SPRINGS
INTL AIRPORT 3400 E TAHQUITZ CANYON WAY SUITE 14 PALM SPRINGS CALIFORNIA 92262
UNITED STATES PANAMA TERMINAL / UAL LINE MAINT. OFFICE SATELITE “B” LOWER LEVEL
. TOCUMEN INTL AIRPORT PANAMA CITY -Select- 999999 PANAMA HIGUEY-PUNTA CANA C/O
E.T. Heinsen Attn: Alexis Marte Punta Cana International Airport . Punta Cana
-Select- 99999 DOMINICAN REPUBLIC PROVIDENCE C/O FOOD ADVISORY ASSOC. INC. 125
CONANICUS AVENUE (null) (null) JAMESTOWN RI 02835 UNITED STATES SHANGHAI, CHINA
China Eastern Aviation Import and Export  Corp Shanghai Eastern Public Bonded
Warehouse 2nd Logistics Centre Area Number 104 UAL-PVGJX Attn: Wu Kan, TE;
008602122335045 Shanghai -Select- 201207 PEOPLES REPUBLIC OF CHINA PUERTA
VALLARTA AEROPUERTO INTL G. DIAZ ORDAZ KM 7.5 CARRERTERA TEPIO (null) (null)
PUERTO VALLARTA JL 48310 MEXICO PORTLAND MAIN GINA HOLLAND 1001 WESTBROOK . .
PORTLAND MAINE 04102 UNITED STATES RALEIGH/ DURHAM STATION MANAGER RALEIGH
DURHAM AIRPORT (null) (null) RALEIGH NORTH CAROLINA 27623 UNITED STATES RICHMOND
DANIEL MORRIS AERO INDUSTRIES CRS BIER466C . RICHMOND VIRGINIA 999999 UNITED
STATES RENO STATION MANAGER AMERICA WEST AIRLINES RENO CANNON INT’L AIRPORT 2001
EAST PLUM LANE RENO NEVADA 89502 UNITED STATES ROCHESTER STATION MANAGER GREATER
ROCHESTER INTL A/P 1200 BROOKS AVE (null) ROCHESTER NEW YORK 14624 UNITED STATES
FORT MYERS ATTN: STATION MANAGER S W FLORIDA INTL AIRPORT 11000 TERMINAL ACCESS
ROAD SUITE 8680 FORT MYERS FLORIDA 33913 UNITED STATES ROATAN, HONDURAS Attn:
Station Manager Aeropuerto Juan Manuel Galvas Islas De La Bahia (null) (null)
Roatan (null) 99999 HONDURAS SAN SALVADOR, EL SALVADOR Attn: Station Manager El
Salvador International Airport (null) (null) San Salvador (null) 9 EL SALVADOR
SAN PEDRO SULA, HONDURAS UNITED AIRLINES, INC. ATTN: STATION MANAGER 4TA AVE. 1
Y 2 CALLE N.O. P.O. BOX 3130 SAN PEDRO SULA (null) 99999 HONDURAS

5   

Table of Contents

 

SAN ANTONIO United Airlines/VT-SAA warehouse 9800 John Saunders Road . . San
Antonio TEXAS 78216 UNITED STATES SAVANNAH Arnetta Gilbert, Station Manager, DGS
Savannah Hilton Head International  Airport United Ticket Counter 414 Airways
Avenue Savannah GEORGIA 31408 UNITED STATES SANTA BARBARA STATION MANAGER SANTA
BARBARA MUNICIPAL AIRPORT (null) SANTA BARBARA CA 93101 UNITED STATES SANTIAGO,
CHILE SCL MAINTENANCE LTD CAPITAN MANUEL AVALOS 1828 PUDAHUEL COMODORO ARTURO
MERINO BENITEZ INTL. SANTIAGO -Select- 999999 CHILE SANTO DOMINGO TALLERRES
AERONAUTICOS DEL CAR MADRE MAZARELLO #8 MARIA AUXILADORA SANTO DOMINGO RD SANTO
DOMINGO X 99999 DOM REP SINGAPORE C/O SINGAPORE AIRLINES, LTD. ENGINEERING
SUPPLIES RECEIPTS  SECTION ISQ BUILDING, AIRLINE HOUSE - 25 AIRLINE RD.
SINGAPORE -Select- 819829 SINGAPORE SAN JOSE STATION MANAGER MUNICAPAL AIRPORT
1661 AIRPORT BLVD (null) SAN JOSE CALIFORNIA 95110 UNITED STATES SAN JOSE DEL
CABO, MEXICO ATTN: LINE MAINTENANCE AERO. INT’L DE LOS CABOS CARRETERA
TRANSPENINSULAR KM 43.5 SAN JOSE DEL CABO BC 23400 MEXICO SAN JOSE, COSTA RICA
ATTN: STATION MANAGER AEROPUERTO JUAN  SANTAMARIA APDO 13-4003 . ALAJUELA (null)
99999 COSTA RICA TRAVERSE CITY Attention United Airlines ticket counter 727 Fly
don’t Drive . . Traverse City MICHIGAN 49686 UNITED STATES SAN JUAN, PUERTO RICO
SJUJX-Remote Stores Luis Munoz Marin International Airport (null) (null) San
Juan, Puerto Rico PUERTO RICO 00937 UNITED STATES SAINT KITTS AND NEVIS C/O TDC
Handling Services St. Christopher Air & Sea Ports Authority (SCASPA) . St.
Kitts, W.I. Bird Rock -Select- 99999 SAINT KITTS AND NEVIS SALT LAKE CITY
STATION MANAGER INTERNATIONAL AIRPORT (null) (null) SALT LAKE CITY UTAH 84122
UNITED STATES SANTA ANA STATION MANAGER JOHN WAYNE AIRPORT 18601 AIRPORT WAY,
SUITE 207 (null) SANTA ANA CALIFORNIA 92707 UNITED STATES SHANNON, IRELAND C/O
LUFTHANSA TECHNIK SHANNON  LTD BALLYCALLY SHANNON AIRPORT SHANNON CO CLARE
-Select- V95K097 IRELAND SAIPAN STATION MANAGER (null) (null) (null) SAIPAN
(null) (null) N MARIANAS SARASOTA STATION MANAGER SARASOTA/BRADEN AIRPORT 6000
AIRPORT CIR (null) SARASOTA FLORIDA 34243 UNITED STATES SANTIAGO ATTN: STATION
MANAGER AEROPUERTO INTERNATIONAL DE.  CIBAO LICEY UVERAL SANTIAGO -Select- 99999
DOMINICAN REPUBLIC ST. LOUIS STATION MANAGER LAMBERT FIELD (null) (null) ST
LOUIS MISSOURI 63145 UNITED STATES ST. THOMAS C/O Worldwide Flight Services
CYRIL E. KING AIRPORT ATT:Joanne Bohr / Victor Barry ST. THOMAS Virgin Islands
-Select- 99999 UNITED STATES ST. MAARTEN HALLEY TRAVEL PRINCESS JULIANA AIRPORT
  Phillipsburg ST. MAARTIN -Select- 99999 -Select- SYRACUSE CONTRACT MAINTENANCE
1000 COLONEL EILEEN COLLINS BLVD . . SYRACUSE NEW YORK 13212 UNITED STATES
TEGUCIGALAPA, HONDURAS C/O INGESA ADPO POSTAL #807 INTL A/P TEGUCIGALPA
HONDURAS, C.A. TEGUCIGALPA HO 99999 HONDURAS TEL AVIV FAO:  MAINTENANCE
DEPARTMENT TERMINAL 3, 4TH FLOOR ROOM OF4   400B1 DAVID BEN GURION AIRPORT TEL
AVIV -Select- 70100 ISREAL TULSA STATION MANAGER TULSA INTL AIRPORT 7777 E
APACHE (null) TULSA OKLAHOMA 74115 UNITED STATES TUSCON STATION MANAGER TUSCON
INTL AIRPORT (null) (null) TUSCON ARIZONA 85706 UNITED STATES BERLIN, GERMANY
Direct Maintenance GmbH Gebäude N1-0 Raum 0/05d Flughafen Berlin Tegel FLUGHAFEN
BERLIN -Select- 13405 GERMANY KNOXVILLE STATION MANAGER MCGHEE TYSON AIRPORT
2055 ALCOA HWY . ALCOA TENNESSEE 37701 UNITED STATES QUITO ATTN: LINE
MAINTENANCE ARPT INTL MARISCAL SUCRE TERMINAL SALIDAS INTL 2DO PISO QUITO X
99999 EQUADOR ST. LUCIA C/O MR. AARON GRANT GENERAL MANAGER CARIBBEAN DISPATCH
SERVICES, LTD. HEWANORRA  INTERNATIONAL AIRPORT VIEUX FORT -Select- 99999 SAINT
LUCIA VENICE, ITALY C/O ALITALIA LINE MAINTENANCE FABRIZIO SCALONE VENICE, MARCO
POLO INTERNAT’L AIRPORT VIALE G. GALILEI 30/1, I-30173, TESSERA VENICE -Select-
999999 ITALY EDMONTON, CANADA UNITED AIRLINES, INC 3475 - 1000 AIRPORT ROAD
EDMONTON  INTERNATIONAL AIRPORT (null) EDMONTON ALBERTA T9E0V3 CANADA GANDER,
CANADA BRIGGS AERO, GANDER PO BOX 574 NEWFOUNDLAND (null) GANDER XX A1V2E1
CANADA VANCOUVER, CANADA MAINTENANCE SUPPORT ROOM C3921 VANCOUVER  INTERNATIONAL
AIRPORT . RICHMOND BC V7B1T8 CANADA CALGARY, CANADA DEPARTURES LEVEL 2000
AIRPORT ROAD NE CALGARY ALBERTA CANADA T2E6W5 CALGARY XX T2E6W5 CANADA GOOSE
BAY, CANADA GOOSE BAY AIRPORT 6 VULCAN ROAD . . HAPPY VALLEY - GOOSE BAY NF
A0P1C0 CANADA ST. JOHNS, CANADA ATT: CONTINENTAL EXPRESS ST. JOHNS INT AIRPORT
TERMINAL BUILDING 80 AIRPORT TERMINAL ACCESS ROAD ST. JOHNS (NFLD) XX A I A 5T2
CANADA TORONTO, CANADA SWISSPORT CANADA HANDLING INC. 6500 SILVER DART DRIVE,
CORE G . . MISSISSAUGA ONTARIO L5P1A2 CANADA SIHUATANEJO STATION MANAGER
ZIHUATANEJO INT’L AIRPORT ZIHUATANEJO MEXICO (null) ZIHUATANEJO MX MEXICO MEXICO
ZURICH, SWITZERLAND SR Technics Switzerland Ltd Line Maintenance Store Building
M2 0-142 8058 Zurich Airport Zurich -Select- 8058 SWITZERLAND

6   

Table of Contents

 

BASE MATERIAL INFORMATION                   XMN

UNITED AIRLINES, INC

C/O TAIKOO(XIAMEN) AIRCRAFT ENGINEERING CO. LTD

20 DAILIAO ROAD, C/O HONGXIN XIAMEN

CHINA

                                MIB

UNITED AIRLINES, INC
C/O AAR, INC

5300 NW 36TH ST.
BUILDING 850

 

                MIAMI FL               33122 USA                              
GYR

UNITED AIRLINES, INC AEROTURBINE

1658 SOUTH LITCHFIELD ROAD

                GOODYEAR AZ               85338 USA                            
  LCQ UNITED AIRLINES, INC
PO BOX 1687                 LAKE CITY FL               32056 USA                
              SAB

UNITED AIRLINES, INC
C/O VT-SAA

9800 JOHN SAUNDERS RD

                SAN ANTONIO TX               78216 USA                          
    INT

UNITED AIRLINES, INC

NORTH STATE AVIATION HOLDING
ATTN:UNITED AIRLINES MATERIAL
4001 N LIBERTY ST

                WINSTON SALEM NC               27105 USA            

 

 

7   

Table of Contents

 

                  TPM

UNITED AIRLINES, INC.

AIRBORNE MAINTENANCE & ENGR
DBA PEMCO WORLD AIR SERVICES
ATTN: UNITED MATERIALS

4102 NORTH WESTSHORE BLVD

                TAMPA FL               33614 USA                              
TUP UNITED AIRLINES, INC.
TUPELO REGIONAL AIRPORT
2704 W JACKSON ST.                 TUPELO MS                 USA                
              CWL UNITED AIRLINES, INC
GE AIRCRAFT ENGINE SERVICES CAERPHILLY RD, NANTGARW CARDIFF                
SOUTH GLAMORGAN UNITED KINGDOM                               ILN UNITED
AIRLINES, INC.
C/O AIRBORNE MAINT & ENG SERV 145 HUNTER DRIVE, 2066 RECEIVG                
WILMINGTON OH               45177 USA                               SDF UNITED
AIRLINES, INC STANDIFORD FIELD AIRPORT 6 STANDIFORD FIELD                
LOUISVILLE KY               40209 USA                               SMF UNITED
AIRLINES, INC. SACRAMENTO INTL AIRPORT 6922 AIRPORT BLVD                
SACRAMENTO CA               95837 USA                              

8   

Table of Contents

 

 

ABE

 

UNITED AIRLINES, INC. LEHEIGH VALLEY INT’L AIRPORT 3311 AIRPORT RD.

                ALLENTOWN PA               18103 USA                            
  RFD UNITED AIRLINES, INC.
C/O AAR AIRCRAFT SERVICES 6150 CESSNA DRIVE                 ROCKFORD IL        
      61109 USA                               IGM UNITED AIRLINES, INC.
ATTN: STATION MANAGER
KINGMAN MUNICIPAL AIRPORT                 KINGMAN AZ                 USA        
                      HAJ UNITED AIRLINES, INC
ATT: MATERIALS RECEIVING
MTU MAINTENANCE HANNOVER GMBH MUENCHNER STRASSE 31                 30855
LANGENHAGEN                 HANNOVER GERMANY                               CWF
UNITED AIRLINES, INC
C/O AAR
1945 MERGANSER STREET                 LAKE CHARLES LA               70615 USA  
                            VCV

UNITED AIRLINES, INC
ATTN: UA MX REP

C/O INTERNATIONAL AEROSPACE
COATING D/S/C: 2-87-00

13640 PHANTOM ROAD

                VICTORVILLE CA               92394 USA                          
   

9   

Table of Contents

 

 

MDE

 

UNITED AIRLINES INC AVIANCA SA
DESCARGUE DIRECTO/ ENTREGA URGENTE

AEROPUERTO INTL EL DORADO

                BOGOTA COLOMBIA            

 

 

10   

Table of Contents

 

EXHIBIT A

to Term Loan Credit and Guaranty Agreement

FORM OF Spare Parts Mortgage

  

Table of Contents

 

 

MORTGAGE AND SECURITY AGREEMENT (SPARE PARTS)

Dated as of March 23, 2020

Between



UNITED AIRLINES, INC.,

as Borrower,

and

GOLDMAN SACHS BANK USA,

as Administrative Agent

 

 

 

 

  

Table of Contents

TABLE OF CONTENTS

Page

ARTICLE I  DEFINITIONS 1 SECTION 1.01.  Definitional Provisions 1 SECTION
1.02.  Bankruptcy Defaults 2 ARTICLE II  GRANT OF SECURITY INTEREST 2 SECTION
2.01.  Grant of Security Interest 2 ARTICLE III  COVENANTS OF THE BORROWER 5
SECTION 3.01.  Liens 5 SECTION 3.02.  Maintenance 5 SECTION 3.03.  Use;
Designated Location; Possession; Additional Collateral; Excluded Parts 6 SECTION
3.04.  Permitted Dispositions 9 SECTION 3.05.  [Reserved] 9 SECTION
3.06.  Insurance 9 SECTION 3.07.  Filings; Change of Office 9 SECTION
3.08.  Reports Regarding the Collateral 10 SECTION 3.09.  Inspection 11 ARTICLE
IV  REMEDIES 12 SECTION 4.01.  Remedies 12 SECTION 4.02.  Return of Collateral,
Etc. 12 SECTION 4.03.  Remedies Cumulative 14 SECTION 4.04.  Discontinuance of
Proceedings 14 SECTION 4.05.  Waiver of Past Defaults 14 SECTION
4.06.  Appointment of Receiver 14 SECTION 4.07.  The Administrative Agent
Authorized to Execute Bills of Sale, Etc. 15 SECTION 4.08.  Allocation of
Payments 15 ARTICLE V  MISCELLANEOUS 15 SECTION 5.01.  Termination of Mortgage
15 SECTION 5.02.  No Legal Title to Collateral in Secured Parties 16 SECTION
5.03.  Sale of Collateral by Administrative Agent Is Binding 16 SECTION
5.04.  Mortgage for Benefit of the Borrower, Administrative Agent and Secured
Parties 16 SECTION 5.05.  Notices 16 SECTION 5.06.  Severability 17 SECTION
5.07.  Waivers; Amendments 17 SECTION 5.08.  Successors and Assigns 17 SECTION
5.09.  Headings 18 SECTION 5.10.  Counterpart Form 18 SECTION 5.11.  Bankruptcy
18

i   

Table of Contents

SECTION 5.12.  Governing Law 18 SECTION 5.13.  Consent to Jurisdiction and
Service of Process 18

ANNEX A Definitions

ANNEX B Insurance

EXHIBIT A Form of Mortgage Location Supplement

SCHEDULE I Designated Locations

ii   

Table of Contents

MORTGAGE AND SECURITY AGREEMENT (SPARE PARTS)

MORTGAGE AND SECURITY AGREEMENT (SPARE PARTS), dated as of March 23, 2020 (the
“Mortgage”), between UNITED AIRLINES, INC., a Delaware corporation (together
with its permitted successors and assigns, the “Borrower”), and GOLDMAN SACHS
BANK USA, as Administrative Agent (together with its successors and permitted
assigns, the “Administrative Agent”), for the benefit of the Secured Parties.

W I T N E S S E T H

WHEREAS, the Borrower, United Airlines Holdings, Inc., a Delaware corporation
and certain of its subsidiaries other than the Borrower, as guarantors, the
Lenders party thereto and the Administrative Agent are parties to that certain
Term Loan Credit and Guaranty Agreement dated as of March 20, 2020 (as amended,
modified and supplemented and in effect on the date hereof, the “Credit
Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Borrower has agreed to grant a
continuing Lien on the Collateral to secure the Secured Obligations;

WHEREAS, Schedule I to this Mortgage specifically describes the locations at
which the Spare Parts and Appliances covered by the security interest of this
Mortgage may be maintained by or on behalf of the Borrower, and Section 3.03(b)
of this Mortgage provides for the designation of additional locations pursuant
to Mortgage Location Supplements; and

WHEREAS, all things necessary to make this Mortgage the valid, binding and legal
obligation of the Borrower for the uses and purposes herein set forth, in
accordance with its terms, have been done and performed and have happened;

NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Mortgage
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.  Definitional Provisions.

(a)       Unless otherwise specified herein or therein, all capitalized terms
used in this Mortgage or other document made or delivered pursuant hereto shall
have the meanings set forth in Annex A hereto or, if not defined in such Annex
A, in the Credit Agreement.

(b)       The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Mortgage shall refer to this Mortgage as a whole and
not to any particular provision of this Mortgage, and Section, subsection,
Annex, Schedule and Exhibit references are to this Mortgage unless otherwise
specified.

  

Table of Contents

(c)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

(d)       References to any Person shall include such Person’s successors and
assigns subject to any limitations provided for herein or in the other Loan
Documents.

(e)       References to agreements shall include such agreements as amended,
modified or supplemented.

(f)       Unless the context shall otherwise require, references to any law
shall include such law as amended, modified, supplemented, substituted, reissued
or reenacted from time to time.

SECTION 1.02.  Bankruptcy Defaults.

For purposes of this Mortgage, the occurrence and continuance of a Bankruptcy
Event with respect to the Borrower shall not be deemed to prohibit the Borrower
from taking any action or exercising any right under this Mortgage that is
conditioned on no Special Default or Event of Default having occurred and be
continuing if such Special Default or Event of Default consists of the
institution of reorganization proceedings with respect to the Borrower under
Chapter 11 of the Bankruptcy Code and the trustee or debtor-in-possession in
such proceedings shall have entered into a Section 1110 Agreement and thereafter
shall have continued to perform such obligations so that it is entitled to
retain possession of all Collateral in accordance with Section 1110, except that
this Section 1.02 shall not apply to the following provisions of this Mortgage:
Section 3.09(a) (insofar as it relates to an Inspecting Party’s right to inspect
the Pledged Spare Parts and related Spare Parts Documents) and Annex B, Section
B (insofar as it relates to the payment of insurance proceeds).

ARTICLE II

GRANT OF SECURITY INTEREST

SECTION 2.01.  Grant of Security Interest. In order to secure the payment and
performance of the Secured Obligations from time to time outstanding according
to their tenor and effect and to secure the performance and observance by the
Borrower and each of the Guarantors of all the agreements, covenants and
provisions contained herein and in the other Loan Documents for the benefit of
the Secured Parties, and in consideration of the premises and of the covenants
herein contained, and for other good and valuable consideration the receipt and
adequacy whereof are hereby acknowledged, the Borrower has granted, bargained,
sold, assigned, transferred, conveyed, mortgaged, pledged and confirmed, and
does hereby grant, bargain, sell, assign, transfer, convey, mortgage, pledge and
confirm, unto the Administrative Agent, its successors and assigns, for the
security and benefit of the Secured Parties, a security interest in all right,
title and interest of the Borrower in, to and under the following described
property, rights and privileges, whether now or hereafter acquired (which,
collectively, together with all property hereafter specifically subject to the
Lien of this Mortgage by the terms hereof or any supplement hereto, are included
within, and are referred to as, the “Collateral”), to wit:

  2

Table of Contents

(1)       All Spare Parts and Appliances, first placed in service after October
22, 1994 and currently owned or hereafter acquired by the Borrower that are
appropriate for incorporation in, installation on, attachment or appurtenance
to, or use in, (a) one or more models of Aircraft operated by the Borrower or
any of its Subsidiaries, (b) any Engine utilized on any such model Aircraft, or
(c) any other Qualified Spare Part, (collectively, “Qualified Spare Parts”),
provided; however, that the following shall be excluded from the Lien of this
Mortgage: (w) any Spare Part or Appliance so long as it is incorporated in,
installed on, attached or appurtenant to, or being used in, an aircraft, Engine
or Qualified Spare Part that is so incorporated, installed, attached,
appurtenant or being used; (x) any Spare Part or Appliance that has been
incorporated in, installed on, attached or appurtenant to, or used in an
Aircraft, Engine or Qualified Spare Part that has been so incorporated,
installed, attached, appurtenant or used, for so long after its removal from
such Aircraft or Engine as it remains owned by a lessor or conditional seller
of, or subject to a Lien applicable to, such Aircraft or Engine; (y) the
Excluded Parts; and (z) any Spare Part or Appliance leased to, loaned to, or
held on consignment by, the Borrower (such Qualified Spare Parts, giving effect
to such exclusions, the “Pledged Spare Parts”);

(2)       Any continuing rights of the Borrower (to the extent the Borrower may
assign or otherwise grant a Lien on them without the consent of any other
Person) in respect of any warranty, indemnity or agreement, express or implied,
as to title, materials, workmanship, design or patent infringement with respect
to such Pledged Spare Parts (reserving in each case to the Borrower, however,
all of the Borrower’s other rights and interest in and to such warranty,
indemnity or agreement) together in each case under this clause (2) with all
rights, powers, privileges, options and other benefits of the Borrower
thereunder (subject to such reservations) with respect to such Pledged Spare
Parts, including, without limitation, the right to make all waivers and
agreements, to give and receive all notices and other instruments or
communications, to take such action upon the occurrence of a default thereunder,
including the commencement, conduct and consummation of legal, administrative or
other proceedings, as shall be permitted thereby or by law, and to do any and
all other things which the Borrower is or may be entitled to do thereunder
(subject to such reservations);

(3)       All proceeds with respect to the requisition of title to or use of any
Pledged Spare Part by any Governmental Authority or from the sale or other
disposition of any Pledged Spare Part by the Administrative Agent pursuant to
the terms of this Mortgage, and all insurance proceeds with respect to any
Pledged Spare Part, but excluding any insurance maintained by the Borrower and
not required under Section 3.06;

(4)       All monies and securities from time to time deposited or required to
be deposited with the Administrative Agent by or for the account of the Borrower
pursuant to any terms of this Mortgage held or required to be held by the
Administrative Agent hereunder, including the Collateral Proceeds Account, cash,
Cash Equivalents, and earnings thereon, and other financial assets held in the
Collateral Proceeds Account by the Administrative Agent, and all security
entitlements with respect thereto;

(5)       All repair, maintenance and inventory records, logs, manuals and all
other documents and materials similar thereto (including, without limitation,
any such records, logs, manuals, documents and materials that are computer
print-outs) at any time maintained, created

  3

Table of Contents

or used by the Borrower, and all records, logs, documents and other materials
required at any time to be maintained by the Borrower pursuant to the FAA or
under the Act, in each case with respect to any of the Pledged Spare Parts (the
“Spare Parts Documents”); and

(6)       All proceeds of the foregoing.

PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, (a) each of the
Secured Parties shall not (and shall not permit any of its Affiliates or other
Person claiming by, through or under it to) take or cause to be taken any action
contrary to the Borrower’s right to quiet enjoyment of the Pledged Spare Parts,
and to possess, use, retain and control the Pledged Spare Parts and all
revenues, income and profits derived therefrom without hindrance and (b) the
Borrower shall have the right, to the exclusion of the Administrative Agent and
the other Secured Parties, with respect to the Pledged Agreements, to exercise
in the Borrower’s name all rights and powers of the Borrower under the Pledged
Agreements (other than to amend, modify or waive any of the warranties or
indemnities contained therein, except in the exercise of the Borrower’s
reasonable business judgment) and to retain any recovery or benefit resulting
from the enforcement of any warranty or indemnity under the Pledged Agreements;
and provided further that, notwithstanding the occurrence or continuation of an
Event of Default, the Administrative Agent shall not enter into any amendment of
any Pledged Agreement which would increase the obligations of the Borrower
thereunder.

TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent, and its successors and assigns, in trust for the equal and
proportionate benefit and security of the Secured Parties, for the uses and
purposes and in all cases and as to all property specified in paragraphs (1)
through (6) inclusive above, subject to the terms and provisions set forth in
this Mortgage.

It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Borrower shall remain liable under the Pledged Agreements
to which it is a party to perform all of the obligations assumed by it
thereunder, except to the extent prohibited or excluded from doing so pursuant
to the terms and provisions thereof, and the Secured Parties shall have no
obligation or liability under the Pledged Agreements by reason of or arising out
of the assignment hereunder, nor shall the Secured Parties be required or
obligated in any manner to perform or fulfill any obligations of the Borrower
under or pursuant to the Pledged Agreements, or to make any payment, or to make
any inquiry as to the nature or sufficiency of any payment received by it, or
present or file any claim, or take any action to collect or enforce the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

The Borrower does hereby designate the Administrative Agent, the true and lawful
attorney of the Borrower, irrevocably, granted for good and valuable
consideration and coupled with an interest and with full power of substitution,
and with full power (in the name of the Borrower or otherwise) to ask for,
require, demand, receive, compound and give acquittance for any and all monies
and claims for monies (in each case including insurance and requisition
proceeds) due and to become due under or arising out of the Pledged Agreements,
and all other property which now or hereafter constitutes part of the
Collateral, to endorse any checks or other

  4

Table of Contents

instruments or orders in connection therewith and to file any claims or to take
any action or to institute any proceedings which the Administrative Agent may
deem to be necessary or advisable in the premises; provided that the
Administrative Agent shall not exercise any such rights except upon the
occurrence and during the continuance of an Event of Default.

The Borrower agrees that at any time and from time to time, upon the written
request of the Administrative Agent, the Borrower will promptly and duly execute
and deliver or cause to be duly executed and delivered any and all such further
instruments and documents (including without limitation UCC continuation
statements) as the Administrative Agent may reasonably deem necessary to
perfect, preserve or protect the mortgage, security interests and assignments
created or intended to be created hereby or to obtain for the Administrative
Agent the full benefits of the assignment hereunder and of the rights and powers
herein granted.

ARTICLE III

COVENANTS OF THE BORROWER

SECTION 3.01.  Liens.

The Borrower will not directly or indirectly create, incur, assume or suffer to
exist any Lien on or with respect to the Borrower’s interest in the Collateral,
except Permitted Liens. The Borrower shall promptly, at its own expense, take
such action as may be necessary to duly discharge (by bonding or otherwise) any
such Lien other than a Permitted Lien arising at any time.

SECTION 3.02.  Maintenance.

The Borrower, at its own cost and expense:

(a)       shall maintain, or cause to be maintained, at all times the Pledged
Spare Parts in accordance with all applicable laws issued by the FAA or any
other Governmental Authority having jurisdiction over the Borrower or any such
Pledged Spare Parts, including making any modifications, alterations,
replacements and additions necessary therefor, and shall utilize, or cause to be
utilized, the same manner and standard of maintenance with respect to each model
of Spare Part or Appliance included in the Pledged Spare Parts as is utilized
for such model of Spare Part or Appliance owned by the Borrower and not included
in the Pledged Spare Parts;

(b)       shall maintain, or cause to be maintained, all records, logs and other
materials required by the FAA or under the Act to be maintained in respect of
the Pledged Spare Parts and shall not modify its record retention procedures in
respect of the Pledged Spare Parts if such modification would materially
diminish the value of the Pledged Spare Parts, taken as a whole;

(c)       shall maintain, or cause to be maintained, the Pledged Spare Parts in
good working order and condition and shall perform all maintenance thereon
necessary for that purpose, excluding (i) Pledged Spare Parts that have become
worn out or unfit for use and not

  5

Table of Contents

reasonably repairable or have become obsolete, (ii) Pledged Spare Parts that are
not required for the Borrower’s normal operations and (iii) Expendables that
have been consumed or used in the Borrower’s operations; and

(d)       shall maintain, or cause to be maintained, all Spare Parts Documents
in respect of the Pledged Spare Parts in the English language.

SECTION 3.03.  Use; Designated Location; Possession; Additional Collateral;
Excluded Parts.

(a)       Subject to the terms of the Loan Documents, the Borrower shall have
the right, at any time and from time to time at its own cost and expense,
without any release from or consent by the Administrative Agent, to deal with
the Pledged Spare Parts in any manner consistent with the Borrower’s ordinary
course of business, including without limitation any of the following (each of
which, to the extent consisting of a Disposition, shall be deemed a Permitted
Disposition):

(i) to incorporate in, install on, attach or make appurtenant to, or use in, any
Aircraft, Engine or Qualified Spare Part leased to or owned by the Borrower
(whether or not subject to any Lien) any Pledged Spare Part, free from the Lien
of this Mortgage;

(ii) to dismantle (if applicable), and otherwise sell or dispose of (including
by way of a consignment or similar arrangement), any Pledged Spare Part (or any
salvage resulting from such dismantling of any such Pledged Spare Part) that has
become worn out or obsolete or unfit for use (including as a result of any
Qualified Spare Part having become a Pledged Spare Part as a result of the
dismantling of an airframe or engine that has become worn out or obsolete or
unfit for use by Borrower, in connection with the part-out disposition of such
airframe and engine including such Qualified Spare Part), in each case free from
the Lien of this Mortgage; and

(iii) to transfer any or all of the Pledged Spare Parts located at one or more
Designated Locations to one or more other Designated Locations or, subject to
Section 3.03(f), to one or more locations which are not Designated Locations.

(b)       The Borrower shall keep all Qualified Spare Parts (other than
Qualified Spare Parts that are affected by any of the exclusions set forth in
clauses (w) through (z), inclusive, of Section 2.01(1)) at one or more of the
Designated Locations, except as otherwise permitted under Sections 3.03(a),
3.03(c), 3.03(d) or 3.04 of this Mortgage. If and whenever the Borrower shall
wish to add a location as a Designated Location, the Borrower will furnish to
the Administrative Agent the following:

(i) A Mortgage Location Supplement duly executed by the Borrower, identifying
each location that is to become a Designated Location and specifically
subjecting the Pledged Spare Parts at such location to the Lien of this
Mortgage;

  6

Table of Contents

(ii) an opinion of counsel, dated the date of execution of such Mortgage
Location Supplement, stating that such Mortgage Location Supplement has been
duly filed for recording in accordance with the provisions of the Act, and
either: (a) no other filing or recording is required in any other place within
the United States in order to perfect the Lien of this Mortgage on the Qualified
Spare Parts held at the Designated Locations specified in such Mortgage Location
Supplement under the laws of the United States, or (b) if any such other filing
or recording shall be required that said filing or recording has been
accomplished in such other manner and places, which shall be specified in such
opinion of counsel, as are necessary to perfect the Lien of this Mortgage; and

(iii) An Officer’s Certificate stating that in the opinion of the Responsible
Officer executing such Officer’s Certificate, all conditions precedent provided
for in this Mortgage relating to the subjection of such property to the Lien of
this Mortgage have been complied with.

(c)       The Borrower shall not, without the prior consent of the
Administrative Agent, sell, lease or otherwise in any manner deliver, transfer
or relinquish possession of any Pledged Spare Part to anyone other than the
grant of the security interest to the Administrative Agent pursuant to this
Mortgage, except as permitted by this Mortgage, the Credit Agreement or the
other Loan Documents, and except that the Borrower may, in the ordinary course
of business, without such prior consent of the Administrative Agent, (i)
transfer possession of any Pledged Spare Part to the manufacturer thereof or any
other organization for testing, overhaul, repairs, maintenance, alterations or
modifications or to any Person for the purpose of transport to any of the
foregoing or (ii) subject any Pledged Spare Part to a pooling, exchange,
borrowing or maintenance servicing agreement or arrangement customary in the
airline industry and entered into by the Borrower in the ordinary course of its
business; provided, however, that if the Borrower’s title to any such Pledged
Spare Part shall be divested under any such agreement or arrangement, such
divestiture shall be deemed to be a Disposition with respect to such Pledged
Spare Part subject to the provisions of Section 6.04 of the Credit Agreement.

(d)       So long as no Event of Default or Special Default shall have occurred
and be continuing, the Borrower may enter into a lease with respect to any
Pledged Spare Part to any U.S. Air Carrier that (x) is not then subject to any
bankruptcy, insolvency, liquidation, reorganization, dissolution or similar
proceeding and (y) does not then have substantially all of its property in the
possession of any liquidator, trustee, receiver or similar person, or to any
other Person approved in writing by the Administrative Agent (a “Permitted
Lessee”). In the case of any such lease, the Borrower will include in such lease
appropriate provisions which (t) make such lease expressly subject and
subordinate to all of the terms of this Mortgage, including the rights of the
Administrative Agent to avoid such lease in the exercise of its rights to
repossession of the Pledged Spare Parts under this Mortgage, and the Borrower
shall remain primarily liable for the performance and observance of all of the
terms of this Mortgage and all the terms and conditions of this Mortgage and the
other Loan Documents shall remain in effect, in each case to the same extent as
if such lease or transfer had not occurred; (u) require the Permitted Lessee to
comply with the terms of Section 3.06; and (v) require that the Pledged Spare
Parts subject thereto be used in accordance with the limitations applicable to
the Borrower’s use, possession and location of such Pledged Spare Parts provided
in this Mortgage (including, without

  7

Table of Contents

limitation, that such Pledged Spare Parts be kept at one or more Designated
Locations), it being understood that such Permitted Lessee shall be entitled to
incorporate in, install on, attach or make appurtenant to, or use in, any
Aircraft, Engine or Appliance leased to, or owned by, such Permitted Lessee
(whether or not subject to any Lien) any Pledged Spare Part subject thereto,
free from the Lien of this Mortgage. No lease permitted under this Section shall
be entered into unless (w) the Borrower shall provide prior written notice to
the Administrative Agent and a copy of any such lease (promptly after entering
into any such lease); (x) the Borrower shall furnish to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that the insurance
required by Section 3.06(a) remains in effect; (y) all necessary documents shall
have been duly filed, registered or recorded in such public offices as may be
required fully to preserve the validity and first priority perfected security
interest (subject to Permitted Liens) of the Administrative Agent in the Pledged
Spare Parts subject to such lease; and (z) the Borrower shall reimburse the
Administrative Agent and the Lenders for all of their respective reasonable
out-of-pocket fees and expenses, including, without limitation, reasonable fees
and disbursements of a single counsel for the Administrative Agent and the
Lenders, incurred by such parties in connection with any such lease (and, in the
case of an actual conflict of interest where one or more Lenders desire to
retain separate counsel, another single firm of counsel for such affected
Lenders). Except as otherwise provided herein and without in any way relieving
the Borrower from its primary obligation for the performance of its obligations
under this Mortgage, the Borrower may in its sole discretion permit a Permitted
Lessee to exercise any or all rights which the Borrower would be entitled to
exercise under Article III hereof, and may cause a Permitted Lessee to perform
any or all of the Borrower’s obligations under Article III hereof, and the
Administrative Agent agrees to accept actual and full performance thereof by a
Permitted Lessee in lieu of performance by the Borrower. No pooling agreement,
permitted lease or other relinquishment of possession of any Pledged Spare Part
shall in any way discharge or diminish any of the Borrower’s obligations under
this Mortgage or constitute a waiver by the Administrative Agent of any rights
or remedies hereunder.

(e)       [intentionally omitted]

(f)       If, at any time, a Responsible Officer of the Borrower becomes aware
that (i) the aggregate Fair Market Value (as defined in the Credit Agreement) of
the Excluded Parts constitutes more than 15% of the aggregate Fair Market Value
(as defined in the Credit Agreement) of all Spare Parts owned by the Borrower
and (ii) the Collateral Coverage Ratio with respect to such date is less than
the Specified Collateral Coverage Ratio (calculated based upon the most recent
Appraisal thereof delivered by the Borrower pursuant to Section 5.07 of the
Credit Agreement, and, notwithstanding anything to the contrary in the
definition of “Appraised Value” in the Credit Agreement, disregarding Pledged
Spare Parts not appraised therein (whether added to or removed from the
Collateral after the date of such Appraisal)), then, within 15 days, the
Borrower shall either (A) deliver, and file with the FAA for recordation, a
Mortgage Location Supplement designating sufficient additional Designated
Locations to comply with clause (i) above or (B) designate Additional Collateral
as additional Eligible Collateral and comply with Section 5.12 of the Credit
Agreement and/or prepay or cause to be prepaid the Loans in accordance with
Section 2.12(b) of the Credit Agreement, such that, following such actions, the
Collateral Coverage Ratio shall be no less than the Specified Collateral
Coverage Ratio.

  8

Table of Contents

SECTION 3.04.  Permitted Dispositions.

(a)       So long as no Event of Default has occurred and is continuing, the
Borrower may sell, transfer or dispose of Pledged Spare Parts free from the Lien
of this Mortgage, subject to Section 6.04(ii) of the Credit Agreement.

(b)       No purchaser in good faith of property purporting to be transferred
pursuant to Section 3.03(a)(ii) or this 3.04 shall be bound to ascertain or
inquire into the authority of the Borrower to make any such transfer, free and
clear of the Lien of this Mortgage. Any instrument of transfer executed by the
Borrower under Section 3.03(a)(ii) or this 3.04 shall be sufficient for the
purposes of this Mortgage and shall constitute a good and valid release,
assignment and transfer of the property therein described free from the Lien of
this Mortgage.

SECTION 3.05.  [Reserved].

SECTION 3.06.  Insurance.

(a)       Obligation to Insure. The Borrower shall comply with, or cause to be
complied with, each of the provisions of Annex B, which provisions are hereby
incorporated by this reference as if set forth in full herein.

(b)       Insurance for Own Account. Nothing in this Section 3.06 shall limit or
prohibit (i) the Borrower from maintaining the policies of insurance required
under Annex B with higher coverage than those specified in Annex B, or (ii) the
Administrative Agent or any other Additional Insured from obtaining insurance
for its own account (and any proceeds payable under such separate insurance
shall be payable as provided in the policy relating thereto); provided, however,
that no insurance may be obtained or maintained that would limit or otherwise
adversely affect the coverage of any insurance required to be obtained or
maintained by the Borrower pursuant to this Section 3.06 and Annex B.

(c)       Application of Insurance Proceeds. As between the Borrower and the
Administrative Agent, all insurance proceeds received as a result of the
occurrence of an Event of Loss with respect to any Pledged Spare Part under
policies required to be maintained by the Borrower pursuant to this Section 3.06
will be applied in accordance with Annex B hereto. All proceeds of insurance
required to be maintained by the Borrower, in accordance with this Section 3.06
and Section B of Annex B, in respect of any property damage or loss not
constituting an Event of Loss with respect to any Pledged Spare Part shall, to
the extent not required to be deposited and held into the Collateral Proceeds
Account pursuant to Section 2.12(a) of the Credit Agreement (taking into account
Section B of Annex B), be held by or paid over to the Borrower or the
Administrative Agent, as applicable, as provided in Section B of Annex B, and
may be applied in payment (or to reimburse the Borrower) for repairs or for
replacement property.

SECTION 3.07.  Filings; Change of Office.

(a) The Borrower, at its sole cost and expense, will cause the FAA Filed
Documents and Financing Statements, and all continuation statements (and any
amendments necessitated by any combination, consolidation or merger of the
Borrower, or any

  9

Table of Contents

change in its corporate name or its location (as such term is used in Section
9-307 of the UCC) in respect of such Financing Statements), to be prepared and
duly and timely filed and recorded, or filed for recordation, to the extent
permitted under the Act (with respect to the FAA Filed Documents) or the UCC or
similar law of any other applicable jurisdiction (with respect to such other
documents).

(b)       The Borrower will give the Administrative Agent timely written notice
(but in any event within 30 days prior to the expiration of the period of time
specified under applicable law to prevent lapse of perfection) of (i) any change
of its location (as such term is used in Section 9-307 of the UCC) from its then
present location and (ii) any change in its corporate name, and will promptly
take any action required by Section 3.07(a) as a result of such change of its
location or corporate name.

SECTION 3.08.  Spare Parts Appraisals.

(a)       Appraisals. Each Appraisal with respect to the Pledged Spare Parts
delivered pursuant to the Credit Agreement or any other Loan Document shall be
based upon use of the Appraisal Methodology and shall be in form of presentation
consistent in all material respects with the form of presentation of the Initial
Appraisals (or, in the case of an Appraisal delivered pursuant to Sections
5.07(1) of the Credit Agreement, in form of presentation reasonably satisfactory
to the Administrative Agent on the basis of market practice), in each case,
identifying each Spare Part as a Rotable, Repairable or Expendable, and, in
connection with each such Appraisal, the Borrower shall furnish to the
Administrative Agent an Appraiser’s Certificate signed by the appraiser which
prepared such Appraisal. Each such Appraiser’s Certificate shall state, in the
opinion of such appraiser, based upon use of the Appraisal Methodology, the
following:

(i) the aggregate Appraised Value of the Pledged Spare Parts included in the
Collateral (excluding, for the avoidance of doubt, any Excluded Parts) as of a
specified date (such date with respect to such Appraisal, the “Valuation Date”)
within 60 days preceding the date of such Appraiser’s Certificate;

(ii) the aggregate Appraised Value of the Rotables, Repairables and the
Expendables included in the Collateral as of the applicable Valuation Date (and
shall separately state the quantity of such Rotables, Repairables and
Expendables);

(iii) the aggregate Appraised Value of the Serviceable Parts and the
Unserviceable Parts included in the Collateral as of the applicable Valuation
Date; and

  10

Table of Contents

(iv) the aggregate Appraised Value of the Excluded Parts as of the applicable
Valuation Date.

In addition, upon written request of the Administrative Agent given to the
Borrower within twenty (20) Business Days after delivery to the Administrative
Agent of an Appraiser’s Certificate (or Officer’s Certificate, as the case may
be) under this Section 3.08(a) in connection with an Appraisal delivered
pursuant to Sections 5.07(1) of the Credit Agreement, the Borrower shall furnish
to the Administrative Agent a recent Parts Inventory Report and a report showing
the percentage of the total cost of the Pledged Spare Parts located at each
Designated Location (determined, with respect to each model of Spare Part or
Appliance included in the Pledged Spare Parts, using the average cost of the
Pledged Spare Parts of such model multiplied by the quantity of such model
included in the Pledged Spare Parts) as of the same date as the date of such
Parts Inventory Report.

Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, the Initial Appraisals (and any corresponding Appraiser’s Certificate
and calculations) shall not be required to include Expendables unless
Expendables are being included for purposes of calculating the Collateral
Coverage Ratio.

(b)       Use of Officer’s Certificates. In lieu of any Appraiser’s Certificate
required to be delivered under this Section 3.08, the Borrower may furnish an
Officer’s Certificate of the Borrower certifying as to the matters set forth in
clauses (i)-(iv) of Section 3.08(a) (for the avoidance of doubt, with references
to “such Appraiser’s Certificate” in Sections 3.08(a)(i) being deemed references
to such Officer’s Certificate), with such information also being set forth in
the relevant Appraisal (in substantially the same manner as set forth in the
Initial Appraisals).

SECTION 3.09.  Inspection.

(a)       At all reasonable times, upon at least fifteen (15) days’ prior
written notice to the Borrower, the Administrative Agent and its authorized
representatives (the “Inspecting Parties”) may (not more than once every 12
months unless an Event of Default has occurred and is continuing, in which case
such inspection right shall not be so limited) inspect the Pledged Spare Parts
(including without limitation, the Spare Parts Documents).

(b) Any inspection of the Pledged Spare Parts hereunder shall be limited to a
visual inspection during normal business hours and shall not include the
disassembling or opening of any components of any Pledged Spare Part without
consent of the Borrower, and no such inspection shall interfere with the
Borrower’s or any Permitted Lessee’s maintenance and use of the Pledged Spare
Parts.

(c) With respect to such rights of inspection, the Administrative Agent shall
not have any duty or liability to make, or any duty or liability by reason of
not making, any such visit, inspection or survey.

(d) Each Inspecting Party shall bear its own expenses in connection with any
such inspection, provided that the Borrower shall reimburse the Inspecting Party
for its

  11

Table of Contents

reasonable out-of-pocket expenses in connection with any such inspection during
the continuance of an Event of Default, except during the Section 1110 Period.

ARTICLE IV

REMEDIES

SECTION 4.01.  Remedies.

If an Event of Default shall have occurred and be continuing and so long as the
same shall continue unremedied, then and in every such case the Administrative
Agent may exercise any or all of the rights and powers and pursue any and all of
the remedies pursuant to this Article IV and shall have and may exercise all of
the rights and remedies of a secured party under the UCC and may take possession
of all or any part of the properties covered or intended to be covered by the
Lien created hereby or pursuant hereto and may exclude the Borrower and all
persons claiming under it wholly or partly therefrom; provided, that the
Administrative Agent shall give the Borrower at least ten days’ prior written
notice of any sale of any Pledged Spare Part, foreclosure of the Lien of this
Mortgage, or of the taking of any other action to cause the Borrower to lose its
title to any Pledged Spare Part. Without limiting any of the foregoing, it is
understood and agreed that the Administrative Agent may exercise any right of
sale of any Pledged Spare Part available to it, even though it shall not have
taken possession of such Pledged Spare Part and shall not have possession
thereof at the time of such sale, and may pursue all or part of the Collateral
wherever it may be found and may enter any of the premises of the Borrower
wherever the Collateral may be or is supposed to be and search for the
Collateral and take possession of and remove the Collateral. In addition, each
of the Secured Parties shall have a right after the occurrence and during the
continuance of an Event of Default to inspect the Pledged Spare Parts and Spare
Parts Documents in accordance with Section 3.09, and the Borrower shall bear the
reasonable costs thereof, notwithstanding Section 3.09(d), except during the
Section 1110 Period.

SECTION 4.02.  Return of Collateral, Etc.

(a)       If an Event of Default shall have occurred and be continuing and the
unpaid principal amount of the Loans then outstanding, together with interest
accrued thereon and all Fees and other liabilities of the Borrower accrued under
the Loan Documents, if any, have become due and payable in accordance with
Section 7.01 of the Credit Agreement, at the request of the Administrative
Agent, the Borrower shall assemble the Collateral and make it available to the
Administrative Agent at the Designated Locations and shall promptly execute and
deliver to the Administrative Agent such instruments of title and other
documents as the Administrative Agent may deem necessary or advisable to enable
the Administrative Agent or an agent or representative designated by the
Administrative Agent, at such time or times and place or places as the
Administrative Agent may specify, to obtain possession of all or any part of the
Collateral to which the Administrative Agent shall at the time be entitled
hereunder. If the Borrower shall for any reason fail to execute and deliver such
instruments and documents after such request by the Administrative Agent, the
Administrative Agent may obtain a judgment conferring on the Administrative
Agent the right to immediate possession and requiring the

  12

Table of Contents

Borrower to execute and deliver such instruments and documents to the
Administrative Agent, to the entry of which judgment the Borrower hereby
specifically consents to the fullest extent permitted by law. All expenses of
obtaining such judgment or of pursuing, searching for and taking such property
shall, until paid, be secured by the Lien of this Mortgage.

(b)       Upon every such taking of possession, the Administrative Agent may,
from time to time, at the expense of the Collateral, make all such expenditures
for maintenance, use, operation, storage, insurance, leasing, control,
management, disposition, modifications or alterations to and of the Collateral,
as it may deem proper. In each such case, the Administrative Agent shall have
the right to maintain, use, operate, store, insure, lease, control, manage,
dispose of, modify or alter the Collateral and to exercise all rights and powers
of the Borrower relating to the Collateral, as the Administrative Agent shall
deem best, including the right to enter into any and all such agreements with
respect to the maintenance, use, operation, storage, insurance, leasing,
control, management, disposition, modification or alteration of the Collateral
or any part thereof as the Administrative Agent may determine, and the
Administrative Agent shall be entitled to collect and receive directly all
rents, revenues and other proceeds of the Collateral and every part thereof,
without prejudice, however, to the right of the Administrative Agent under any
provision of this Mortgage to collect and receive all cash held by, or required
to be deposited with, the Administrative Agent hereunder. Such rents, revenues
and other proceeds shall be applied to pay the expenses of the maintenance, use,
operation, storage, insurance, leasing, control, management, disposition,
improvement, modification or alteration of the Collateral and of conducting the
business thereof, and to make all payments which the Administrative Agent may be
required or may elect to make, if any, for taxes, assessments, insurance or
other proper charges upon the Collateral or any part thereof (including the
employment of engineers and accountants to examine, inspect and make reports
upon the properties and books and records of the Borrower), and all other
payments which the Administrative Agent may be required or authorized to make
under any provision of this Mortgage, as well as just and reasonable
compensation for the services of the Administrative Agent, and of all persons
properly engaged and employed by the Administrative Agent with respect hereto.

(c)       To the extent permitted by applicable law, the Administrative Agent
and each Lender may be a purchaser of the Collateral or any part thereof or any
interest therein at any such sale thereof, whether pursuant to foreclosure or
power of sale or otherwise, and the Lenders shall be entitled to credit against
the purchase price bid at such sale all or any part of the due and unpaid
amounts of the Secured Obligations secured by the Lien of this Mortgage. The
Administrative Agent or any such Lender, upon any such purchase, shall acquire
good title to the property so purchased, to the extent permitted by applicable
law, free of the Borrower’s rights of redemption.

(d)       Upon any sale of the Collateral or any part thereof or interest
therein pursuant hereto, whether pursuant to foreclosure or power of sale or
otherwise, the receipt of the official making the sale by judicial proceeding or
of the Administrative Agent shall be sufficient discharge to the purchaser for
the purchase money and neither such official nor such purchaser shall be
obligated to see to the application thereof.

(e)       Any sale or other conveyance of any Pledged Spare Part or other
Collateral or any interest therein by the Administrative Agent made pursuant to
the terms of this

  13

Table of Contents

Mortgage shall bind the Borrower and the Lenders and shall be effective to
transfer or convey all right, title and interest of the Administrative Agent,
the Borrower and the Lenders in and to the Pledged Spare Part. No purchaser or
other grantee shall be required to inquire as to the authorization, necessity,
expediency or regularity of such sale or conveyance or as to the application of
any sale or other proceeds with respect thereto by the Administrative Agent.

SECTION 4.03.  Remedies Cumulative.

Each and every right, power and remedy given to the Administrative Agent
specifically or otherwise in this Mortgage shall be cumulative and shall be in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing at law, in equity or by statute, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Administrative Agent, and the exercise or the beginning of the
exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Administrative Agent in the exercise of any
right, remedy or power or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver of any default on the part
of the Borrower or to be an acquiescence therein.

SECTION 4.04.  Discontinuance of Proceedings.

In case the Administrative Agent shall have instituted any proceeding to enforce
any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely to the Administrative Agent,
then and in every such case the Borrower and the Administrative Agent shall,
subject to any determination in such proceedings, be restored to their former
positions and rights hereunder with respect to the Collateral, and all rights,
remedies and powers of the Borrower or the Administrative Agent shall continue
as if no such proceedings had been instituted.

SECTION 4.05.  Waiver of Past Defaults.

Upon written instruction from the Required Lenders, the Administrative Agent
shall waive any past Default hereunder and its consequences and upon any such
waiver such Default shall cease to exist and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this Mortgage,
but no such waiver shall extend to any subsequent or other Default or impair any
right consequent thereon.

SECTION 4.06.  Appointment of Receiver.

If any Event of Default shall occur and be continuing, to the extent permitted
by law, the Administrative Agent shall, as a matter of right, be entitled to the
appointment of a receiver (who may be the Administrative Agent or any successor
or nominee thereof) for all or

  14

Table of Contents

any part of the Collateral, whether such receivership be incidental to a
proposed sale of the Collateral or the taking of possession thereof or
otherwise, and the Borrower hereby consents to the appointment of such a
receiver and will not oppose any such appointment. Any receiver appointed for
all or any part of the Collateral shall be entitled to exercise all the rights
and powers of the Administrative Agent with respect to the Collateral.

SECTION 4.07.  The Administrative Agent Authorized to Execute Bills of Sale,
Etc.

The Borrower hereby irrevocably appoints the Administrative Agent the true and
lawful attorney-in-fact of the Borrower (which appointment is coupled with an
interest) in its name and stead and on its behalf, for the purpose of
effectuating any sale, assignment, transfer or delivery for the enforcement of
the Lien of this Mortgage, whether pursuant to foreclosure or power of sale,
assignments and other instruments as may be necessary or appropriate, with full
power of substitution, the Borrower hereby ratifying and confirming all that
such attorney or any substitute shall do by virtue hereof in accordance with
applicable law; provided that the Administrative Agent shall not exercise any
right as such attorney-in-fact except during the continuance of an Event of
Default. Nevertheless, if so requested by the Administrative Agent or any
purchaser, the Borrower shall ratify and confirm any such sale, assignment,
transfer or delivery, by executing and delivering to the Administrative Agent or
such purchaser all bills of sale, assignments, releases and other proper
instruments to effect such ratification and confirmation as may be designated in
any such request.

SECTION 4.08.  Allocation of Payments.

All cash proceeds received by the Administrative Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent of its remedies as a
secured creditor as provided in Article IV of this Mortgage shall be applied
against (and, pending such application, shall be held by the Administrative
Agent as Collateral for) the Secured Obligations in such order as provided for
in Section 2.17(b) of the Credit Agreement. Any surplus of such cash proceeds
held by the Administrative Agent and remaining after payment in full of all the
Secured Obligations shall be promptly paid over to the Borrower or to whomever
may be at such time lawfully entitled to receive such surplus.

ARTICLE V

MISCELLANEOUS

SECTION 5.01.  Termination of Mortgage.

(a)       Upon the Mortgage Termination Date, this Mortgage shall automatically
terminate (provided that all indemnities set forth in the Credit Agreement shall
survive) and the Administrative Agent, at the request and expense of the
Borrower, will promptly execute and deliver to the Borrower a proper instrument
or instruments acknowledging the

  15

Table of Contents

satisfaction and termination of this Mortgage, and, subject to the terms of the
Credit Agreement, will duly assign, transfer and deliver to the Borrower
(without recourse and without any representation or warranty) such of its
Collateral as may be in the possession of the Administrative Agent and as has
not theretofore been sold or otherwise applied or released pursuant to this
Mortgage.

(b)       Upon (i) any Disposition of any Collateral that is permitted under
Section 3.03(a)(ii) or Section 6.04(ii) of the Credit Agreement, (ii) the
release of any Collateral from the Lien granted hereby pursuant to Section
6.09(c) of the Credit Agreement, (iii) any Pledged Spare Parts becoming Excluded
Parts pursuant to this Mortgage or (iv) the effectiveness of any written consent
by the Administrative Agent or the requisite Lenders as provided under the
Credit Agreement to the release of any Collateral from the Lien granted hereby,
such Collateral (and, subject in the case of clause (i) above to compliance with
Section 6.04(ii) of the Credit Agreement, the proceeds thereof) shall be
automatically released from the Lien granted under this Mortgage.

(c)       In connection with any release of any Collateral pursuant to this
Section 5.01, the Administrative Agent will promptly execute and deliver to the
Borrower, at the Borrower’s sole expense, all appropriate UCC termination
statements and other documents that the Borrower shall reasonably request to
evidence such release. The Administrative Agent shall have no liability
whatsoever to any Secured Party as a result of any release of Collateral by it
as permitted by this Section 5.01. The release of an a Pledged Spare Part from
the Lien of this Mortgage shall have the effect without further action of
releasing all other Collateral, including the related Spare Parts Documents,
respectively, relating to such Pledged Spare Part.

SECTION 5.02.  No Legal Title to Collateral in Secured Parties.

No Secured Party shall have legal title to any part of the Collateral. No
transfer, by operation of law or otherwise, of any right, title and interest of
any Secured Party in and to the Collateral or hereunder shall operate to
terminate this Mortgage or entitle such holder or any successor or transferee of
such holder to an accounting or to the transfer to it of any legal title to any
part of the Collateral.

SECTION 5.03.  Sale of Collateral by Administrative Agent Is Binding.

Any sale or other conveyance of the Collateral, or any part thereof (including
any part thereof or interest therein), by the Administrative Agent made pursuant
to the terms of this Mortgage shall bind the Secured Parties and shall be
effective to transfer or convey all right, title and interest of the
Administrative Agent, the Borrower and such Secured Parties in and to such
Collateral or part thereof. No purchaser or other grantee shall be required to
inquire as to the authorization, necessity, expediency or regularity of such
sale or conveyance or as to the application of any sale or other proceeds with
respect thereto by the Administrative Agent.

  16

Table of Contents

SECTION 5.04.  Mortgage for Benefit of the Borrower, Administrative Agent and
Secured Parties.

Nothing in this Mortgage, whether express or implied, shall be construed to give
any person other than the Borrower and the Administrative Agent, any legal or
equitable right, remedy or claim under or in respect of this Mortgage.

SECTION 5.05.  Notices.

Any notice or communication by the Borrower or the Administrative Agent to the
other is duly given if in writing and delivered in Person or by first class mail
(registered or certified, return receipt requested), facsimile transmission or
overnight air courier guaranteeing next day delivery, to the other’s address:

(a)       if to the Borrower, to its office at 233 South Wacker Drive, Chicago,
Illinois 60606, Telecopier No.: 872-825-3211, email: pam.hendry@united.com; in
each case Attention: Treasurer; and

(b)       if to the Administrative Agent, to its office at Goldman Sachs Bank
USA, 2001 Ross Ave, 29th Floor, Dallas, TX 75201, Attention: SBD Operations,
Email: gs-dallas-adminagency@ny.email.gs.com and
gs-sbdagency-borrowernotices@ny.email.gs.com, Phone: (972) 368-2323, Fax: (646)
769-7829.

The Borrower or the Administrative Agent, by notice to the other, may designate
additional or different addresses for subsequent notices or communications.

All notices and communications will be deemed to have been duly given: at the
time delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged, if
transmitted by facsimile; and the next Business Day after timely delivery to the
courier, if sent by overnight air courier guaranteeing next day delivery.

If a notice or communication is given in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

SECTION 5.06.  Severability.

Any provision of this Mortgage which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, to the fullest extent permitted by law. Any such prohibition
or unenforceability in any particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction, to the fullest
extent permitted by law.

  17

Table of Contents

SECTION 5.07.  Waivers; Amendments.

This Mortgage may not be amended, modified or waived except with the written
consent of the Borrower and the Administrative Agent (acting pursuant to and in
accordance with the terms of the Credit Agreement), provided that a Mortgage
Location Supplement adding a Designated Location shall not require the consent
of the Administrative Agent. Any amendment, modification or supplement of or to
any provision of this Mortgage, any termination or waiver of any provision of
this Mortgage and any consent to any departure by the Borrower from the terms of
any provision of this Mortgage shall be effective only in the specific instance
and for the specific purpose for which made or given.

SECTION 5.08.  Successors and Assigns.

All covenants and agreements contained herein shall be binding upon, and inure
to the benefit of, each of the parties hereto and the successors and permitted
assigns of each, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by any Secured Party shall bind
the successors and assigns of such Secured Party.

SECTION 5.09.  Headings.

The headings of the various Articles and sections herein and in the table of
contents hereto are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

SECTION 5.10.  Counterpart Form.

This Mortgage may be executed by the parties hereto in separate counterparts (or
upon separate signature pages bound together into one or more counterparts),
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

SECTION 5.11.  Bankruptcy.

It is the intention of the parties that the Administrative Agent shall be
entitled to the benefits of Section 1110 with respect to the right to take
possession of the Pledged Spare Parts as provided herein in the event of a case
under Chapter 11 of the Bankruptcy Code in which the Borrower is a debtor, and
in any instance where more than one construction is possible of the terms and
conditions hereof or any other pertinent Loan Document, each such party agrees
that a construction which would preserve such benefits shall control over any
construction which would not preserve such benefits.

  18

Table of Contents

SECTION 5.12.  Governing Law.

This Mortgage shall be construed in accordance with and governed by the law of
the State of New York.

SECTION 5.13.  Consent to Jurisdiction and Service of Process.

Each party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Mortgage, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall, to the extent permitted by law, be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Mortgage in any court referred to in this Section
5.13. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

Each party to this Mortgage irrevocably consents to service of process in the
manner provided for notices in Section 10.01 of the Credit Agreement. Nothing in
this Mortgage will affect the right of any party to this Mortgage to serve
process in any other manner permitted by law.

SECTION 5.14.  Air Carrier Certification.

The Borrower, in compliance with 14 C.F.R. 49.53(a)(1) and (2), certifies that
the Borrower is an air carrier, certificated by the FAA under 49 U.S.C. 44705,
and that the Pledged Spare Parts are maintained by or on behalf of the Borrower
at the Designated Locations.

[Signature Pages Follow]

  19

Table of Contents

IN WITNESS WHEREOF, the parties hereto have caused this Mortgage to be duly
executed by their respective officers thereof duly authorized as of the day and
year first above written.

 

  UNITED AIRLINES, INC.,
as Borrower   By:___________________________________   Name:   Title:

 

 

  GOLDMAN SACHS BANK USA
as Administrative Agent   By:___________________________________   Name:  
Title:

 

 

 

 

 

 

 

 

 

 

 

 

Table of Contents

ANNEX A

Defined Terms

[Attached]

 

 

Table of Contents

Annex A
to Mortgage and Security Agreement (Spare Parts)


DEFINITIONS

Unless otherwise specified herein, all capitalized terms used in this Annex A
shall have the meanings set forth in the Credit Agreement.

“Act” means part A of subtitle VII of title 49, United States Code.

“Additional Insureds” is defined in Section C of Annex B to the Mortgage.

“Aircraft” means any contrivance invented, used, or designed to navigate, or fly
in, the air.

“Appraisal Methodology” means, in determining an opinion as to the Fair Market
Value of the Collateral, (a) in connection with each Appraisal with respect to
the Pledged Spare Parts delivered pursuant to Sections 5.07(1) of the Credit
Agreement, taking at least the following actions: (i) reviewing the Parts
Inventory Report prepared as of the applicable Valuation Date; (ii) reviewing
the relevant appraiser’s internal value database for values applicable to
Qualified Spare Parts included in the Collateral; (iii) developing a
representative sampling of a reasonable number of the different Qualified Spare
Parts included in Collateral for which a market check will be conducted; (iv)
checking other sources, such as manufacturers, other airlines, U.S. government
procurement data and airline parts pooling price lists, for current market
prices of the sample parts referred to in clause (v); (v) establishing an
assumed ratio of Serviceable Parts to Unserviceable Parts as of the applicable
Valuation Date based upon information provided by the Borrower and the relevant
appraiser’s limited physical review of the Collateral referred to in the
following clause (vi); (vi) visiting at least two locations selected by the
relevant appraiser where the Pledged Spare Parts are kept by the Borrower,
provided that at least one such location shall be the location at which the
Borrower keeps the largest number of Pledged Spare Parts, to conduct a limited
physical inspection of the Collateral; (vii) conducting a limited review of the
inventory reporting system applicable to the Pledged Spare Parts, including
checking information reported in such system against information determined
through physical inspection pursuant to the preceding clause (vi); and (viii)
reviewing a sampling of the Spare Parts Documents (including tear-down reports);
and (b) in connection with any other Appraisal with respect to the Pledged Spare
Parts, methodology and form of presentation consistent in all material respects
with the methodology and form of presentation of the Initial Appraisals (which
shall, for the avoidance of doubt, be “desk-top” appraisals.

“Appraiser’s Certificate” means a certificate with respect to the Collateral
that is signed by the relevant appraiser that delivers an Appraisal of the
Collateral pursuant to Section 5.07 of the Credit Agreement.

“Bankruptcy Event” means, with respect to any Person, the occurrence of an Event
of Default under Section 7.01(f) or (g) of the Credit Agreement.

 

Table of Contents

“Certificated Air Carrier” means a Person holding or co-holding an air carrier
operating certificate issued pursuant to Chapter 447 of Title 49, United States
Code, for aircraft capable of carrying ten or more individuals or 6,000 pounds
or more of cargo.

“Collateral” is defined in Section 2.01 of the Mortgage.

“Credit Agreement” is defined in the first “Whereas” clause of the Mortgage.

“Designated Locations” means the locations designated from time to time by the
Borrower at which the Pledged Spare Parts may be maintained by or on behalf of
the Borrower, which initially shall be the locations set forth on Schedule I to
the Mortgage and shall include the additional locations designated by the
Borrower pursuant to Section 3.03(b) of the Mortgage.

“Engine” means an engine used, or intended to be used, to propel an Aircraft,
including a part, appurtenance, and accessory of the Engine, except a propeller.

“Event of Loss” means, with respect to any Pledged Spare Part, any of the
following circumstances, conditions or events with respect to such property, for
any reason whatsoever:

(a)       the destruction of such property, damage to such property beyond
economic repair or rendition of such property permanently unfit for normal use
by the Borrower (other than the use of Expendables in Borrower’s operations);

(b)       the actual or constructive total loss of such property or any damage
to such property, or requisition of title or use of such property, which results
in an insurance settlement with respect to such property on the basis of a total
loss or constructive or compromised total loss;

(c)       any theft, hijacking or disappearance of such property for a period of
180 consecutive days or more; or

(d)       any seizure, condemnation, confiscation, taking or requisition
(including loss of title) of such property by any Governmental Authority or
purported Governmental Authority (other than a requisition of use by the U.S.
Government) for a period exceeding 180 consecutive days.

“Excluded Parts” means Spare Parts and Appliances held by or on behalf of the
Borrower at a location that is not a Designated Location.

“Expendables” means Qualified Spare Parts, other than Rotables and Repairables.

“FAA Filed Documents” means the Mortgage and any Mortgage Location Supplement
executed by the Borrower.

“FAA Regulations” means the Federal Aviation Regulations issued or promulgated
pursuant to the Act from time to time.

2  

Table of Contents

“Fair Market Value” means, with respect to any Collateral, its fair market value
determined on the basis of a hypothetical sale negotiated in an arm’s length
free market transaction between a willing and able seller and a willing and able
buyer, neither of whom is under undue pressure to complete the transaction,
under then current market conditions.

“Financing Statements” means, collectively, UCC-1 financing statements covering
the Collateral by the Borrower, as debtor, showing the Administrative Agent as
secured party, for filing in Delaware and each other jurisdiction that, in the
opinion of the Administrative Agent, is necessary to perfect its Lien on the
Collateral.

“Inspecting Parties” is defined in Section 3.03 of the Mortgage.

“Mortgage” means the Mortgage and Security Agreement (Spare Parts), dated as of
March 23, 2020, between the Borrower and the Administrative Agent.

“Mortgage Location Supplement” means a Mortgage Location Supplement,
substantially in the form of Exhibit A to the Mortgage, with appropriate
modifications to reflect the purpose for which it is being used.

“Mortgage Termination Date” shall mean the earlier of (i) the date on which (a)
the principal of and interest on all Loans shall have been paid in full and all
other amounts then due under the Loan Documents shall have been paid in full,
and (b) all Commitments have been terminated, and (ii) the date on which all of
the Collateral shall have been released pursuant to Section 5.01(b) of the
Mortgage.

“Parts Inventory Report” means, as of any date, a list identifying the Pledged
Spare Parts by manufacturer’s part number and brief description and stating the
quantity of each such part included in the Pledged Spare Parts as of such
specified date.

“Permitted Lessee” is defined in Section 3.03(d) of the Mortgage.

“Pledged Agreement” means any contract, agreement or instrument included in the
Collateral.

“Pledged Spare Parts” has the meaning set forth in clause (1) of the Granting
Clause of the Mortgage.

“Qualified Spare Parts” has the meaning provided in clause (1) of the Granting
Clause of the Mortgage.

“Repairable” means a Qualified Spare Part that wears over time and can be
commonly restored to a serviceable condition until expected point of being
beyond economic repair, excluding any such Qualified Spare Part that qualifies
as, and is designated by Borrower to be, a Rotable.

“Rotable” means a Qualified Spare Part that wears over time and can be
repeatedly restored to a serviceable condition over a period approximating the
life of the flight

3  

Table of Contents

equipment to which it relates, excluding any such Qualified Spare Part that
qualifies as, and is designated by Borrower to be, a Repairable.

“Section 1110 Agreement” means a written agreement of the debtor to perform
referred to in Section 1110(a)(2)(A) of the Bankruptcy Code that, without
further review or modification, qualifies under Section 1110 to keep the
automatic stay provided by Section 362 of the Bankruptcy Code in effect with
respect to the Pledged Spare Parts.

“Section 1110 Period” means the continuous period of (i) 60 days specified in
Section 1110(a)(2)(A) of the Bankruptcy Code (or such longer period, if any,
agreed to under Section 1110(b) of the Bankruptcy Code), plus (ii) an additional
period, if any, commencing with the trustee or debtor-in-possession in such
proceeding entering into with court approval a Section 1110 Agreement within
such 60 days (or longer period as agreed) and continuing until such time as the
period during which the Administrative Agent is prohibited from repossessing the
Pledged Spare Parts under the Mortgage comes to an end.

“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement.

“Serviceable Parts” means Pledged Spare Parts in condition satisfactory for
incorporation in, installation on, attachment or appurtenance to or use in an
Aircraft, Engine or other Qualified Spare Part.

“Spare Parts Documents” has the meaning set forth in clause (5) of the Granting
Clause of the Mortgage.

“Special Default” means the occurrence of (i) a Default under clause (i) or (ii)
of Section 7.01(b) of the Credit Agreement or (ii) a Bankruptcy Event.

“Threshold Amount” is defined in Section B.1. of Annex B to the Mortgage.

“United States” or “U.S.” means the United States of America; provided that for
geographic purposes, “United States” means, in aggregate, the 50 states and the
District of Columbia of the United States of America.

“U.S. Air Carrier” means a Certificated Air Carrier that is a United States
Citizen, and as to which there is in force an air carrier operating certificate
issued pursuant to Part 121 of the FAA Regulations, or which may operate as an
air carrier by certification or otherwise under any successor or substitute
provisions therefor or in the absence thereof.

“U.S. Government” means the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the United States.

“Unserviceable Parts” means Pledged Spare Parts that are not Serviceable Parts.

“Valuation Date” is defined in Section 3.08(a)(i) of the Mortgage.

4  

Table of Contents

ANNEX B

INSURANCE

Capitalized terms used but not defined herein shall have the respective meanings
set forth or incorporated by reference in Annex A to the Mortgage or, if not
defined in such Annex A, in the Credit Agreement.

 

A.       Liability Insurance.

The Borrower (or Permitted Lessee) will carry or cause to be carried at all
times, at no expense to Administrative Agent or any Secured Party, third party
liability insurance with respect to the Pledged Spare Parts, which is (i) of an
amount and scope as may be customarily maintained by the Borrower for equipment
similar to the Pledged Spare Parts and (ii) maintained in effect with insurers
of nationally or internationally recognized responsibility (such insurers being
referred to herein as “Approved Insurers”).

 

B.       Property Insurance.

The Borrower will carry or cause to be carried at all times, at no expense to
any Additional Insured, with Approved Insurers insurance covering physical
damage to the Pledged Spare Parts providing for the reimbursement of the actual
expenditure incurred in repairing or replacing any damaged or destroyed Pledged
Spare Part or, if not repaired or replaced, for the payment of the amount it
would cost to repair or replace such Pledged Spare Part, on the date of loss,
with proper deduction for obsolescence and physical depreciation.

Any policies of insurance carried in accordance with this Section B covering the
Pledged Spare Parts and any policies taken out in substitution or replacement
for any such policies shall provide that insurance proceeds under such policies
shall be payable directly to the Administrative Agent for prompt deposit into
the Collateral Proceeds Account if (A) such insurance proceeds are in respect of
an Event of Loss (provided, as to any such Pledged Spare Parts, except as
provided in clause (B), the entire amount of any loss involving proceeds of the
applicable Threshold Amount or less or the amount of any proceeds of any loss in
excess of the outstanding Obligations shall be paid to Borrower), or (B) the
insurer has received a notice from the Administrative Agent directing that such
insurance proceeds are required to be so paid to the Administrative Agent during
the occurrence and continuance of Event of Default (which notice has not been
rescinded). The Administrative Agent shall be entitled to notify an insurer that
such insurance proceeds shall be paid directly to the Administrative Agent as
provided in the immediately preceding sentence in the following circumstances:
(1) an Event of Default has occurred and is continuing, or (2) such insurance
proceeds if paid to Borrower would be required to be deposited in the Collateral
Proceeds Account in accordance with Section 2.12(a) of the Credit Agreement (all
calculations thereunder and under Section 6.09 of the Credit Agreement to be
performed in accordance with the Credit Agreement after giving effect to the
Event of Loss or other circumstance giving rise to such insurance proceeds),
provided that if such a notice has been given to the insurer, the Administrative
Agent shall rescind such notice if such circumstances are no longer applicable.
It is hereby understood and agreed that in the case of

 

Table of Contents

any payment to the Administrative Agent pursuant to the foregoing, upon such
payment no longer being required to be held in the Collateral Proceeds Account
pursuant to Section 2.12(a) of the Credit Agreement, the Administrative Agent
shall cause the amount of such payment to be released to Borrower or its order.
Furthermore, in the case of any payment to the Administrative Agent (for deposit
in the Collateral Proceeds Account) otherwise than in respect of an Event of
Loss, the Administrative Agent shall, upon receipt of evidence satisfactory to
it that the damage giving rise to such payment shall have been repaired or that
such payment shall then be required to pay for repairs then being made, pay (and
release from the Collateral Proceeds Account) the amount of such payment to
Borrower or its order. For purposes hereof, the “Threshold Amount” for any
Pledged Spare Part shall mean $5,000,000.

All losses will be adjusted by Borrower with the insurers; provided, however,
that during a period when an Event of Default shall have occurred and be
continuing, Borrower shall not agree to any such adjustment without the consent
of the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

C.       General Provisions.

Any policies of insurance carried in accordance with Sections A and B, including
any policies taken out in substitution or replacement for such policies:

in the case of Section A, shall name the Administrative Agent and each other
Secured Party (collectively, the “Additional Insureds”), as an additional
insured, as its interests may appear;

shall provide that, in respect of the coverage of the Additional Insureds in
such policies, the insurance shall not be invalidated by any act or omission
(including misrepresentation and nondisclosure) by Borrower which results in a
breach of any term, condition or warranty of the polices, provided that the
Additional Insured so protected has not caused, contributed to or knowingly
condoned said act or omission. However, the coverage afforded the Additional
Insured will not apply in the event of exhaustion of policy limits or to losses
or claims arising from perils specifically excluded from coverage under the
policies;

shall provide that, if the insurers cancel such insurance for any reason
whatsoever, or if any material change is made in the insurance policies by
insurers which adversely affects the interest of any of the Additional Insureds,
such cancellation or change shall not be effective as to the Additional Insureds
for 30 days (ten days in the case of nonpayment of premium) after receipt by the
Additional Insureds of written notice by such insurers of such cancellation or
change, provided that, if any notice period specified above is not reasonably
obtainable, such policies shall provide for as long a period of prior notice as
shall then be reasonably obtainable;

shall waive any rights of setoff (including for unpaid premiums), recoupment,
counterclaim or other deduction, whether by attachment or otherwise, against
each Additional Insured;

shall waive any right of subrogation against any Additional Insured;

2  

Table of Contents

shall be primary without right of contribution from any other insurance that may
be available to any Additional Insured;

shall provide that all of the liability insurance provisions thereof, except the
limits of liability, shall operate in all respects as if a separate policy had
been issued covering each party insured thereunder; and

shall provide that none of the Additional Insureds shall be liable for any
insurance premium.

E.       Reports and Certificates; Other Information.

On or prior to the date of the Mortgage, and on or prior to each renewal date of
the insurance policies required hereunder, Borrower will furnish or cause to be
furnished to Administrative Agent insurance certificates describing in
reasonable detail the commercial insurance maintained by Borrower hereunder and
a report, signed by Borrower’s regularly retained independent insurance broker
(the “Insurance Broker”), stating the opinion of such Insurance Broker that
(a) all premiums in connection with the commercial insurance then due have been
paid and (b) such insurance complies with the terms of this Annex B. To the
extent such agreement is reasonably obtainable Borrower (or Permitted Lessee)
will also cause the Insurance Broker to agree to advise the Secured Parties in
writing of any default in the payment of any premium and of any other act or
omission on the part of Borrower (or Permitted Lessee) of which it has knowledge
and which might invalidate or render unenforceable, in whole or in part, any
commercial insurance on such Pledged Spare Parts or cause the cancellation or
termination of such insurance, and to advise the Secured Parties in writing at
least 30 days (ten days in the case of nonpayment of premium, or such shorter
period as may be available in the international insurance market, as the case
may be) prior to the cancellation or material adverse change of any commercial
insurance maintained pursuant to this Annex B.

F.       Right to Pay Premiums.

The Additional Insureds shall have the rights but not the obligations of an
additional named insured. None of the Administrative Agent or the other
Additional Insureds shall have any obligation to pay any premium, commission,
assessment or call due on any such insurance (including reinsurance).
Notwithstanding the foregoing, in the event of cancellation of any insurance due
to the nonpayment of premiums, the Administrative Agent shall have the option,
in its sole discretion, to pay any such premium in respect of the Pledged Spare
Parts that is due in respect of the coverage pursuant to this Mortgage and to
maintain such coverage, as the Administrative Agent may require, until the
scheduled expiry date of such insurance and, in such event, Borrower shall, upon
demand, reimburse the Administrative Agent for amounts so paid by it, together
with interest therein at the Default Rate from the date of payment.

G.       Deductibles; Self-insurance.

Borrower may self-insure by way of deductible, premium adjustment or franchise
provisions or otherwise in the insurance covering the risks required to be
insured against pursuant to this Annex B in such amounts as shall be consistent
with normal industry practice for similarly-situated U.S. Air Carriers.

3  

Table of Contents

 

H.       Salvage Rights; Other. All salvage rights to Pledged Spare Parts shall
remain with Borrower’s insurers at all times, and any insurance policies of the
Administrative Agent insuring Pledged Spare Parts shall provide for a release to
Borrower of any and all salvage rights in and to any Pledged Spare Parts.

4  

Table of Contents

 

EXHIBIT A
TO
MORTGAGE

MORTGAGE LOCATION SUPPLEMENT NO. __

THIS MORTGAGE LOCATION SUPPLEMENT NO. __ dated __________ (this “Mortgage
Supplement”) made by [_____], a [_____] (together with its permitted successors
and assigns, the “Borrower”), in favor of [___________________], as
Administrative Agent (together with its successors and permitted assigns, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Mortgage and Security Agreement (Spare Parts), dated as of March
23, 2020 (herein called the “Mortgage”; capitalized terms used herein but not
defined shall have the meaning ascribed to them in the Mortgage), between the
Borrower and the Administrative Agent, provides for the execution and delivery
of supplements thereto substantially in the form hereof;

WHEREAS, the Mortgage was entered into between the Borrower and the
Administrative Agent in order grant a Lien on, among other things, certain Spare
Parts and Appliances to secure to secure the Secured Obligations of the Borrower
and each of the Guarantors under that certain Term Loan Credit and Guaranty
Agreement, dated as of March 20, 2020 (as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, herein called the “Credit Agreement”), by and among
United Airlines, Inc., as borrower, United Airlines Holdings, Inc. (the
“Parent”), as a guarantor, the subsidiaries of the Parent (other than United
Airlines, Inc.) party thereto from time to time, as guarantors, the Lenders
party thereto from time to time and the Administrative Agent; and

WHEREAS, the Borrower has previously designated the locations at which the
Pledged Spare Parts may be maintained by or on behalf of the Borrower in the
Mortgage [and in Mortgage Location Supplement No. __];

WHEREAS, the Mortgage [and the Mortgage Location Supplements] has [have] been
duly recorded with the FAA at Oklahoma City, Oklahoma, pursuant to the Act on
the following date as a document or conveyance bearing the following number:

Mortgage ..........

DATE OF RECORDING

 

DOCUMENT OR CONVEYANCE NO.

 

WHEREAS, the Borrower, as provided in the Mortgage, is hereby executing and
delivering to the Administrative Agent this Mortgage Supplement for the purposes
of adding locations at which the Pledged Spare Parts may be maintained by or on
behalf of the Borrower; and

    

Table of Contents

WHEREAS, all things necessary to make this Mortgage Supplement the valid,
binding and legal obligation of the Borrower, including all proper corporate
action on the part of the Borrower, have been done and performed and have
happened;

NOW, THEREFORE, THIS MORTGAGE SUPPLEMENT WITNESSETH, that the locations listed
on Schedule 1 hereto shall be Designated Locations for purposes of the Mortgage
at which Pledged Spare Parts may be maintained by or on behalf of the Borrower,
and all Pledged Spare Parts at such Designated Locations shall be subjected to
the Lien of the Mortgage.

This Mortgage Supplement shall be construed as supplemental, subject to the
terms and provisions of the Mortgage, to the Mortgage and shall form a part
thereof, and the Mortgage is hereby incorporated by reference herein and is
hereby ratified, approved and confirmed.

[remainder of page intentionally left blank]

2  

Table of Contents

IN WITNESS WHEREOF, the Borrower has caused this Mortgage Supplement to be duly
executed by one of its officers, thereunto duly authorized, on the day and year
first above written.

 

  [_____]   By:___________________________________   Name:   Title:    

 

3  

Table of Contents

EXHIBIT 1
TO
MORTGAGE LOCATION SUPPLEMENT NO. [ ]


LIST OF ADDED DESIGNATED LOCATION(S)

 

 

 

   

Table of Contents

 

 

SCHEDULE I – DESIGNATED LOCATIONS  
MORTGAGE

LIST OF DESIGNATED LOCATION(S)

 

[Attached]

  2

Table of Contents

 

WAREHOUSING

AIRPORT CODE

 

STN_CD

STATIONS

 

STN_NAME

ADDRESS

 

STN_ADD1

STN_ADD2 STN_ADD3 STN_ADD4 STN_CITY STN_STATE STN_ZIP_CD BOS BOSJL Line Stores
Bldg. No. 93 10 Service Rd. Boston Logan International Airport Boston
MASSACHUSSETTS 02128 UNITED STATES CLE CLEVELAND HOPKINS INTL AP 5840 SOUTH
CARGO ROAD (null) (null) CLEVELAND OHIO 44135 UNITED STATES DEN DENVER STORES
DENJL AOG  1-847-700-9981 UNITED AIRLINES INC. DENVER INTL AIRPORT 27300 EAST
99TH AVE. DENVER COLORADO 80249 UNITED STATES EWR NEWARK LIBERTY INTL AIRPORT
AOG 1-847-700- 9981 United Airlines, Inc. North Brewster Road Building 101
NEWARK NEW JERSEY 07114 UNITED STATES EZE EZEJL Stores Dept.  CUIT 30-70749292-5
Ezeiza International Airport (null) (null) Buenos Aires,  CP 1053 -Select- 1802
ARGENTINA GIG GIGJL Stores Dept. Aeroporto Internacional Do Rio De Janeiro
(Antonio Carlos Jobim) Terminal 2 ILHA Do Governador Rio De Janeiro RJ -Select-
21942-900 BRAZIL GRU GRUJL Stores Dept. Aeroporto Internacional De Guarulhos
(null) (null) Sao Paulo -Select- 07141-970 BRAZIL GUM Guam Stores  AOG
1-847-700-9981 United Airlines, Inc. Antonio B. Won Pat International Airport
173120 Mariner Ave., Barrigada -Select- 96913 GUAM HND C/O UNITED AIRLINES -
HNDJL TERMINAL 3, TOKYO INTERNATIONAL AIRPORT 2-6-5 HANEDA-KUKO OHTA-KU TOKYO
(null) 144-0041 JAPAN HNL HNLJL - United Airlines HNL Line Stores  Below Gate 8
300 Rodgers Blvd. Honolulu Intl Airport Honolulu HAWAII 96819 UNITED STATES HOU
WILLIAM P. HOBBY AIRPORT HANGAR #7 8401 TRAVELAIR (null) HOUSTON TEXAS 77061
UNITED STATES IAD Stores Receiving  AOG 847-700-9981 United Airlines, IADJL
Terminal C, Lower Level C-12 Washington Dulles Int’l Airport Dulles VIRGINIA
20166 UNITED STATES IAH STORES RECEIVING AOG 847-700-9981 UNITED AIRLINES, INC.
4849 WRIGHT RD, BUILDING B INTERCONTINENTAL AIRPORT HOUSTON TEXAS 77032 UNITED
STATES ICN ICNJX-Line Stores Dept 2851 Woonseo-Dong Joong-Gu Incheon
International Airport (null) Incheon -Select-   SOUTH KOREA LAS LASJL Line
Stores Dept 6055 Surrey St. Suite 108 . Las Vegas NEVADA 89119 UNITED STATES LAX
UNITED AIRLINES INC. AOG 1-847-700-9981 LOS ANGELES INTL AIRPORT 7300 WORLD WAY
WEST STORES/RECEIVING/SHIPPING LOS ANGELES CALIFORNIA 90045 UNITED STATES LAX
LAXJG Stores Dept.  AOG 1-847-700-9981 United Airlines, Inc. 6018 Avion Drive
Los Angeles International Airport Los Angeles CALIFORNIA 90045 UNITED STATES LGA
LGAJL  Stores Building 85 Bowery Bay Blvd. La Guardia International Airport
(null) Flushing NEW YORK 11371 UNITED STATES LHR c/o Kuehne & Nagel Aircraft
Spares LHRJL T2B North Mid Field Pier, Terminal One London Heathrow Int’l
Airport Hounslow  TW6 1AP -Select-   UNITED KINGDOM MCO ORLANDO STORES  AOG
1-847-700-9981 UNITED AIRLIES, INC. ORLANDO INTERNATIONAL AIRPORT 4121
CENTERPORT ST ORLANDO FLORIDA 32827 UNITED STATES MEX MEXJL Stores Receiving
Mexico City International Airport Mexico Distrito Federa 15620 (null) MEXICO
CITY -Select- 15620 MEXICO NRT NRTJL Line Stores Dept. CIK#3700150005378 NO. 3
SATELLITE, S32005 NARITA INTL AIRPORT (null) NARITA-SHI CHIBA -Select-   JAPAN
ORD ORDJL Stores AOG 847-700-9981 United Airlines Inc. Service Center-Bldg 710
Ohare International Airport Chicago ILLINOIS 60666 UNITED STATES PDX UNITED
AIRLINES-PDXJL 7710 NE AIRPORT WAY, DOOR 101 JL STOCKROOM (503) 335-7622Attn:
Xingchen Zhuo, TE (null) Portland OREGON 97218 UNITED STATES PEK Air China
Import & Export Co. Ltd Beijing Capitol Airport  P.O. Box 6909 010
008610645300333325 USCI91110000X000036150 Beijing -Select-   PEOPLES REPUBLIC OF
CHINA PHL PHLJL Line Stores Dept. Cargo City Bldg C4, Dock 11 Philadelphia
International Airport (null) Philadelphia PENNSYLVANIA 19153 UNITED STATES PHX
STORES DEPT 3200 SKY HARBOR BLVD TERMINAL 2   PHOENIX Arizona 85034 UNITED
STATES PVG China Eastern Aviation Import and Export  Corp Shanghai Eastern
Public Bonded Warehouse 2nd Logistics Centre Area Number 104 UAL-PVGJX Attn: Wu
Kan, TE; 008602122335045 Shanghai -Select-   PEOPLES REPUBLIC OF CHINA SAN LINE
MAINTENANCE SAN DEIGO INTL AIRPORT LINDBERGH FIELD, TERMINAL 2 3707 N. HARBOR
DRIVE, STE 115 SAN DIEGO CA 92101 UNITED STATES SEA United Airlines, Inc.  SEAJL
2230 South 161st. Street Seattle-Tacoma International Airport (null) Seattle
WASHINGTON 98158 UNITED STATES SFO SFOJJ Stores AOG 1-847-700-9981 United
Airlines, Inc. 800 South Airport Blvd. Building 15 - SFOJJ, San Francisco
International ; San Francisco CALIFORNIA 94128 UNITED STATES SFO SFOJL Terminal
Stockroom 585 McDonnell Rd San Francisco International Airport (null) San
Francisco CALIFORNIA 94128 UNITED STATES SYD SYDJL Stores Dept. International
Terminal Building Sydney Kingsford Smith Airport New South Wales Mascot -Select-
  AUSTRALIA TPA TPAJL 4001 Bessie Colman Blvd Airside “A” Tampa Int’l Airport
TAMPA FLORIDA 33607 UNITED STATES TPE TPEJL Line Stores Dept  CIK# 22000264
Taiwan Taoyuan International Airport (null) (null) TAIPEI -Select-   TAIWAN

 

  3

Table of Contents

 

MAINTENANCE

AIRPORT CODE

STN_CD

STATIONS

STN_NAME

ADDRESS

STN_ADD1

STN_ADD2 STN_ADD3 STN_ADD4 STN_CITY STN_STATE STN_ZIP_CD ALBUQUERQUE STATION
MANAGER PRIME FLIGHT / ABQKK 2200 SUNPORT BLVD. SE . ALBUQUERQUE NEW MEXICO
87106 UNITED STATES AUCKLAND C/O AIR NEW ZEALAND MAINTENANCE  STORES 10 LAURENCE
STEVENS DRIVE . AUCKLAND  INTERNATIONAL AIRPORT AUCKLAND -Select- 2022 NEW
ZEALAND AMARILLO STATION MANAGER AMARILLO INT’L AIRPORT 1801 AIRPORT BLVD (null)
AMARILLO TEXAS 79111 UNITED STATES AMSTERDAM, NETHERLANDS VCK Logistics
Airfreight B.V. Bellsingel 31 1119 NT (null)   -Select-   NETHERLANDS ANCHORAGE
UNITED AIRLINES INC. ANCHORAGE  INTERNATIONAL AIRPORT . . ANCHORAGE ALASKA 99519
UNITED STATES ST. JOHNS C/O WILMOTH JACOBS V. C. BIRD INTERNATIONAL AIRPORT .
(null) COOLIDGE -Select-   ANTIGUA AND BARBUDA STOCKHOLM, SWEDEN C/O SAS GOODS
RECEIVING DEPT.: STOJF OSTRA HANGAR VAGEN GRIND  5 19587 STOCKHOLM ARLANDA ARPT
STOCKHOLM XX XX SWEDEN ATHENS, GREECE c/o KLM Royal Dutch Airlines Technical
Department Room 1/9.47 (01) Satellite Building, El. Venizelos, Athens Intl.
Airport. Spata -Select-   GREECE ATLANTA ATTN: LINE MAINTENANCE 7700 SPINE RD
ATLANTA HARTSFIELD - JACKSON AIRPORT   ATLANTA GEORGIA 30320 UNITED STATES ARUBA
AIRPORT BUSINESS MANAGER SECOND FLOOR REINA BEATRIX INTERNATIONAL AIRPORT .
ORANJESTAD -Select-   ARUBA AUSTIN LINE MAINTENANCE 3400 SPIRIT OF TEXAS DRIVE
SUITE 140 (null) AUSTIN TEXAS 78719 UNITED STATES ASHVILLE C/O Eric Scifres,
General Manager, Skywest 61 Terminal Drive, Suite 6 Asheville Regional Airport .
Fletcher NORTH CAROLINA 28732 UNITED STATES BARCELONA SPAIN AVIATION LINE
SERVICES, S.L. TERMINAL T-1 ALMACEN 276 AEROPUERTO DEL PRAT BARCELONA, 08820 XX
  SPAIN ST. GEORGE ATTN: STATION MANAGER FLOYD SMART 3 CAHOW WAY L.F. WADE
INTERNATIONAL AIRPORT ST. GEORGE’S  DD 03 -Select-   BERMUDA BRADLEY STATION
MANAGER BRADLEY INT’L AIRPORT TERMINAL A (null) WINDSOR LOCKS CONNECTICUT 06096
UNITED STATES BANGOR United Airlines BANGOR  INTERNATIONAL AIRPORT 138 MAINE
AVENUE (null) BANGOR MAINE 04401 UNITED STATES BILLINGS STATION MANAGER LOGAN
INT’L AIRPORT (null) (null) BILLINGS MONTANA 59105 UNITED STATES BLOOMINGTON C/O
GOL LINHAS AéREAS AEROPORTO INTENACIONAL JUCELINO KUBITSCHEK BRASILIA - DISTRITO
FEDERAL BRASILIA XX   BRAZIL NASHVILLE AMERICAN AIRLINES NASHVILLE
INTERNATIONALAIRPORT AAL MX, 1 TERMINAL ROAD ATTN: DANNY MONNETTI NASHVILLE
TENNESSEE 37214 UNITED STATES BOGATA Atten: Line Maintenance Deposito Zona
Inbound . Aeropuerto Intl. Eldorado Bogota -Select-   COLOMBIA BOISE STATION
MANAGER 3201 AIRPORT WAY (null) (null) BOISE ID 83705 UNITED STATES MUMBAI,
INDIA FAO BHARAT AVIATION C/O EXPRESS KARGO fORWARDERS 128/129 ADRASH INDUST’L
ESTATE .SAHAR RD, CHAKALA, ANDHERI,  (E) MUMBAI -Select-   INDIA KRALENDIJK C/O
ROBERTO POURIER KAYA KARINOSO 11 DUTCH CARIBBEAN BONAIRE INTERNATIONAL AIRPORT
RINCON -Select-   BONAIRE, SAINT EUSTATIUS AND SABA AGUADILLA ATTENTION  STATION
MANAGER RAFAEL HERNANDEZ INTERNATIONAL AIRPORT HANGER 405 (null) AGUADILLA
PUERTO RICO 00604 UNITED STATES BRUSSELS, BELGIUM C/O DELTA AIRLINES, INC. MTC
DEPT. 250 BRUSSELS AIRPORT DEPARTURE HALL 1930 ZAVENTUM BRUSSELS -Select-  
BELGIUM BURLINGTON STATION MANAGER BURLINGTON INTL AIRPORT (null) (null) S
BURLINGTON VT 05401 UNITED STATES BUFFALO STATION MANAGER BUFFALO NUAGARA
AIRPORT (null) (null) BUFFALO NEW YORK 14225 UNITED STATES BURBANK STATION
MANAGER HOLLYWOOD/BURBANK ARPT 2627 N HOLLYWOOD WAY (null) BURBANK CALIFORNIA
91505 UNITED STATES BALTIMORE STATION MANAGER BALTIMORE-WASHINGTON ARPT (null)
(null) BALTIMORE MARYLAND 21240 UNITED STATES BELIZE CITY, BELIZE C/O GODFREY T.
ECK P.S.W. GOLDSON INT’L AIRPORT LADYVILLE . BELIZE CITY -Select-   BELIZE
BOZEMAN STATION MANAGER GALLATIN FIELD (null) (null) BOZEMAN MONTANA 59715
UNITED STATES PARIS, FRANCE C/O NAYAK  AIRCRAFT SERVICES WFS/SFS ROISSY HANDLING
CDG ZONE DE FRET 4 BAT3520 32 RUE DES VOYELLES 95707 ROISSY CDG -Select- 95707
FRANCE CHARLESTON COORDINATOR - PRODUCTION CONTROL 304 GRAVES ST. BLDG 543 F117
C-17 ENGINE MAINTENANCE CHARLESTON AIR FORCE BASE CHARLESTON SOUTH CAROLINA
29404 UNITED STATES CEDAR RAPIDS ATTN: CINDY BOHLKEN 2121 ARTHUR COLLINS PKWY .
. CEDAR RAPIDS IOWA 52404 UNITED STATES CHARLOTTE STATION MANAGER CHARLOTTE
DOUGLAS AIRPORT (null) (null) CHARLOTTE NORTH CAROLINA 28219 UNITED STATES
COLUMBUS STATION MANAGER PORT COLUMBUS INTL AP (null) (null) COLUMBUS OH 43219
UNITED STATES CORPUS CHRISTI STATION MANAGER INTERNATIONAL AIRPORT 606
INTERNATIONAL DR (null) CORPUS CHRISTI TX 78410 UNITED STATES CHENGDU China
National Aviation Import & Export Southwest Shuangliu Airport, Chengdu United
Airlines Attn: Luo Jianfei, TE 00862864550027 CHENGDU -Select-   PEOPLES
REPUBLIC OF CHINA COVINGTON AIRBOARNE MAINTENANCE & ENGINEERING SERVICES (AMES)
145 HUNTER DRIVE 2066 RECEIVING ATTN: UAL GLENN PENN WILLMINGTON OH 45177 UNITED
STATES COZUMEL ATTN: STATION MANAGER COZUMEL INTERNATIONAL AIRPORT (null) (null)
COZUMEL -Select-   MEXICO WASHINGTON D.C. Line Maintenance 106 Air Cargo Rd
Washington National Airport (null) Washington DISTRICT COLUMBIA 20001 UNITED
STATES

  4

Table of Contents

 

NEW NELHI, INDIA C/O BHARAT AVIATION PIER A11, APRON LEVEL TERMINAL 3 IGI
AIRPORT NEW DELHI XX   INDIA DALLAS ATTN: LINE MAINTENANCE 2417 N. SUPPORT DRIVE
(null) (null) DALLAS TEXAS 75261 UNITED STATES DULUTH Duluth International
Airport 4600 Stebner Road . . Duluth MINNESOTA 55811 UNITED STATES DES MOINES
DES MOINES AIRPORT . . . DES MOINES IOWA 80321 UNITED STATES DETROIT LINE
MAINTENANCE DETROIT METRO AIPORT 601 ROGELL DRIVE SUITE 1103E DETROIT MICHIGAN
48242 UNITED STATES DUBLIN, ENGLAND C/O DELTA AIRLINES MX DEPT. PIER E TERMINAL
2 DUBLIN AIRPORT CO. DUBLIN (null) . IRELAND EDINGBURGH, SCOTLAND C/O BRITISH
AIRWAYS ENG. SOUTH EAST PEIR TERMINAL BUILDING EDINBURGH AIRPORT EDINBURGH XX .
SCOTLAND EL PASO STORES/RECEIVING EL PASO INTL AIRPORT 6600 AIRPORT ROAD (null)
EL PASO TEXAS 79925 UNITED STATES EUGENE STATION MANAGER EUGENE MAHLON SWEET
ARPT 90550 GREENHILL RD (null) EUGENE OREGON 97402 UNITED STATES FAIRBANKS
United Airlines-Cargo 6302 Old Airport Way (null) ATT: Tabitha Taylor Fairbanks
ALASKA 99709 UNITED STATES FRESNO STATION MANAGER 5175 E CLINTON FRESNO AIR
TERMINAL (null) FRESNO CA 93727 UNITED STATES ROME, ITALY C/O NAYAK AIRCRAFT
SERVICES EDIFICIO 33A - VARCO DOGANALE 1 VIA FRANCESCO DE PINEDO SNC AEROPORTO
FLUMICINO, 00054 FLUMICINO ROMA -Select-   ITALY FORT LAUDERDALE UNITED AIRLINES
LINE  MAINTENANCE 3519 SW 2ND AVENUE, BAY #7 . . FORT LAUDERDALE FLORIDA 33315
UNITED STATES FRANFURT, GERMANY C/O  Kuehne & Nagel (AG & CO) KG Aerospace
Department . Cargo City South / Bldg. 554 60549 Frankfurt -Select-   GERMANY
GRAND CAYMEN ATTN: STATION MANAGER OWEN ROBERTS INT’L AIRPORT . . GRAND CAYMEN
(null)   CAYMAN ISLANDS GUADELAJARA ATTN: MAINTENANCE SUPERVISOR AEROPUERTO INTL
DE  GUADALAJARA CARRETERA GUADALAJARA CHAPALA KM 17.5 TLAJOMULCO DE ZUNIGA
-Select- 45659 MEXICO SPOKANE UNITED AIRLINES GEGOZ 9000 AIRPORT DR. . . SPOKANE
WASHINGTON 99224 UNITED STATES GLASGOW, SCOTLAND C/O SR TECHNICS UK LIMITED
GLASGOW AIRPORT EAST PIER, ROOM E20 GROUND FLOOR - INTL PIER PAISLEY  PA3 2ST XX
  SCOTLAND GRAND RAPIDS BEN ORANGE C/O UNITED AIRLINES 5500 44TH STREET SE .
GRAND RAPIDS MICHIGAN 49512 UNITED STATES GREAT FALLS STATION MANAGER GREAT
FALLS INTL AIRPORT (null) (null) GREAT FALLS MT 59401 UNITED STATES GUATEMALA
CITY, GUATEMALA COPA AEROPUERTO INTERNACIONAL LA AURORA, ZONA 13,2 NIVEL ALA
NORTE, OFICINA 2LA17 GUATEMALA CITY XX   GUATEMALA GENEVA, SWITZERLAND United
Airlines C/O SR Technics Switzerland Technical Store GVA 17 ROUTE DE PRE-BOIS
GENEVA AIRPORT GENEVA-COINTRIN -Select-   SWITZERLAND HAMBURG, GERMANY C/O
LUFTHANSA TECHNIK AG HAM UE/S Betriebsleitstand G. 210 R. 138 WEG BEIN JAGER 193
D-22335 Hamburg HAMBURG -Select-   GERMANY HAVANA, CUBA Jose Marti International
Airport Avenida Rancho Boyeros Jose Marti Int’l Airport, Avenida Rancho Boyeros
. La Habana -Select-   CUBA HAYDEN MOUNTAIN  AIRCRAFT MAINTENANCE 3693 AIRPORT
CIRCLE HANGAR C2 (PO BOX 772114 FOR MAIL) STEAMBOAT SPRINGS COLORADO 80477
UNITED STATES HONG KONG C/O HAECO, LTD. BASE MAINTENANCE DIVISION 80 SOUTH
PERIMETER ROAD HONG KONG INTL AIRPORT LANTAU -Select-   HONG KONG WICHITA
STATION MANAGER MID CONTINENT AIRPORT (null) (null) WICHITA KANSAS 67209 UNITED
STATES INDIANAPOLIS STATION MANAGER INDANAPOLIS INTL AIRPORT 2500 S HIGHSCHOOL
RD (null) INDIANAPOLIS INDIANA 46241 UNITED STATES HILO ATTN: ALOHA CARGO MX
2350 KEKUANAOA  ROOM 24 . . HILO HAWAII 96720 UNITED STATES JACKSON HOLE STATION
MANAGER JACKSON HOLE MUNICIPAL AIRPORT (null) (null) JACKSON HOLE WYOMING 83001
UNITED STATES JACKSONVILLE ATTN: STATION MGR JACKSONVILLE INTL AIRPORT AIR CARGO
BLDG #1 (null) JACKSONVILLE FLORIDA 32229 UNITED STATES KEFLAVIK, ICELAND C/O
GMT EHF BUILDING 881 235 KEFLAVIK INTERNATIONAL AIRPORT . KEFLAVIK -Select-  
ICELAND KAILUA-KONA ATTN: UAL KOAMM KEAHOLE-KONA INT’L AIRPORT 73-200
KUPIPI  STREET . KAILUA-KONA HAWAII 96740 UNITED STATES LIHUE ATTN: UAL LIHMM
LIHUE INT’L AIRPORT 3901 MOKULELE LOOP  #23 . LIHUE HAWAII 96766 UNITED STATES
LIMA, PERU ATTN: STATION MANAGER (null) MEZZANINE JORGE CHAVEZ INT’L AIRPORT
LIMA -Select-   PERU LISBON, PORTUGAL C/O NAYAK ENGINEERING ATTN: STATION
MAINTENANCE  MANAGER ALAMEDA DAS COMUNIDADES PORTUGUESAS 1700-008 LISBON
-Select-   PORTUGAL MADRID, SPAIN C/O BRITISH AIRWAYS ENG TERMINAL 1 Office
42211 AEROPUERTO ADOLFO SUAREZ MADRID BARAJAS MADRID -Select- 28042 SPAIN
MANCHESTER, ENGLAND ATTN: STATION MANAGER WORLD FREIGHT TERMINAL ROOM 112
BUILDING 302 WORLD FREIGHT TERMINAL MANCHESTER X M90 5PD ENGLAND MONTEGO BAY
ATTN: STATION MGR SANGSTER INTL AIRPORT . . MONTEGO BAY (null)   JAMAICA
MCITERDMC, UNITED STATES UNITED AIRLINES - MCI AIRPORT OPERATIONS AND CARGO 67
BEIRUT CIRCLE (null) KANSAS CITY MISSOURI 64153 UNITED STATES MELBOURNE United
Airlines-MELJX International Terminal Building Tullamarine Airport (null)
Melbourne (null) 3043 AUSTRALIA MEMPHIS UNITED AIRLINES MEMJX 2941 WEST
WINCHESTER . . MEMPHIS TENNESSEE 38116 UNITED STATES MCALLEN STATION MANAGER MC
ALLEN INTL AIRPORT (null) (null) MCALLEN TEXAS 78503 UNITED STATES

  5

Table of Contents

 

MEDFORD STATION MANAGER MEDFORD-JACKSON  COUNTY AIRPORT 3650 BIDDLE ROAD (null)
MEDFORD OREGON 97504 UNITED STATES MANAGUA, NICARAGUA CARRETERA NORTE KM 11
AEROPUERTO INTERNACIONAL A. C. SANDINO MANAGUA MANAGUA -Select-   NICARAGUA
MIAMI LINE MAINTENANCE CONCOURSE H-7 MIAMI INTERNATIONAL AIRPORT . MIAMI FLORIDA
33299 UNITED STATES MERIDA CANCUN FORWARD & TRANSIT  CARGO AEROPUERTO INT’L CD
DE MERIDA KM 4.5 CARRET MERIDA-UMAN MERIDA YU 97291 MEXICO MILWAUKEE STATION
MANAGER GENERAL MITCHELL FIELD 5300 SOUTH HOWELL (null) MILWAUKEE WI 53207
UNITED STATES MINNEAPOLIS STATION MANAGER INT’L AIRPORT (null) (null)
Minneapolis - St. Paul MINNESOTA 55111 UNITED STATES NEW ORLEANS UNITED AIRLINES
/ TECH OPS BLDG #5, WEST ACCESS ROAD LOUIS ARMSTRONG INT’L AIRPORT (null) KENNER
LOUISIANA 70062 UNITED STATES MUNICH, GERMANY C/O DELTA AIRLINES, DEPT. 250 LINE
MAINTENANCE F. J. STRAUSS AIRPORT POSTBOX  241241 MUNICH -Select- 85331 GERMANY
MILAN, ITALY NAYAK ITALY - MAGAZZINO  TECNICO STRADA PROVINCIALE NO. 52 . 21010
VIZZOLA TICINO (VA) - ITALY FERNO -Select- 99999 ITALY MYRTLE BEACH JIM GRABILL
1100 JETPORT ROAD . . MYRTLE BEACH SOUTH CAROLINA 29577 UNITED STATES MAZATLAN,
MEXICO ATTN: LINE MAINTENANCE AEROPUERTO INTL DE MAZATLAN LOBBY PRINCIPAL CARR.
INTL. AL SUR S/N MAZATLAN SN 82269 MEXICO NASSAU UNITED AIRLINES, INC LYDEN
PINDLING   INTERNATIONAL AIRPORT . . NASSAU -Select-   BAHAMAS TOKONAME STATION
OPERATIONS PASSENGER TERMINAL BUILDING  3F MN 01-3312 1-1 CENTRAIR TOKONAME-CITY
AICHI PREFECTURE 479-0991 JAPAN OAKLAND STATION MANAGER OAKLAND INTL AIRPORT ONE
AIRPORT DR (null) OAKLAND CA 94621 UNITED STATES KAILUA-KONA C/O UNITED AIRLINES
CARGO ATTN: UAL OGGMM 871 HALEAKALA HWY . KAHULUI HAWAII 96732 UNITED STATES
OKLAHOMA CITY STATION MANAGER WILL ROGERS WORLD AIRPORT 7100 TERMINAL DRIVE
(null) OKLAHOMA CITY OKLAHOMA 73159 UNITED STATES OMAHA STATION MANAGER EPPLEY
AIRFIELD (null) (null) OMAHA NEBRASKA 68119 UNITED STATES ONTARIO STATION
MANAGER INTERNATIONAL AIRPORT (null) (null) ONTARIO CALIFORNIA 91761 UNITED
STATES PORTO, PORTUGAL c/o LAS - Louro Aeronaves e Serviços, Lda. Estrada do
Freixieiro (N107) Edificio Técnico Aeroporto Francisco Sá Carneiro 4471 Maia
-Select- 4471 PORTUGAL NORFOLK ATN: JEFF CARTWRIGHT NORFOLK INTL AIRPORT (null)
(null) NORFOLK VA 23518 UNITED STATES WEST PALM BEACH STATION MANAGER WEST PALM
BEACH INTL AIRPORT (null) (null) WEST PALM BEACH FLORIDA 33406 UNITED STATES
PITTSBURG STATION MANAGER GREATER PITTSBURG INTL AIRPORT (null) (null) PITTSBURG
PENNSYLVANIA 15231 UNITED STATES PROVIDENCIALES C/O FLIGHT SUPPORT, LTD.
PROVIDENCIALES INT’L AIRPORT INTERISLAND AVIATION WAY ATTN: ALFRED MALEK
PROVIDENCIALES -Select- 99999 TURKS AND CAICOS ISLANDS PENSACOLA 2430 Airport
Blvd . . . PENSACOLA FLORIDA 32504 UNITED STATES PUERTO PLATA UNITED AIRLINES
INC. AEROPUERTA DE PUERTO PLATA . . PUERTO PLATA (null) 99999 DOMINICAN REPUBLIC
PORT OF SPAIN AMERICAN AIRLINES ATTN: SIEWDAIL RAMNARINE PIARCO INT’L AIRPORT
WEST INDIES PIARCO WI 99999 TRINIDAD PALM SPRINGS STATION MANAGER PALM SPRINGS
INTL AIRPORT 3400 E TAHQUITZ CANYON WAY SUITE 14 PALM SPRINGS CALIFORNIA 92262
UNITED STATES PANAMA TERMINAL / UAL LINE MAINT. OFFICE SATELITE “B” LOWER LEVEL
. TOCUMEN INTL AIRPORT PANAMA CITY -Select- 999999 PANAMA HIGUEY-PUNTA CANA C/O
E.T. Heinsen Attn: Alexis Marte Punta Cana International Airport . Punta Cana
-Select- 99999 DOMINICAN REPUBLIC PROVIDENCE C/O FOOD ADVISORY ASSOC. INC. 125
CONANICUS AVENUE (null) (null) JAMESTOWN RI 02835 UNITED STATES SHANGHAI, CHINA
China Eastern Aviation Import and Export  Corp Shanghai Eastern Public Bonded
Warehouse 2nd Logistics Centre Area Number 104 UAL-PVGJX Attn: Wu Kan, TE;
008602122335045 Shanghai -Select- 201207 PEOPLES REPUBLIC OF CHINA PUERTA
VALLARTA AEROPUERTO INTL G. DIAZ ORDAZ KM 7.5 CARRERTERA TEPIO (null) (null)
PUERTO VALLARTA JL 48310 MEXICO PORTLAND MAIN GINA HOLLAND 1001 WESTBROOK . .
PORTLAND MAINE 04102 UNITED STATES RALEIGH/ DURHAM STATION MANAGER RALEIGH
DURHAM AIRPORT (null) (null) RALEIGH NORTH CAROLINA 27623 UNITED STATES RICHMOND
DANIEL MORRIS AERO INDUSTRIES CRS BIER466C . RICHMOND VIRGINIA 999999 UNITED
STATES RENO STATION MANAGER AMERICA WEST AIRLINES RENO CANNON INT’L AIRPORT 2001
EAST PLUM LANE RENO NEVADA 89502 UNITED STATES ROCHESTER STATION MANAGER GREATER
ROCHESTER INTL A/P 1200 BROOKS AVE (null) ROCHESTER NEW YORK 14624 UNITED STATES
FORT MYERS ATTN: STATION MANAGER S W FLORIDA INTL AIRPORT 11000 TERMINAL ACCESS
ROAD SUITE 8680 FORT MYERS FLORIDA 33913 UNITED STATES ROATAN, HONDURAS Attn:
Station Manager Aeropuerto Juan Manuel Galvas Islas De La Bahia (null) (null)
Roatan (null) 99999 HONDURAS SAN SALVADOR, EL SALVADOR Attn: Station Manager El
Salvador International Airport (null) (null) San Salvador (null) 9 EL SALVADOR
SAN PEDRO SULA, HONDURAS UNITED AIRLINES, INC. ATTN: STATION MANAGER 4TA AVE. 1
Y 2 CALLE N.O. P.O. BOX 3130 SAN PEDRO SULA (null) 99999 HONDURAS

  6

Table of Contents

 

SAN ANTONIO United Airlines/VT-SAA warehouse 9800 John Saunders Road . . San
Antonio TEXAS 78216 UNITED STATES SAVANNAH Arnetta Gilbert, Station Manager, DGS
Savannah Hilton Head International  Airport United Ticket Counter 414 Airways
Avenue Savannah GEORGIA 31408 UNITED STATES SANTA BARBARA STATION MANAGER SANTA
BARBARA MUNICIPAL AIRPORT (null) SANTA BARBARA CA 93101 UNITED STATES SANTIAGO,
CHILE SCL MAINTENANCE LTD CAPITAN MANUEL AVALOS 1828 PUDAHUEL COMODORO ARTURO
MERINO BENITEZ INTL. SANTIAGO -Select- 999999 CHILE SANTO DOMINGO TALLERRES
AERONAUTICOS DEL CAR MADRE MAZARELLO #8 MARIA AUXILADORA SANTO DOMINGO RD SANTO
DOMINGO X 99999 DOM REP SINGAPORE C/O SINGAPORE AIRLINES, LTD. ENGINEERING
SUPPLIES RECEIPTS  SECTION ISQ BUILDING, AIRLINE HOUSE - 25 AIRLINE RD.
SINGAPORE -Select- 819829 SINGAPORE SAN JOSE STATION MANAGER MUNICAPAL AIRPORT
1661 AIRPORT BLVD (null) SAN JOSE CALIFORNIA 95110 UNITED STATES SAN JOSE DEL
CABO, MEXICO ATTN: LINE MAINTENANCE AERO. INT’L DE LOS CABOS CARRETERA
TRANSPENINSULAR KM 43.5 SAN JOSE DEL CABO BC 23400 MEXICO SAN JOSE, COSTA RICA
ATTN: STATION MANAGER AEROPUERTO JUAN  SANTAMARIA APDO 13-4003 . ALAJUELA (null)
99999 COSTA RICA TRAVERSE CITY Attention United Airlines ticket counter 727 Fly
don’t Drive . . Traverse City MICHIGAN 49686 UNITED STATES SAN JUAN, PUERTO RICO
SJUJX-Remote Stores Luis Munoz Marin International Airport (null) (null) San
Juan, Puerto Rico PUERTO RICO 00937 UNITED STATES SAINT KITTS AND NEVIS C/O TDC
Handling Services St. Christopher Air & Sea Ports Authority (SCASPA) . St.
Kitts, W.I. Bird Rock -Select- 99999 SAINT KITTS AND NEVIS SALT LAKE CITY
STATION MANAGER INTERNATIONAL AIRPORT (null) (null) SALT LAKE CITY UTAH 84122
UNITED STATES SANTA ANA STATION MANAGER JOHN WAYNE AIRPORT 18601 AIRPORT WAY,
SUITE 207 (null) SANTA ANA CALIFORNIA 92707 UNITED STATES SHANNON, IRELAND C/O
LUFTHANSA TECHNIK SHANNON  LTD BALLYCALLY SHANNON AIRPORT SHANNON CO CLARE
-Select- V95K097 IRELAND SAIPAN STATION MANAGER (null) (null) (null) SAIPAN
(null) (null) N MARIANAS SARASOTA STATION MANAGER SARASOTA/BRADEN AIRPORT 6000
AIRPORT CIR (null) SARASOTA FLORIDA 34243 UNITED STATES SANTIAGO ATTN: STATION
MANAGER AEROPUERTO INTERNATIONAL DE.  CIBAO LICEY UVERAL SANTIAGO -Select- 99999
DOMINICAN REPUBLIC ST. LOUIS STATION MANAGER LAMBERT FIELD (null) (null) ST
LOUIS MISSOURI 63145 UNITED STATES ST. THOMAS C/O Worldwide Flight Services
CYRIL E. KING AIRPORT ATT:Joanne Bohr / Victor Barry ST. THOMAS Virgin Islands
-Select- 99999 UNITED STATES ST. MAARTEN HALLEY TRAVEL PRINCESS JULIANA AIRPORT
  Phillipsburg ST. MAARTIN -Select- 99999 -Select- SYRACUSE CONTRACT MAINTENANCE
1000 COLONEL EILEEN COLLINS BLVD . . SYRACUSE NEW YORK 13212 UNITED STATES
TEGUCIGALAPA, HONDURAS C/O INGESA ADPO POSTAL #807 INTL A/P TEGUCIGALPA
HONDURAS, C.A. TEGUCIGALPA HO 99999 HONDURAS TEL AVIV FAO:  MAINTENANCE
DEPARTMENT TERMINAL 3, 4TH FLOOR ROOM OF4   400B1 DAVID BEN GURION AIRPORT TEL
AVIV -Select- 70100 ISREAL TULSA STATION MANAGER TULSA INTL AIRPORT 7777 E
APACHE (null) TULSA OKLAHOMA 74115 UNITED STATES TUSCON STATION MANAGER TUSCON
INTL AIRPORT (null) (null) TUSCON ARIZONA 85706 UNITED STATES BERLIN, GERMANY
Direct Maintenance GmbH Gebäude N1-0 Raum 0/05d Flughafen Berlin Tegel FLUGHAFEN
BERLIN -Select- 13405 GERMANY KNOXVILLE STATION MANAGER MCGHEE TYSON AIRPORT
2055 ALCOA HWY . ALCOA TENNESSEE 37701 UNITED STATES QUITO ATTN: LINE
MAINTENANCE ARPT INTL MARISCAL SUCRE TERMINAL SALIDAS INTL 2DO PISO QUITO X
99999 EQUADOR ST. LUCIA C/O MR. AARON GRANT GENERAL MANAGER CARIBBEAN DISPATCH
SERVICES, LTD. HEWANORRA  INTERNATIONAL AIRPORT VIEUX FORT -Select- 99999 SAINT
LUCIA VENICE, ITALY C/O ALITALIA LINE MAINTENANCE FABRIZIO SCALONE VENICE, MARCO
POLO INTERNAT’L AIRPORT VIALE G. GALILEI 30/1, I-30173, TESSERA VENICE -Select-
999999 ITALY EDMONTON, CANADA UNITED AIRLINES, INC 3475 - 1000 AIRPORT ROAD
EDMONTON  INTERNATIONAL AIRPORT (null) EDMONTON ALBERTA T9E0V3 CANADA GANDER,
CANADA BRIGGS AERO, GANDER PO BOX 574 NEWFOUNDLAND (null) GANDER XX A1V2E1
CANADA VANCOUVER, CANADA MAINTENANCE SUPPORT ROOM C3921 VANCOUVER  INTERNATIONAL
AIRPORT . RICHMOND BC V7B1T8 CANADA CALGARY, CANADA DEPARTURES LEVEL 2000
AIRPORT ROAD NE CALGARY ALBERTA CANADA T2E6W5 CALGARY XX T2E6W5 CANADA GOOSE
BAY, CANADA GOOSE BAY AIRPORT 6 VULCAN ROAD . . HAPPY VALLEY - GOOSE BAY NF
A0P1C0 CANADA ST. JOHNS, CANADA ATT: CONTINENTAL EXPRESS ST. JOHNS INT AIRPORT
TERMINAL BUILDING 80 AIRPORT TERMINAL ACCESS ROAD ST. JOHNS (NFLD) XX A I A 5T2
CANADA TORONTO, CANADA SWISSPORT CANADA HANDLING INC. 6500 SILVER DART DRIVE,
CORE G . . MISSISSAUGA ONTARIO L5P1A2 CANADA SIHUATANEJO STATION MANAGER
ZIHUATANEJO INT’L AIRPORT ZIHUATANEJO MEXICO (null) ZIHUATANEJO MX MEXICO MEXICO
ZURICH, SWITZERLAND SR Technics Switzerland Ltd Line Maintenance Store Building
M2 0-142 8058 Zurich Airport Zurich -Select- 8058 SWITZERLAND

  7

Table of Contents

 

BASE MATERIAL INFORMATION                   XMN

UNITED AIRLINES, INC

C/O TAIKOO(XIAMEN) AIRCRAFT ENGINEERING CO. LTD

20 DAILIAO ROAD, C/O HONGXIN XIAMEN

CHINA

                                MIB

UNITED AIRLINES, INC
C/O AAR, INC

5300 NW 36TH ST.
BUILDING 850

 

                MIAMI FL               33122 USA                              
GYR

UNITED AIRLINES, INC AEROTURBINE

1658 SOUTH LITCHFIELD ROAD

                GOODYEAR AZ               85338 USA                            
  LCQ UNITED AIRLINES, INC
PO BOX 1687                 LAKE CITY FL               32056 USA                
              SAB

UNITED AIRLINES, INC
C/O VT-SAA

9800 JOHN SAUNDERS RD

                SAN ANTONIO TX               78216 USA                          
    INT

UNITED AIRLINES, INC

NORTH STATE AVIATION HOLDING
ATTN:UNITED AIRLINES MATERIAL
4001 N LIBERTY ST

                WINSTON SALEM NC               27105 USA            

  8

Table of Contents

 

                  TPM

UNITED AIRLINES, INC.

AIRBORNE MAINTENANCE & ENGR
DBA PEMCO WORLD AIR SERVICES
ATTN: UNITED MATERIALS

4102 NORTH WESTSHORE BLVD

                TAMPA FL               33614 USA                              
TUP UNITED AIRLINES, INC.
TUPELO REGIONAL AIRPORT
2704 W JACKSON ST.                 TUPELO MS                 USA                
              CWL UNITED AIRLINES, INC
GE AIRCRAFT ENGINE SERVICES CAERPHILLY RD, NANTGARW CARDIFF                
SOUTH GLAMORGAN UNITED KINGDOM                               ILN UNITED
AIRLINES, INC.
C/O AIRBORNE MAINT & ENG SERV 145 HUNTER DRIVE, 2066 RECEIVG                
WILMINGTON OH               45177 USA                               SDF UNITED
AIRLINES, INC STANDIFORD FIELD AIRPORT 6 STANDIFORD FIELD                
LOUISVILLE KY               40209 USA                               SMF UNITED
AIRLINES, INC. SACRAMENTO INTL AIRPORT 6922 AIRPORT BLVD                
SACRAMENTO CA               95837 USA                              

  9

Table of Contents

 

 

ABE

 

UNITED AIRLINES, INC. LEHEIGH VALLEY INT’L AIRPORT 3311 AIRPORT RD.

                ALLENTOWN PA               18103 USA                            
  RFD UNITED AIRLINES, INC.
C/O AAR AIRCRAFT SERVICES 6150 CESSNA DRIVE                 ROCKFORD IL        
      61109 USA                               IGM UNITED AIRLINES, INC.
ATTN: STATION MANAGER
KINGMAN MUNICIPAL AIRPORT                 KINGMAN AZ                 USA        
                      HAJ UNITED AIRLINES, INC
ATT: MATERIALS RECEIVING
MTU MAINTENANCE HANNOVER GMBH MUENCHNER STRASSE 31                 30855
LANGENHAGEN                 HANNOVER GERMANY                               CWF
UNITED AIRLINES, INC
C/O AAR
1945 MERGANSER STREET                 LAKE CHARLES LA               70615 USA  
                            VCV

UNITED AIRLINES, INC
ATTN: UA MX REP

C/O INTERNATIONAL AEROSPACE
COATING D/S/C: 2-87-00

13640 PHANTOM ROAD

                VICTORVILLE CA               92394 USA                          
   

  10

Table of Contents

 

 

MDE

 

UNITED AIRLINES INC AVIANCA SA
DESCARGUE DIRECTO/ ENTREGA URGENTE

AEROPUERTO INTL EL DORADO

                BOGOTA COLOMBIA            

 

 

  11

Table of Contents

EXHIBIT B

to Term Loan Credit and Guaranty Agreement

FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER

   

Table of Contents

 

 

FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER
TO TERM LOAN CREDIT AND GUARANTY AGREEMENT

ASSUMPTION AND JOINDER AGREEMENT, dated as of [____] (the “Assumption
Agreement”), made by [______] a [Insert State of Organization] [corporation,
limited partnership or limited liability company] (the “Company”) for the
benefit of the Secured Parties (as such term is defined in that certain Term
Loan Credit and Guaranty Agreement, dated as of March 20, 2020 (as amended,
restated, amended and restated, supplemented, modified or extended from time to
time in accordance with its terms, the “Credit Agreement”), among United
Airlines, Inc., as Borrower, United Airlines Holdings, Inc. (“Parent”) and its
subsidiaries party thereto other than the Borrower, as Guarantors, the Lenders
party thereto, and Goldman Sachs Bank USA, as Administrative Agent). Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Credit Agreement.

W I T N E S S E T H:

The Company is a [Insert State of Organization] [corporation, limited
partnership or limited liability company], and is a subsidiary of Parent.
Pursuant to Section 5.12 of the Credit Agreement, the Company is required to
execute this document.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:

SECTION 1. Assumption and Joinder. The Company hereby agrees to perform and
observe each and every one of the covenants and agreements and hereby assumes
the obligations and liabilities of [(i)] a Guarantor under the Credit Agreement
applicable to the Company as a Guarantor thereunder[, and (ii) a Grantor under
the Collateral Documents, to which it is a party] (any such document, a “Company
Security Document”), in each case applicable to the Company as a Grantor
thereunder].1 By virtue of the foregoing, the Company hereby accepts and assumes
any liability of [(x)] a Guarantor related to each representation or warranty,
covenant or obligation made by a Guarantor in the Credit Agreement, and hereby
expressly affirms in all material respects, as of the date hereof, each of such
representations, warranties, covenants and obligations as they apply to the
Company, [and (y) a Grantor related to each representation or warranty, covenant
or obligation made by a Grantor in each Company Security Document, and hereby
expressly affirms in all material

 

--------------------------------------------------------------------------------

1. Include reference to applicable Collateral Documents to the extent that the
Company intends to pledge collateral contemporaneous with the delivery of this
Assumption Agreement.

  2

Table of Contents

respects, as of the date hereof, each of such representations, warranties,
covenants and obligations as they apply to the Company].2

(a)       Guarantee. (i) All references to the term “Guarantor” in the Credit
Agreement, or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be references to, and shall include, the Company, in each case as of
and after the date hereof.

(ii)       The Company, as Guarantor, hereby joins in and agrees to be bound by
each and all of the provisions of the Credit Agreement, as of the date hereof,
as a Guarantor thereunder, including without limitation, Section 9 thereof with
the same force and effect as if originally referred to therein as a Guarantor.

[(b)       Collateral Documents. (i) All references to the term “Grantor” in
each Company Security Document, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be references to, and shall include, the
Company as of and after the date hereof.

(ii)       The Company, as Grantor, hereby joins in and agrees to be bound by
each and all of the provisions of each Company Security Document, as of the date
hereof, with the same force and effect as if originally referred to therein as a
Grantor.]3

SECTION 2. Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent and the Secured Parties as follows:

(a)       The Company has the requisite [corporate, partnership or limited
liability company] power and authority to enter into this Assumption Agreement
and to perform its obligations hereunder and under the Loan Documents to which
it is a party. The execution, delivery and performance of this Assumption
Agreement by the Company and the performance of its obligations hereunder and
under the Loan Documents to which it is a party, have been duly authorized by
all necessary [corporate, partnership or limited liability company] action,
including the consent of shareholders, partners or members where required. This
Assumption Agreement has been duly executed and delivered by the Company. This
Assumption Agreement and the Loan Documents to which it is a party each
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

--------------------------------------------------------------------------------

2. Include to the extent that the Company intends to pledge collateral
contemporaneous with the delivery of this Assumption Agreement.

3. Include to the extent that the Company intends to pledge collateral
contemporaneous with the delivery of this Assumption Agreement.

  3

Table of Contents

(b)       [The Company has delivered or has caused to be delivered to the
Administrative Agent any and all schedules and documents required under each
Company Security Document].4

SECTION 3. Binding Effect. This Assumption Agreement shall be binding upon the
Company and shall inure to the benefit of the Secured Parties and their
respective successors and assigns.

SECTION 4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5. Counterparts. This Assumption Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall constitute
an original for all purposes, but all such counterparts taken together shall
constitute but one and the same instrument. Any signature delivered by a party
by facsimile or .pdf electronic transmission shall be deemed to be an original
signature thereto.

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

4. Include to the extent that the Company intends to pledge collateral
contemporaneous with the delivery of this Assumption Agreement.

  4

Table of Contents

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
above written.

[NAME OF COMPANY]

By:                                               

Name:                                               

Title:                                               

 

  5

Table of Contents

ACKNOWLEDGED AND AGREED:

Goldman Sachs Bank USA,

as Administrative Agent

By:                                               

Name:                                               

Title:                                               

 

 

 

 

  6

Table of Contents

EXHIBIT C

to Term Loan Credit and Guaranty Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Table of Contents

EXHIBIT C

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit and Guaranty Agreement identified below
(as amended, restated, amended and restated, supplemented, modified or extended
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under each of the Facilities identified below
(including any guarantees included in such Facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

1. Assignor: ______________________________

2. Assignee: ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]5]

3. Borrower: United Airlines, Inc.

4. Administrative Agent: Goldman Sachs Bank USA, as administrative agent under
the Credit Agreement

5. Credit Agreement: The Term Loan Credit and Guaranty Agreement dated as of
March 20, 2020, among United Airlines, Inc., as Borrower,

--------------------------------------------------------------------------------

5. Select as applicable.

2  

Table of Contents

United Airlines Holdings, Inc. and its subsidiaries party thereto other than the
Borrower, as Guarantors, the Lenders party thereto, and Goldman Sachs Bank USA
(together with its permitted successors in such capacity), as Administrative
Agent.

6.       Assigned Interest:

 

Facility Assigned Aggregate Amount of Commitment/Loans for all Lenders Amount of
Commitment/Loans Assigned Percentage Assigned of Commitment/Loans6 CUSIP Number
 (if any)   $ $ %  

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Guarantors and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Acceptance are hereby agreed to:

ASSIGNOR

 

NAME OF ASSIGNOR

By: ______________________________

Name: ______________________________

Title: ______________________________

ASSIGNEE

NAME OF ASSIGNOR

By: ______________________________

Name: ______________________________

Title: ______________________________

--------------------------------------------------------------------------------

6. Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

3  

Table of Contents

Consented to and Accepted:

GOLDMAN SACHS BANK USA, as Administrative Agent

By: ______________________________

Name: ______________________________

Title: ______________________________

Consented to:7

[UNITED AIRLINES, INC., as Borrower]

By: ______________________________

Name: ______________________________

Title: ______________________________

--------------------------------------------------------------------------------

7. If such consent is required under the Credit Agreement.

4  

Table of Contents

ANNEX 1

The Term Loan Credit and Guaranty Agreement, dated as of March 20, 2020 (as
amended, restated, amended and restated, supplemented, modified or extended from
time to time, the “Credit Agreement”), among United Airlines, Inc., as Borrower,
United Airlines Holdings, Inc. and its subsidiaries party thereto other than the
Borrower, as Guarantors, the Lenders party thereto, and Goldman Sachs Bank USA
(together with its permitted successors in such capacity), as Administrative
Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.01 (a) and (b) thereof,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) if it is a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the

   

Table of Contents

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. The Borrower and the Guarantors are express third-party beneficiaries
of this Assignment and Acceptance. This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by email or telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment and Acceptance. This
Assignment and Acceptance shall be governed by and construed in accordance with
the law of the State of New York.

 

2  

Table of Contents

EXHIBIT D

to Term Loan Credit and Guaranty Agreement

FORM OF LOAN REQUEST

   

Table of Contents

March [●], 2020

Goldman Sachs Bank USA, as Administrative Agent

Goldman Sachs Bank USA

2001 Ross Ave, 29th Floor

Dallas, TX 75201

Attention: SBD Operations

Email: gs-dallas-adminagency@ny.email.gs.com

and gs-sbdagency-borrowernotices@ny.email.gs.com

Phone: (972) 368-2323

Fax: (646) 769-7829

 

Re: Term Loan Credit and Guaranty Agreement

Ladies and Gentlemen:

We refer to the Term Loan Credit and Guaranty Agreement, dated or to be dated on
or about March 20, 2020 (as amended, restated, amended and restated,
supplemented, modified or extended from time to time, the “Credit Agreement”),
among United Airlines, Inc., as Borrower, United Airlines Holdings, Inc. and its
subsidiaries party thereto other than Borrower, as Guarantors, the Lenders party
thereto, Goldman Sachs Bank USA, as Administrative Agent and the joint lead
arrangers party thereto. Capitalized terms used but not defined herein shall
have the respective meanings set forth in the Credit Agreement. We hereby give
you notice requesting a Loan pursuant to Section 2.03(b) of the Credit
Agreement, and in that connection we set forth below the required information
relating to such Loan (the “Requested Loan”):

(1) The aggregate principal amount of the Requested Loan is $[__].

(2) The Business Day the Requested Loan shall be made is [__].

(3) The Requested Loan shall be a [ABR/Eurodollar] Loan.

(4) [The initial Interest Period applicable to the requested Eurodollar Loan
shall be [___]]8.

--------------------------------------------------------------------------------

8. NTD: To be included in the case of a Eurodollar Loan.

2  

Table of Contents

(5) The Requested Loan shall be paid to the following account:

Acct no.: 51-67795
Acct name: United Airlines Special Account

Beneficiary: United Airlines
ABA: 021 000 021
SWIFT: CHASUS33
Reference: Aircraft Term Loan

Beneficiary Bank: JP Morgan Chase
4 New York Plaza, Floor 15
New York, New York 10004.

3  

Table of Contents

 

  Very truly yours,

UNITED AIRLINES, INC.


By: ______________________________
Name: ______________________________
Title: ______________________________

 

 

Table of Contents

SCHEDULE 3.06

to Term Loan Credit and Guaranty Agreement

SUBSIDIARIES

OF

United AIRLINES Holdings, Inc.

 

    Jurisdiction of
Incorporation Ownership (directly or
indirectly by Parent) United Airlines, Inc.   Delaware 100% Air Wis Services,
Inc.   Wisconsin 100% Air Wisconsin, Inc.   Delaware 100% Domicile Management
Services, Inc.   Delaware 100% Air Micronesia, LLC   Delaware 100% CAL Cargo,
S.A. de C.V.   Mexico 100% CALFINCO Inc.   Delaware 100% Century Casualty
Company   Vermont 100% Continental Airlines de Mexico, S.A.   Mexico 99.9997%
Continental Airlines Domain Name Limited (UK)   England 100% Continental
Airlines Finance Trust II   Delaware 100% Continental Airlines Fuel Purchasing
Group, LLC   Delaware 100% Continental Airlines, Inc. Supplemental Retirement
Plan for Pilots Trust Agreement   Delaware 100% Continental Airlines Purchasing
Holdings LLC   Delaware 100% Continental Airlines Purchasing Services LLC  
Delaware 100% Continental Express, Inc.   Delaware 100% Covia LLC   Delaware
100% Mileage Plus Holdings, LLC   Delaware 100% MPH I, Inc.   Delaware 100%
Mileage Plus Marketing, Inc.   Delaware 100% Mileage Plus, Inc.   Delaware 100%
 Presidents Club of Guam, Inc.   Delaware 100% UABSPL Holdings, Inc.   Delaware
100% UAL Benefits Management, Inc.   Delaware 100% United Atlantic LP   Delaware
100% United Atlantic Services C.V.   Netherlands 100% United Atlantic Corporate
LLC   Delaware 100% United Atlantic Corporate Center C.V.   Netherlands 100%
United Atlantic B.V.   Netherlands 100% United Atlantic Services LLC   Delaware
100% United Aviation Fuels Corporation   Delaware 100% United Airlines Business
Private Services Limited   India 100% United Ground Express, Inc.   Delaware
100% United Travel Services, LLC   Delaware 100% United Vacations, Inc.  
Delaware 100%

 



   

 